EXECUTION COPY





LEASE AGREEMENT
by and between
AGNL CLINIC, L.P.,
a Delaware limited partnership,
as LANDLORD
and
MOLINA HEALTHCARE, INC.,
a Delaware corporation,
as TENANT
Premises:     200 & 300 Oceangate Blvd., Long Beach, CA
3000 Corporate Exchange, Columbus, OH
    
Dated as of: June 13, 2013



SMRH:200768858.18
 
 
 
 
 

LA1 2746440v.2



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


1.
Demise of Premises    1

2.
Certain Definitions.    2

3.
Title and Condition .    14

4.
Use of Leased Premises; Quiet Enjoyment.    17

5.
Term.    18

6.
Basic Rent.    19

7.
Additional Rent.    20

8.
Net Lease: Non-Terminability.    21

9.
Payment of Impositions.    21

10.
Compliance with Laws and Easement Agreements; Environmental Matters.    24

11.
Liens; Recording.    27

12.
Maintenance and Repair.    28

13.
Alterations and Improvements.    30

14.
Permitted Contests.    31

15.
Indemnification.    32

16.
Insurance.    33

17.
Casualty and Condemnation.    37

18.
Termination Events.    38

19.
Restoration.    39

20.
Intentionally Omitted.    41

21.
Assignment and Subletting; Prohibition Against Leasehold Financing.    41

22.
Events of Default.    46


SMRH:200768858.18
i
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




23.
Remedies and Damages Upon Default.    48

24.
Notices.    52

25.
Estoppel Certificate.    53

26.
Surrender.    54

27.
No Merger of Title.    54

28.
Books and Records.    54

29.
Non-Recourse as to Landlord.    55

30.
Financing.    55

31.
Subordination, Non-Disturbance and Attornment.    56

32.
Tax Treatment; Reporting.    56

33.
Security Deposit.    57

34.
Permitted Leasehold Mortgages.    58

35.
Tenant Bankruptcy.    59

36.
Miscellaneous.    60








SMRH:200768858.18
ii
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




 
SCHEDULES
Schedule 10(h)    Environmental Violations
Schedule 12(a)    Immediate Repairs
Schedule 13(a)    Pending Alterations and Improvements
Schedule 16(a)    Existing Insurance Policies


EXHIBITS
Exhibit A-1    -     Columbus Real Property
Exhibit A-2    -    Long Beach Real Property
Exhibit B-1    -     Columbus Property Other Assets
Exhibit B-1-A -    Columbus Property Excluded Items
Exhibit B-2 -    Long Beach Property Other Assets
Exhibit B-2-A-    Long Beach Property Excluded Items
Exhibit C    -     Permitted Encumbrances
Exhibit D    -     Basic Rent Payments
Exhibit D-1    -    Determination of Fair Market Basic Rent
Exhibit E    -    Acquisition Costs
Exhibit F    -    Percentage Allocation of Basic Rent per Leased Premises
Exhibit G    -     Certification Related to the USA Patriot Act
Exhibit H    -    Form of ACH Authorization Agreement
Exhibit I     -    Form of Subordination Agreement
Exhibit J     -    Form of SNDA
Exhibit K
-    List of Existing Subleases, Access Agreements and License Agreements

Exhibit L
-    Form of Sublease SNDA






SMRH:200768858.18
iii
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




This LEASE AGREEMENT (as amended, supplemented or modified, this “Lease”), made
as of this 13th day of June, 2013 (the “Effective Date”), between AGNL CLINIC,
L.P., a Delaware limited partnership (together with its successors and assigns
“Landlord”), with an address at c/o Angelo, Gordon & Co., L.P., 245 Park Avenue,
26th Floor New York, New York 10167-0094, and MOLINA HEALTHCARE, INC., a
Delaware corporation (together with its successors and permitted assigns,
“Tenant”, collectively with Landlord the “Parties” and each individually a
“Party”) with an address at 300 Oceangate Blvd., Suite 950, Long Beach, CA
90802.
In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:
1.Demise of Premises. Landlord hereby demises and lets to Tenant, and Tenant
hereby takes and leases from Landlord, for the term and upon the provisions
hereinafter specified, the following described property (collectively and
individually, as the context may require, the “Leased Premises”):
(a)    The “Columbus Leased Premises,” which means:
(i)    the real property located in Columbus, Ohio particularly described in
Exhibit A-1 (the “Columbus Real Property”);
(ii)    the buildings and all other structures and improvements situated on, or
affixed or appurtenant to the Columbus Real Property, including any Parking
Facilities owned by Landlord in each case except to the extent owned by
subtenants or licensees at the Columbus Real Property (collectively, the
“Columbus Improvements”);
(iii)    all tenements, hereditaments, easements, rights-of-way, rights,
privileges appurtenant to the Columbus Real Property, including (A) easements
over other lands granted by any easement agreement benefiting the Columbus Real
Property, including any Parking Easement, and (B) Landlord’s right, title and
interest in and to any streets, ways, alleys, vaults, gores or strips of land
adjoining the Columbus Real Property (collectively, the “Columbus
Appurtenances”); and
(iv)    all Columbus Property Other Assets.
(b)    The “Long Beach Leased Premises,” which means:
(i)    the real property located in Long Beach, CA particularly described in
Exhibit A-2 (the “Long Beach Real Property”);
(ii)    the buildings and all other structures and improvements situated on, or
affixed or appurtenant to the Long Beach Real Property, including any Parking
Facilities owned by Landlord in each case except to the extent owned by
subtenants or licensees at the Long Beach Real Property (collectively, the “Long
Beach Improvements”);
(iii)    all tenements, hereditaments, easements, rights-of-way, rights,
privileges appurtenant to the Long Beach Real Property, including (A) easements
over other lands granted by any easement agreement benefiting the Long Beach
Real Property, including any Parking Easement,

SMRH:200768858.18


LA1 2754711v.2

--------------------------------------------------------------------------------




and (B) Landlord’s right, title and interest in and to any streets, ways,
alleys, vaults, gores or strips of land adjoining the Long Beach Real Property
(collectively, the “Long Beach Appurtenances”); and
(iv)    all Long Beach Property Other Assets.
2.    Certain Definitions.
“AAA” is defined in Exhibit D-1.
“Acquisition Cost” means, with respect to any Leased Premises, the Acquisition
Cost specified in Exhibit E for such Leased Premises.
“Action” is defined in Paragraph 35(b)(i).
“Additional Rent” is defined in Paragraph 7(a).
“Affiliate” means in relation to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, the first
Person (and, for purposes of this definition, “controlling”, “controlled by” and
“under common control with” means the possession directly or indirectly of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise).
“Alterations” means all alterations, changes, additions, improvements,
reconstructions, restorations, renewals, repairs, replacements or removals of,
and all substitutions or replacements for, any of the Improvements, Fixtures or
Equipment, both interior and exterior, structural and non-structural, capital
and non-capital, and ordinary and extraordinary.
“Appurtenances” means the Columbus Appurtenances and the Long Beach
Appurtenances.
“Asset Transfer” is defined in Paragraph 21(c).
“Assignment” means any assignment of rents and leases by Landlord that encumbers
any of the Leased Premises, as the same may be amended, supplemented or modified
from time to time.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1998, as
amended, or any similar law or statute of the United States or any state
thereof.
“Basic Rent” is defined in Paragraph 6(a).
“Basic Rent Adjustment Date” is defined in Exhibit D.
“Basic Rent Payment Date” is defined in Exhibit D.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

SMRH:200768858.18
2
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Casualty” means any loss of or damage to or destruction of all or any portion
of any of the Leased Premises by fire or other casualty event.
“Code” is defined in Paragraph 32.
“Columbus Appraisers” is defined in Exhibit D-1.
“Columbus Appurtenances” is defined in Paragraph 1(a)(iii).
“Columbus FMBR” is defined in Exhibit D-1.
“Columbus Improvements” is defined in Paragraph 1(a)(ii).
“Columbus Leased Premises” is defined in Paragraph 1(a).
“Columbus Property Equipment” is defined in Exhibit B-1.
“Columbus Property Excluded Items” is defined in Exhibit B-1.
“Columbus Property Other Assets” is defined in Exhibit B-1.
“Columbus Real Property” is defined in Paragraph 1(a)(i).
“Commencement Date” is defined in Paragraph 5(a).
“Condemnation” means (a) any taking of all or a portion of any of the Leased
Premises (i) in or by condemnation or other eminent domain proceedings pursuant
to any Law, (ii) by reason of any agreement with any condemning authority in
settlement of or under threat of any such condemnation or other eminent domain
proceeding, or (iii) Requisition. A Condemnation shall be considered to have
taken place as of the later of the date actual physical possession is taken by
the condemning authority, or the date on which the right to compensation and
damages accrues under the applicable Law.
“Condemnation Notice” means notice or knowledge of the institution of or any
threatened institution of any proceeding for Condemnation.
“Control” is defined in Paragraph 21(d).
“Control Person” is defined in Paragraph 21(d).
“Costs” of a Person directly related to a specified transaction or occurrence
means all reasonable third-party out-of-pocket costs and expenses incurred by
such Person or associated with such transaction, including without limitation,
reasonable attorneys’ fees and expenses, reasonable consultants’ fees and
expenses, reasonable travel costs, court costs, reasonable real estate brokerage
fees, title insurance premiums and expenses, recording taxes and fees, and
transfer taxes, but excluding (in the case of Costs of Landlord) (i) all costs,
expenses, and fees associated with the day-to-day management of the Leased
Premises and the Lease, and (ii) all costs, expenses and fees associated with
any Note or Loan including, without limitation, any Prepayment Premium
(provided,

SMRH:200768858.18
3
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




however, that the foregoing shall not limit any express obligation in this Lease
of Tenant to pay a Prepayment Premium).
“CPI” means the Consumer Price Index for All Urban Consumers (CPI-U) for the
U.S. City Average for All Items (1982-84=100), published by the Bureau of Labor
Statistics of the U.S. Department of Labor. If the CPI is not published for any
month during the Term, Landlord, in its reasonable discretion, shall substitute
a comparable index published by the Bureau of Labor Statistics of the U.S.
Department of Labor. If such an index is not published by the Bureau of Labor
Statistics, Landlord, in its reasonable discretion, shall select a comparable
index published by a nationally recognized responsible financial periodical.
“Credit Entity” means any Person that has a publicly traded debt rating of “Baa”
or better from Moody’s or a rating of “BBB” or better from S&P (or, if such
Person does not then have publicly traded rated debt, a determination by either
of such Rating Agencies that such Person’s unsecured senior debt would be so
rated by such Rating Agency and will not be on “Negative Credit Watch”), and in
the event both such Rating Agencies cease to furnish such ratings, then a
comparable rating by any rating agency acceptable to Landlord.
“Default Rate” is defined in Paragraph 7(a)(iii).
“Diesel Tank” is defined in Paragraph 10(l).
“Easement Agreement” means any condition, covenant, restriction, easement,
declaration, right of way, license or other agreement listed as a Permitted
Encumbrance or as may hereafter affect any of the Leased Premises.
“EBITDA” means, for any Person, Net Income plus, to the extent deducted from
revenues in determining Net Income, (i)  Interest Expense, (ii) expense for
income taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) non-cash expenses, charges, or losses and (vi) extraordinary or
non-recurring charges or losses realized other than in the ordinary course of
business minus, to the extent included in Net Income, (1) income tax credits and
refunds (to the extent not netted from tax expense), (2) any cash payments made
during such period in respect of items described in clause (v) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
incurred, (3) extraordinary or non-recurring income or gains realized other than
in the ordinary course of business and (4) non-cash income or gains, all
calculated for such Person in accordance with GAAP on a consolidated basis. 
“EBITDAR” means, for any Person, for the most recent twelve (12) month period
where applicable financial information is reasonably available, EBITDA plus, to
the extent deducted from revenues in determining Net Income, Rental Expense,
calculated in accordance with GAAP on a consolidated basis for such period.
“Effective Date” is defined in the introductory Paragraph.
“Environmental Adverse Condition” means the presence or likely presence of any
Hazardous Substances on a property under conditions that indicate an existing
release, a past release, or material threat of a release of any Hazardous
Substances into structures at any of the Leased Premises or

SMRH:200768858.18
4
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




into or on the ground, ground water, or surface water of the Real Property, or
the presence or likely presence of any environmental condition that could
adversely affect in a material manner business operations at any of the Leased
Premises.
“Environmental Law” means (a) whenever enacted or promulgated, any applicable
federal, state, or local law, statute, ordinance, rule, regulation, license,
permit, authorization, approval, consent, court order, judgment, decree,
injunction, code, requirement or agreement with any governmental entity, (i)
relating to pollution (or the cleanup thereof), or the protection of air, water
vapor, surface water, groundwater, drinking water supply, land (including land
surface or subsurface), plant, aquatic and animal life from injury caused by a
Hazardous Substance or (ii) concerning exposure to, or the use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, handling, labeling, production, disposal or
remediation of any Hazardous Substance, Hazardous Condition or Hazardous
Activity, as now or hereafter in effect, and (b) any common law or equitable
doctrine (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations for injuries or damages due to or threatened as a
result of the presence of, exposure to, or inadvertent ingestion of, any
Hazardous Substance. The term Environmental Law includes, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), the Clean Air Act, the Clean Water Act, the Solid Waste Disposal
Act, the Toxic Substance Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, the Occupational Safety and Health Act, the National
Environmental Policy Act and the Hazardous Materials Transportation Act, each as
amended and hereafter in effect and any similar state or local Law.
“Environmental Violation” means (a) any direct or indirect discharge, disposal,
spillage, emission, escape, pumping, pouring, injection, leaching, release,
seepage, filtration presence or transporting of any Hazardous Substance at,
upon, under, onto or within any of the Leased Premises, or from any of the
Leased Premises to the environment, in violation of any Environmental Law or in
excess of any reportable quantity established under any Environmental Law or
which could result in any liability to any federal, state or local government or
any other Person for the costs of any removal or remedial action or natural
resources damage or for bodily injury or property damage, (b) any deposit,
storage, dumping, placement or use of any Hazardous Substance at, upon, under or
within any of the Leased Premises or which extends to any adjoining property in
violation of any Environmental Law or in excess of any reportable quantity
established under any Environmental Law or which could result in any liability
to any federal, state or local government or to any other Person for the costs
of any removal or remedial action or natural resources damage or for bodily
injury or property damage, (c) the abandonment or discarding at the Leased
Premises of any drums, barrels, containers or other receptacles containing any
Hazardous Substances in violation of any Environmental Laws, (d) any activity,
occurrence or condition which could reasonably be expected to result in any
liability, cost or expense under any Environmental Law to Landlord, Tenant or
Lender or any other owner or occupier of any of the Leased Premises, or which
could reasonably be expected to result in a creation of a lien on any of the
Leased Premises under any Environmental Law or (e) any material violation of or
noncompliance with any Environmental Law at the Leased Premises.

SMRH:200768858.18
5
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Equipment” means, collectively, the Columbus Property Equipment and the Long
Beach Property Equipment.
“Escrow Charges” is defined in Paragraph 9(g).
“Escrow Payment” is defined in Paragraph 9(g).
“Event of Default” is defined in Paragraph 22(a).
“Exchange Act” is defined in Paragraph 36(n).
“Excluded Claims” is defined in Paragraph 17(a).
“Exempt Person” means (i) any of the following: any Affiliate of Tenant; any
Credit Entity; and any Qualified Transferee, (ii) any of the following, and any
successor to any of the following: The Molina Foundation; Joseph M. Molina,
M.D., Professional Association - Florida, a Florida professional medical
corporation; Joseph M. Molina, M.D., Professional Corporation – Southern
California; and Joseph M. Molina, M.D., Professional Corporation – Northern
California, and (iii) any Subsidiary of any Credit Entity or any Qualified
Transferee that enters into a Sublease, provided that such Credit Entity or
Qualified Transferee provides a Guaranty with regard to such Sublease.
“Exempt Sublease” means any Existing Sublease, and any extension or non-material
modification thereof.
“Existing Insurance Policies” is defined in Paragraph 16(a).
“Existing Sublease” means any of the existing Subleases listed in Exhibit K
attached hereto.
“Expiration Date” is defined in Paragraph 5(a).
“Fair Market Basic Rent” is defined in Exhibit D-1.
“First Full Basic Rent Payment Date” is defined in Exhibit D.
“Fitch” means Fitch Ratings Ltd.
“Force Majeure” is defined in Paragraph 36(p).
“GAAP” is defined in Paragraph 28(a).
“Governmental Authority” means any federal, state or local government,
authority, agency or regulatory body.
“Governmental Entity” means the United States of America, and any organization,
political subdivision or territory thereof, including without limitation any
state, county, locality or municipality therein, and any court, commission,
administrative agency, department, regulatory body, instrumentality, authority
or other entity (in each case whether federal, state, county, local or
municipal) exercising executive, legislative, judicial, regulatory or
administrative functions.

SMRH:200768858.18
6
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Guarantor” means any person who enters into a Guaranty.
“Guaranty” means any guaranty entered into between Landlord and any assignee of
Tenant under this Lease, together with any Replacement Guaranty, if any, in each
case, as amended, restated, modified and supplemented from time to time.
“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly: (a) procures, generates or creates any Hazardous
Substance; (b) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge presence or emission of any
Hazardous Substance into the environment (including the air, soil, ground water,
watercourses or water systems); (c) involves the containment or storage of any
Hazardous Substance; or (d) would cause any of the Leased Premises or any
portion thereof to become a hazardous waste treatment, recycling, reclamation,
processing, storage or disposal facility within the meaning of any Environmental
Law.
“Hazardous Condition” means any condition which would support any material claim
or liability under any Environmental Law, including the presence of underground
storage tanks.
“Hazardous Substance” means (a) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, solid, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (b) any substance supporting a claim under any Environmental
Law, whether or not defined as hazardous as such under any Environmental Law.
Hazardous Substances include, without limitation, any toxic or hazardous waste,
pollutant, contaminant, industrial waste, petroleum or petroleum-derived
substances or waste, radon, radioactive materials, asbestos, asbestos containing
materials, urea formaldehyde foam insulation, lead, mold and other microbial
contamination, and polychlorinated biphenyls.
“Immediate Repairs” is defined in Paragraph 12(a).
“Impositions” is defined in Paragraph 9(a).
“Improvements” means the Columbus Improvements and the Long Beach Improvements.
“Indemnitee” means (a) Landlord, (b) Lender, (c) any director, member, officer,
general partner, limited partner, shareholder, employee or agent of Landlord or
Lender (or any legal representative, heir, estate, successor or assign of any
thereof), (d) any predecessor or successor partnership, corporation, limited
liability company (or any other entity) of Landlord or Lender, or any of its
general partners, members or shareholders, or (e) any affiliate of Landlord or
Lender.
“Information” is defined in Paragraph 36(n).
“Initial Term” is defined in Paragraph 5(a).
“Insurance Requirements” means the requirements of all insurance policies
required to be maintained in accordance with this Lease.

SMRH:200768858.18
7
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Interest Expense” means, for any Person, with reference to any period, the
interest expense (including without limitation interest expense under capital
lease obligations that is treated as interest in accordance with GAAP) of such
Person calculated on a consolidated basis for such period with respect to all
outstanding indebtedness of such Person allocable to such period in accordance
with GAAP.
“Landlord” is defined in the introductory Paragraph.
“Late Charge” is defined in Paragraph 7(a)(ii).
“Law” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.
“Lease” is defined in the introductory Paragraph.
“Lease Adjusted Funded Debt” means, for any Person (on a consolidated basis) at
the time of any determination, without duplication, all obligations, contingent
or otherwise, of such Person that, in accordance with GAAP, should be classified
upon the balance sheet of such Person as indebtedness, but in any event
including the following: (a) all obligations for borrowed money; (b) all
obligations arising from installment purchases of property or representing the
deferred purchase price of property or services in respect of which such Person
is liable, contingently or otherwise, as obligor or otherwise (other than trade
payables and other current liabilities incurred in the ordinary course of
business); (c) all obligations evidenced by notes, bonds, debentures,
acceptances or instruments, or arising out of letters of credit (other than
trade letters of credit) or bankers’ acceptances issued for such Person’s
account; (d) all obligations, whether or not assumed, secured by any lien or
payable out of the proceeds or production from any property or assets now or
hereafter owned or acquired by such Person (but only up to the value of such
property or assets); (e) the capitalized portion of lease obligations under any
capital lease; (f) all obligations for which such Person is obligated pursuant
to any derivative agreements or arrangements; (g) all obligations of such Person
upon which interest charges are customarily paid or accrued; (h) all obligations
of the types listed in clauses (a) through (g) of this paragraph, for which such
Person is obligated pursuant to a Guaranty; and (i) the Basic Rent payable under
this Lease for the immediately following twelve (12) month period capitalized at
a rate of a multiple of eight (8).
“Leased Premises” is as defined in Paragraph 1.
“Leasehold Mortgage” is defined in Paragraph 34.
“Leasehold Mortgagee” is defined in Paragraph 34.
“Legal Requirements” means the requirements of all present and future Laws
applicable during the Term, including all applicable permit and licensing
requirements and all covenants, restrictions and conditions, including all
Easement Agreements, now or hereafter of record which may be applicable to
Tenant or to any of the Leased Premises, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or restoration
of any of the Leased Premises.

SMRH:200768858.18
8
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Lender” means any Person which may, on or after the date hereof, make a Loan to
Landlord or be the holder of a Note, together with its successors, transferees
and assigns.
“Letter of Credit” means an irrevocable, transferable standby letter of credit
that provides for automatic renewal sixty (60) days prior to the expiration
thereof, in form and substance satisfactory to Landlord, issued by a bank or
financial institution acceptable to Landlord (a) that is chartered under the
laws of the United States, any state thereof or the District of Columbia, and
which is insured by the Federal Deposit Insurance Corporation, (b) whose
long-term debt ratings on bank level senior debt obligations are rated at least
the second highest category by at least two of Fitch, Moody’s (and S&P or any
other Rating Agency (which shall mean AA from Fitch, Aa from Moody’s and AA from
S&P) and (c) that has a short-term deposit rating at the bank level in the
highest category from at least two Rating Agencies (which shall mean F1 from
Fitch, P-1 from Moody’s and A-1 from S&P).
“Loan” means any loan made by one or more Lenders to Landlord, which loan is
secured by a Mortgage and an Assignment and evidenced by a Note.
“Long Beach Appraisers” is defined in Exhibit D-1.
“Long Beach Appurtenances” is defined in Paragraph 1(b)(iii).
“Long Beach Equipment” is defined in Exhibit B-2.
“Long Beach FMBR” is defined in Exhibit D-1.
“Long Beach Improvements” is defined in Paragraph 1(b)(ii).
“Long Beach Leased Premises” is defined in Paragraph 1(b).
“Long Beach Property Excluded Items” is defined in Exhibit B-2.
“Long Beach Property Other Assets” is defined in Exhibit B-2.
“Long Beach Real Property” is defined in Paragraph 1(b)(i).
“Losses” is defined in Paragraph 15(a).
“MAI” means Member, Appraisal Institute.
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Credit Rating” means the credit rating assigned by Moody’s Investors
Service to the highest rated publicly issued debt securities of the assignee.
“Mortgage” means any mortgage or deed of trust entered into by Landlord that
encumbers any of the Leased Premises, as the same may be amended, supplemented
or modified from time to time.

SMRH:200768858.18
9
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Net Award” means, with respect to any of the Leased Premises, (a) the entire
award payable by reason of a Condemnation, less any sums paid pursuant to a
separate claim by Tenant as described in Paragraph 17(b); or (b) the entire
proceeds of any insurance policy by reason of a Casualty, in each case, less any
expenses incurred by Landlord in collecting such award or proceeds.
“Net Income” means, for any Person, with reference to any period, the net income
(or loss) of such Person calculated in accordance with GAAP on a consolidated
basis (without duplication) for such period.


“Note” means any promissory note evidencing Landlord’s obligation to repay a
Loan, as the same may be amended, supplemented or modified.
“Parking Easement” means, with respect to either of the Leased Premises, a
permanent parking easement for the benefit of such Leased Premises.
“Parking Facilities” means, with respect to either of the Leased Premises, any
and all on-site, satellite or off-site parking facilities to be utilized by
Tenant or its employees, agents, invitees or contractors in connection with the
use and operation of such Leased Premises.
“Partial Casualty” means any Casualty which does not constitute a Termination
Event.
“Partial Condemnation” means any Condemnation which does not constitute a
Termination Event.
“Party” and “Parties” are defined in the first paragraph of this Lease.
“Permits” is defined in Paragraph 3(d).
“Permitted Asset Transfer” is defined in Paragraph 21(c).
“Permitted Change of Control” is defined in Paragraph 21(d).
“Permitted Encumbrances” means those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances, other than any Mortgage
or Assignment, listed on Exhibit C.
“Permitted Use” is defined in Paragraph 4(a).
“Permitted Violations” is defined in Paragraph 14.
“Person” means an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, estate, limited liability company,
non-incorporated organization or association, or any other entity, any
government authority or any agency or political subdivision thereof.
“Portfolio Rent Adjustment Factor” is defined in Exhibit D-1.
“Preapproved Assignment” is defined in Paragraph 21(b).

SMRH:200768858.18
10
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Preapproved Sublease” is defined in Paragraph 21(e).
“Prepayment Premium” means any payment required to be made by Landlord to a
Lender under a Note or other document evidencing or securing a Loan (other than
payments of principal and/or interest) solely by reason of any prepayment or
defeasance by Landlord of any principal due under such Loan, and which may,
without limitation, take the form of (a) a “make whole” or yield maintenance
clause requiring a prepayment premium or (b) a defeasance payment (such
defeasance payment to be an amount equal to the positive difference between (i)
the total amount required to defease a Loan and (ii) the outstanding principal
balance of the Loan as of the date of such defeasance plus Costs of Landlord and
Lender).
“Present Value” of any amount means such amount discounted by a rate per annum
which is the lower of (a) the Prime Rate at the time such present value is
determined or (b) six percent (6%) per annum.
“Prime Rate” means the interest rate per annum as published, from time to time,
in The Wall Street Journal as the “Prime Rate” in its column entitled “Money
Rate”. The Prime Rate may not be the lowest rate of interest charged by any
“large U.S. money center commercial banks” and Landlord makes no representations
or warranties to that effect. In the event The Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills (“Treasury Bills”) issued from time to time by the
United States Treasury at its most recent auction, plus three hundred (300)
basis points. If no such 91-day Treasury Bills are then being issued, the
Discount Rate shall be the discount rate on Treasury Bills then being issued for
the period of time closest to ninety-one (91) days.
“Property Action” is defined in Paragraph 10(b).
“Property Condition Report” is defined in Paragraph 12(c).
“Purchase and Sale Agreement” means the Purchase and Sale Agreement dated as of
June 12, 2013 between Tenant and Molina Center, LLC, as Seller, and Landlord, as
Buyer.
“Qualified Institutional Purchaser” means a bank, savings and loan association,
insurance company, investment company, employee benefit plan, or investment
advisor registered under the Investment Advisors Act, that has at least Five
Billion Dollars ($5,000,000,000) in discretionary assets under management, or a
private equity, venture capital or similar buyout fund with at least Five
Billion Dollars ($5,000,000,000) of equity capital under management.
“Qualified Transferee” means (a) a Qualified Institutional Purchaser or
Strategic Buyer; provided that, on a pro forma basis, after giving effect to the
applicable transaction, Tenant together with such Qualified Institutional
Purchaser or Strategic Buyer, on a consolidated basis, have (i) a tangible net
worth of not less than Two Billion Five Hundred Million Dollars
($2,500,000,000), (ii) a ratio of Lease Adjusted Funded Debt to EBITDAR of not
more than 2.5 to 1.0, and (iii) EBITDAR of not less than Four Hundred Fifty
Million Dollars ($450,000,000.00); (b) in the case of a Control Person that
acquires Control of Tenant by purchasing equity interests in Tenant through the
“over-

SMRH:200768858.18
11
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




the-counter market” or through any recognized exchange, a Control Person who
delivers to Landlord, upon Landlord’s request, after notice from Tenant of such
Change of Control, a Letter of Credit equal to twelve (12) months of Basic Rent;
or (c) any other Person who delivers to Landlord (or, the case of a sublease, to
Tenant) a Letter of Credit equal to eighteen (18) months of Basic Rent.
“Rating Agencies” means, collectively, Fitch, Moody’s, and S&P, and any
successor of any of them.
“Real Property” means the Columbus Real Property and the Long Beach Real
Property.
“Record” is defined in Paragraph 11(b).
“Remaining Obligations” is defined in Paragraph 18(e).
“Remaining Sum” is defined in Paragraph 19(c).
“Renewal Date” is defined in Paragraph 5(a).
“Renewal Term” is defined in Paragraph 5(a).
“Rent” means, collectively, Basic Rent and Additional Rent.
“Rental Expense” means, for any Person, with reference to any period, the
aggregate fixed amounts payable by such Person under any operating leases,
calculated on a consolidated basis for such period in accordance with GAAP.
“Replacement Guarantor” means the Guarantor under any Replacement Guaranty.
“Replacement Guaranty” is defined in Paragraph 21(c).
“Requesting Party” is defined in Paragraph 25.
“Required Sublease Provisions” is defined in Paragraph 21(e).
“Requisition” means a temporary requisition or confiscation of the use or
occupancy of all or a portion of any of the Leased Premises by any governmental
authority, civil or military, whether pursuant to an agreement with such
governmental authority in settlement of or under threat of any such requisition
or confiscation.
“Responding Party” is defined in Paragraph 25.
“Restoration Fund” is defined in Paragraph 19(a).
“Review Criteria” means all of the following with respect to any proposed
subtenant or assignee of Tenant’s interest in the Lease: (i) creditworthiness,
(ii) ownership structure, (iii) management experience, and (iv) operating
history, if applicable.
“S&P” means Standard & Poor’s Rating Service.

SMRH:200768858.18
12
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“S&P Credit Rating” means the credit rating assigned by Standard & Poor’s Rating
Group to the highest rated publicly issued debt securities of the assignee.
“Secured Lender” is defined in Paragraph 31(b).
“Secured Property” is defined in Paragraph 31(b).
“Securities Act” is defined in Paragraph 36(n).
“Security Deposit” is defined in Paragraph 33(a).
“Seller” means Molina Healthcare, Inc., a Delaware corporation, and Molina
Center, LLC, a Delaware limited liability company, individually or collectively,
as the case may be.
“Senior Credit Facility” means, with respect to any Person, any credit facility
with an outstanding and drawn principal balance not less than $500,000,000,
where such Person is the borrower, and where such facility is secured by all or
substantially all of the assets of such Person.
“Set-Off” is defined in Paragraph 8(a).
“Site Assessment” is defined in Paragraph 10(d).
“Site Reviewers” is defined in Paragraph 10(d).
“SNDA” is defined in Paragraph 31(a).
“Specially Designated National or Blocked Person” is defined in Paragraph 36(m).
“Sponsor” is defined in Paragraph 6(c).
“State” means the State of California or the State of Ohio, as the case may be.
“Strategic Buyer” means a domestic exchange-traded public company doing business
in the healthcare industry and/or the insurance industry.
“Sublease” means any sublease of any of the Leased Premises and any
modifications, amendments, extensions, supplements, restatements or replacements
thereof.
“Sublease SNDA” is defined in Paragraph 21(f).
“Subleasing Threshold” is defined in Paragraph 21(e).
“Subsidiary(ies)” means, as to any Person, any corporation, partnership, limited
liability company, association, or other business entity of which such Person
directly or indirectly owns more than 50% of the capital stock or other equity
interests.
“Tenant” is defined in the introductory Paragraph.

SMRH:200768858.18
13
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




“Term” is defined in Paragraph 5(a).
“Termination Amount” means, with respect to any of the Leased Premises, the sum
of (i) the Net Award (if received by Tenant), (ii) any Costs incurred by
Landlord in collecting such Net Award (to the extent such Costs have not already
been reimbursed), and (iii) any insurance deductible payable in connection such
Net Award related to a Casualty.
“Termination Date” is defined in Paragraph 18(d).
“Termination Event” means a Casualty or Condemnation regarding which a
Termination Notice may be delivered pursuant to Paragraph 18.
“Termination Notice” is defined in Paragraph 18(a).
“Third Party Purchaser” is defined in Paragraph 21(k).
“UCC” means the Uniform Commercial Code as adopted by the State of New York.
“Warranties” is defined in Paragraph 3(d).
“Water Tank” is defined in Paragraph 10(l).
“Work” is defined in Paragraph 13(b).
3.    Title and Condition .
(a)    Each of the Leased Premises is demised and let subject to (i) any
Mortgage and Assignment in effect from time to time (pursuant to and subject to
Paragraph 31), (ii) the rights of any Persons in possession of such Leased
Premises as of the date hereof, (iii) the state of title of such Leased Premises
as of the date hereof, including any Permitted Encumbrances, (iv) any
circumstances or conditions which an accurate survey or physical inspection of
such Leased Premises might show, (v) all Legal Requirements, including any
existing violation thereof, and (vi) the condition of such Leased Premises as of
the date hereof (without representation or warranty by Landlord regarding such
condition).
(b)    Tenant acknowledges that each of the Leased Premises is in good condition
and repair as of the date of executing this Lease and that Tenant has owned the
Columbus Leased Premises since December 20, 2012 and the Long Beach Leased
Premises since December 8, 2011. SUBJECT TO THE TERMS OF THIS LEASE, LANDLORD
LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE EACH OF THE LEASED PREMISES
IN ITS AS IS CONDITION, WHERE IS AND WITH ALL FAULTS. TENANT ACKNOWLEDGES THAT
LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT
MADE AND WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY
OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED
PREMISES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR REPRESENTATION AS TO
(i) THE FITNESS, DESIGN OR CONDITION OF SUCH LEASED PREMISES FOR ANY PARTICULAR
USE OR PURPOSE,

SMRH:200768858.18
14
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF
ANY DEFECT, INCLUDING ANY LATENT OR PATENT DEFECT, (iv) LANDLORD’S TITLE
THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION, (viii)
USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY, (xii) DESCRIPTION,
(xiii) DURABILITY (xiv) OPERATION, (xv) THE EXISTENCE OR PRESENCE OF ANY
HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LEGAL
REQUIREMENT; AND, WITHOUT LIMITING THE EXPRESS TERMS OF THIS LEASE, ALL RISKS
RELATED TO ANY OF THE FOREGOING ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES
THAT THE LEASED PREMISES ARE OF ITS SELECTION AND TO ITS SPECIFICATIONS AND THAT
THE LEASED PREMISES HAVE BEEN INSPECTED BY TENANT AND ARE SATISFACTORY TO IT.
WITHOUT LIMITING THE EXPRESS TERMS OF THIS LEASE, IN THE EVENT OF ANY DEFECT OR
DEFICIENCY IN ANY OF THE LEASED PREMISES OF ANY NATURE, LANDLORD SHALL NOT HAVE
ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO AND LANDLORD SHALL NOT BE
RESPONSIBLE FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT). THE PROVISIONS OF THIS PARAGRAPH 3(b) HAVE
BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
WARRANTIES BY LANDLORD, EXPRESS, IMPLIED OR CREATED BY APPLICABLE LAW, WITH
RESPECT TO THE CONDITION OF THE LEASED PREMISES.
With respect to the claims released in this Paragraph 3(b), Tenant expressly
waives any rights or benefits available to it under the provisions of Section
1542 of the California Civil Code, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Tenant acknowledges that its attorney at law has explained to it the meaning and
effect of this statute. Tenant understands fully the statutory language of
California Civil Code Section 1542, and, with this understanding, Tenant
nevertheless elects to, and does, assume all risk for claims released by it
under this Agreement whether arising before or after this Agreement and whether
now known or unknown, and Tenant specifically waives any rights it may have
under California Civil Code Section 1542 and any successive sections or statutes
of a similar nature. Tenant fully understands that if the facts with respect to
which this Agreement is executed are

SMRH:200768858.18
15
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




later found to be other than or different from the facts now believed by it to
be true, it expressly accepts and assumes the risk of that possible difference
in facts and agrees that this Agreement shall be and remain effective
notwithstanding that difference in facts.
The provisions of this Paragraph 3(b) shall survive the termination of this
Agreement.
_________________                _______________
Tenant’s Initials                Landlord’s Initials
(c)    Tenant acknowledges that Tenant has examined the title to each of the
Leased Premises prior to the execution and delivery of this Lease and has found
the same to be satisfactory for all of the purposes permitted under this Lease.
Tenant represents and warrants to Landlord that, with respect to each of the
Leased Premises, except as disclosed in any document recorded against title to
either of the Leased Premises, or otherwise disclosed in writing to Landlord, as
of the Effective Date (i) Tenant and any subtenants at the Leased Premises have
only the leasehold right of possession and use of such Leased Premises, as
provided herein, and (ii) neither Tenant nor any agent, officer, employee,
principal or affiliate of Tenant has granted or knowingly suffered to exist any
unrecorded deeds, mortgages, land contracts, leases, subleases, licenses,
options to purchase, agreements or other instruments adversely affecting title
to such Leased Premises or any lien, encumbrance, transfer of interest,
constructive trust, or other equity in such Leased Premises, and (iii) Tenant
has received no notice of any Casualty, Condemnation or pending or threatened
special assessments affecting such Leased Premises. The foregoing
representations and warranties and the representations and warranties contained
in the Purchase and Sale Agreement (subject to the terms thereof) shall survive
the date on which this Lease is fully executed.
(d)    Landlord hereby assigns to Tenant, without recourse or warranty
whatsoever, in conjunction with Landlord, the non-exclusive right to enforce all
assignable warranties, guaranties, indemnities, contract rights, causes of
action and similar rights (collectively “Warranties”) that Landlord may have
against any manufacturer, seller, architect, engineer, contractor, builder or
other counterparty in respect of any of the Leased Premises, including without
limitation in connection with any building plans, specifications or drawings
with respect to the Improvements. Such assignment shall remain in effect and be
irrevocable until the expiration or earlier termination of this Lease (unless
Tenant or its affiliate or designee acquires such Leased Premises, in which
instance such assignment shall become permanent and irrevocable with respect to
such Leased Premises), whereupon such assignment shall cease and all of the
Warranties shall automatically revert to Landlord. In confirmation of such
reversion Tenant shall execute and deliver promptly any certificate or other
document reasonably required or requested by Landlord. Landlord shall also
retain the right to enforce any Warranties upon the occurrence and during the
continuance of an Event of Default. Tenant shall use commercially reasonable
efforts to enforce the Warranties in accordance with their respective terms,
Landlord shall cooperate with Tenant to the extent necessary to permit Tenant to
enforce such Warranties prior to the expiration or earlier termination of this
Lease. Tenant shall cooperate with Landlord to the extent necessary to permit
Landlord to enforce such Warranties after the expiration or earlier termination
of this Lease (to the extent not transferred to Tenant). Landlord shall also
reasonably cooperate with Tenant in connection with any permits, licenses, and
approvals held by Landlord, if any, that are mandated or necessary to operate
the

SMRH:200768858.18
16
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




Properties (collectively, the “Permits”), including exercising rights thereunder
and pursuing modifications thereof that Tenant determines would be beneficial to
its operations at any of the Leased Premises, and pursuing any additional Permit
that Tenant determines would be beneficial to its operations at any of the
Leased Premises. The foregoing provisions shall survive the expiration or
earlier termination of this Lease.
(e)    LANDLORD AND TENANT AGREE THAT IT IS THEIR MUTUAL INTENT TO CREATE, AND
THAT THIS LEASE CONSTITUTES, A MASTER LEASE WITH RESPECT TO EACH AND EVERY
PARCEL OF REAL PROPERTY AND THE IMPROVEMENTS INCLUDED IN ANY AND ALL OF THE
LEASED PREMISES (WHEREVER LOCATED), THAT THIS LEASE IS NOT INTENDED AND SHALL
NOT BE CONSTRUED TO BE SEPARATE LEASES AND THAT ALL THE TERMS AND CONDITIONS
HEREOF SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF LANDLORD AND TENANT WITH
RESPECT THERETO.
(f)    TENANT, ON BEHALF OF ITSELF AND ANY TRUSTEE OR LEGAL REPRESENTATIVE
(UNDER THE FEDERAL BANKRUPTCY CODE OR ANY SIMILAR STATE INSOLVENCY PROCEEDING)
EXPRESSLY ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING THE PROVISIONS OF
PARAGRAPH 18 HEREOF OR ANY OTHER PROVISION IN THIS LEASE TO THE CONTRARY, IT IS
THE EXPRESS INTENT OF LANDLORD AND TENANT TO CREATE, AND THAT THIS LEASE
CONSTITUTES, A SINGLE LEASE WITH RESPECT TO EACH AND EVERY PARCEL OF LAND, THE
IMPROVEMENTS AND OTHER PROPERTY INCLUDED IN EACH OF THE RELATED PREMISES
(WHEREVER LOCATED) AND SHALL NOT BE (OR BE DEEMED TO BE) DIVISIBLE OR SEVERABLE
INTO SEPARATE LEASES FOR ANY PURPOSE WHATSOEVER, AND TENANT, ON BEHALF OF ITSELF
AND ANY SUCH TRUSTEE OR LEGAL REPRESENTATIVE, HEREBY WAIVES ANY RIGHT TO CLAIM
OR ASSERT A CONTRARY POSITION IN ANY ACTION OR PROCEEDING; IT BEING FURTHER
UNDERSTOOD AND AGREED BY TENANT THAT THE ALLOCATIONS OF ACQUISITION COST AND
PERCENTAGE ALLOCATION OF BASIC RENT AS RESPECTIVELY SET FORTH ON EXHIBIT E AND
EXHIBIT F HEREOF ARE INCLUDED TO PROVIDE A FORMULA FOR RENT ADJUSTMENT AND LEASE
TERMINATION UNDER CERTAIN CIRCUMSTANCES AND AS AN ACCOMMODATION TO TENANT. ANY
EVENT OF DEFAULT HEREUNDER IN CONNECTION WITH ANY PORTION OF THE LEASED PREMISES
SHALL BE DEEMED TO BE AN EVENT OF DEFAULT WITH RESPECT TO THE ENTIRE LEASED
PREMISES. THE FOREGOING AGREEMENTS AND WAIVERS BY TENANT IN THIS PARAGRAPH 3(f)
ARE MADE AS A MATERIAL INDUCEMENT TO LANDLORD TO ENTER INTO THE TRANSACTION
CONTEMPLATED BY THIS LEASE AND THAT, BUT FOR THE FOREGOING AGREEMENTS AND
WAIVERS BY TENANT, LANDLORD WOULD NOT CONSUMMATE THIS LEASE TRANSACTION.
4.    Use of Leased Premises; Quiet Enjoyment.
(a)    Tenant may occupy and use each of the Leased Premises for general office
use (including parking) (the “Permitted Use”) and for no other purpose without
the prior written consent of Landlord. Tenant shall be responsible for obtaining
and maintaining all permits, licenses, certificates of occupancy, or any other
items required by any Legal Requirement with respect to

SMRH:200768858.18
17
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




Tenant’s use and occupancy of each of the Leased Premises. Without limiting
Tenant’s express rights under this Lease (including without limitation with
respect to Alterations), Tenant shall not use or occupy or permit any of the
Leased Premises to be used or occupied, nor do or permit anything to be done in
or on any of the Leased Premises, in a manner that (i) violates any Legal
Requirement or Permitted Encumbrance, (ii) makes void or voidable or causes any
insurer to cancel any insurance required by this Lease, or could be reasonably
expected to make it difficult or impossible to obtain any such insurance at
commercially reasonable rates, (iii) makes void or voidable, cancels or causes
to be cancelled or releases any of the Warranties (except in the ordinary course
of business, including obtaining, where applicable, replacement or similar
Warranties for those canceled), (iv) causes structural injury to any of the
Improvements, (v) diminishes the market value or impairs the usefulness of such
Leased Premises, or (vi) constitutes a public or private nuisance or waste.
Without limiting any of Tenant’s express rights to terminate the Lease set forth
herein, if during the Term Tenant’s use or occupancy of any of the Leased
Premises is no longer permitted by Law or any Legal Requirement, Tenant shall
not have the right to terminate this Lease by reason of same.
(b)    Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy each of
the Leased Premises throughout the Term, without any hindrance, ejection or
molestation by Landlord with respect to matters that arise after the date
hereof; provided that Landlord or its agents may enter upon and examine any of
the Leased Premises at such reasonable times as Landlord may select and upon
reasonable notice to Tenant (except in the case of any emergency, in which event
no notice shall be required) for the purpose of inspecting such Leased Premises,
verifying compliance or non-compliance by Tenant with its obligations hereunder
and the existence or non-existence of an Event of Default or event which with
the passage of time and/or notice would constitute an Event of Default, showing
such Leased Premises to prospective Lenders and purchasers, making any repairs
and taking such other action with respect to such Leased Premises as is
permitted by any provision hereof. Landlord shall use commercially reasonable
efforts to minimize interference with Tenant’s operations and business in
connection with any entry upon the Leased Premises by Landlord. Tenant shall
permit inspection of any of the Leased Premises by any federal, state, county or
municipal officer or representative to determine if such Leased Premises or any
portion thereof comply with any Legal Requirement.
5.    Term.
(a)    Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (the “Initial Term”, and as extended or renewed in
accordance with the provisions hereof, including any exercised Renewal Term, the
“Term”) commencing on the Effective Date (the “Commencement Date”) and ending on
the last day of the three hundredth (300th) full calendar month next following
the Effective Date (the “Expiration Date”); provided that if, on or prior to the
Expiration Date or any other Renewal Date (as hereinafter defined) this Lease
shall not have been terminated pursuant to any provision hereof, and no Events
of Default are continuing under this Lease, then on the Expiration Date and on
the fifth (5th), tenth (10th), fifteenth (15th), twentieth (20th) and
twenty-fifth (25th) anniversaries of the Expiration Date (each such date, a
“Renewal Date”), the Term shall be extended for an additional period of five (5)
years (each of the extension periods, a “Renewal Term”); provided that Tenant
shall have notified Landlord in writing at least eighteen (18) months prior to
such Renewal Date that Tenant has elected to so extend this Lease as of such
Renewal Date. At Landlord’s request at any time after the giving of a notice of
renewal,

SMRH:200768858.18
18
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




Tenant shall execute a notice in recordable form confirming such Renewal Date.
Any such extension of the Term shall be subject to all of the provisions of this
Lease (except that Tenant shall not have the right to any additional Renewal
Terms except as otherwise provided herein).
(b)    If Tenant does not exercise any of its options pursuant to Paragraph 5(a)
to extend the Term for an additional Renewal Term, or if an Event of Default
occurs and is continuing, then Landlord shall have the right during the
remainder of the Term then in effect and, in any event, Landlord shall have the
right during the last eighteen (18) months of the Term, to (i) advertise the
availability of any of the Leased Premises for sale or reletting and to erect
upon such Leased Premises signs indicating such availability and (ii) show such
Leased Premises to prospective purchasers or tenants or their agents at such
reasonable times as Landlord may select and upon five (5) Business Days’ prior
written notice to Tenant. Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s operations and business in connection with
any entry upon the Leased Premises by Landlord.
6.    Basic Rent.
(a)    On each Basic Payment Date, Tenant shall pay to Landlord for the Leased
Premises basic rent the amounts described in Exhibit D (“Basic Rent”). Each
payment of Basic Rent shall be made to Landlord (or one or more other Persons as
Landlord may designate) on each Basic Rent Payment Date, without set-off,
abatement (except as otherwise provided in this Lease), or deduction, pursuant
to subparagraph (b) below.
(b)    Each payment of Basic Rent shall be made to Landlord (or one or more
other Persons as Landlord may designate) via wire transfer of immediately
available funds on each Basic Rent Payment Date pursuant to wire transfer
instructions delivered to Tenant from Landlord. Upon Landlord's request
following an Event of Default, Tenant shall deliver to Landlord a complete ACH
Authorization Agreement – Pre-Arranged Payments substantially in the form of
Exhibit H, together with a voided check for account verification, establishing
arrangements whereby payments of Rent are transferred by automated clearing
house debit initiated by Landlord from an account established by Tenant (and
such account not being subject to any control agreement or other lien or
encumbrance) at a bank reasonably acceptable to Landlord that is chartered under
the laws of the United States, any state thereof or the District of Columbia,
and which is insured by the Federal Deposit Insurance Corporation, to such
account as Landlord may designate. Following any such Landlord's request to
establish an automated clearing house account, Tenant shall continue to pay all
Rent by automated clearing house debit until otherwise directed in writing by
Landlord.
(c)    If, at any time, Tenant and/or Guarantor, if any, is owned directly or
indirectly by one or more private equity funds or other financial sponsors which
receive a management fee or other comparable distribution (“Sponsor”), Tenant
and/or such Guarantor, as the case may be, shall cause each such Sponsor to
enter into a Subordination Agreement substantially in the form of Exhibit I,
subordinating Sponsor’s right to collect its management fee to Landlord’s right
to collect Basic Rent under this Lease.
(d)    The collection or application of any rent or other amounts directly from
any subtenant at the Leased Premises by Landlord shall be subject to Paragraph
21(h) and shall not (i) be deemed

SMRH:200768858.18
19
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




a waiver of any term, covenant or condition of this Lease, or (ii) relieve
Tenant from its obligation to fully observe and perform the terms, covenants and
conditions of this Lease.
7.    Additional Rent.
(a)    Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent”) the following costs and expenses:
(i)    except as otherwise specifically provided herein (including without
limitation Paragraph 36(q)), all Costs of Landlord not caused by Landlord’s
gross negligence, willful misconduct or breach of its obligations under this
Lease, and which are incurred in connection with (A) the use, non-use,
occupancy, possession, operation, condition, design, construction, maintenance,
alteration, repair or restoration of any of the Leased Premises, (B) the
Landlord’s performance of any of Tenant’s obligations under this Lease (if and
to the extent permitted under the terms of this Lease), (C) any Condemnation
proceedings, (D) the adjustment, settlement or compromise of any insurance
claims involving or arising from any of the Leased Premises, (E) the
prosecution, defense or settlement of any litigation (1) involving or arising
from any of the Leased Premises or this Lease or the sale of any of the Leased
Premises by Landlord following an Event of Default or (2) brought by any
third-party directly against Landlord related to this Lease, any of the Leased
Premises or Tenant’s use or occupancy thereof, (F) the exercise or enforcement
by Landlord of any of its rights under this Lease, (G) any amendment or
supplement to or modification or termination of this Lease requested by Tenant
or necessitated by any action of Tenant, including without limitation, any
default by Tenant in the performance of any of its obligations under this Lease,
(H) any act undertaken by Landlord (or its counsel) at the request of Tenant,
any act of Landlord performed on behalf of Tenant (pursuant to any express right
of Landlord to act on Tenant’s behalf under the terms of this Lease), or the
reasonable and customary review and monitoring of compliance by Tenant with the
terms of this Lease and applicable Law, and (I) all other items expressly
required to be paid by Tenant under this Lease;
(ii)    subject to Paragraph 2(b) of Exhibit D, if all or any portion of any
installment of Basic Rent is due and not paid by the applicable Basic Rent
Payment Date, an amount (the “Late Charge”) equal to five percent (5%) of the
amount of such unpaid installment of Basic Rent or portion thereof to reimburse
Landlord for its Costs and inconvenience incurred as a result of Tenant’s
delinquency; and
(iii)    subject to Paragraph 2(b) of Exhibit D, interest, from the date of
delinquency, at the rate (the “Default Rate”) of five percent (5%) over the
Prime Rate per annum on the following sums until paid in full: (A) all overdue
installments of Basic Rent from the respective due dates thereof, (B) all
overdue amounts of Additional Rent relating to obligations which Landlord shall
have paid on behalf of Tenant, from the date reimbursement is due from Tenant
(including any applicable notice, cure, and grace periods) under the express
terms of this Lease, and (C) all other overdue amounts of Additional Rent, from
the date when such amount becomes due (including any applicable notice and grace
periods).
(b)    Tenant shall pay and discharge any Additional Rent not later than
five (5) Business Days after Landlord’s demand for payment thereof, in the case
of items billed to Landlord, and

SMRH:200768858.18
20
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




within five (5) Business Days after the due date, in the case of items billed
directly to Tenant. After the occurrence of an Event of Default, upon request
from Landlord, all payments of Rent shall be paid by automated clearing house
debit initiated by Landlord pursuant to Paragraph 6(b).
(c)    In no event shall amounts payable under Paragraphs 7(a)(i), (ii), and
(iii) or elsewhere in this Lease exceed the maximum amount permitted by
applicable Law.
(d)    Landlord acknowledges that in no event shall “Additional Rent” include,
nor shall Landlord have any rights under this Lease, to any charges or other
amounts paid by subtenants or others for parking at the Leased Premises.
8.    Net Lease: Non-Terminability.
(a)    This is an absolute net lease and all Rent shall be paid without notice
or demand, except as otherwise expressly set forth herein, and without set-off,
counterclaim, recoupment, abatement (except as otherwise set forth herein),
suspension, deferment, diminution, deduction, reduction or defense
(collectively, a “Set-Off”).
(b)    Except as otherwise expressly set forth herein (including without
limitation Paragraph 36(p)), this Lease and the rights of Landlord and the
obligations of Tenant hereunder shall not be affected by any event or for any
reason or cause whatsoever foreseen or unforeseen.
(c)    The obligations of Tenant hereunder shall be separate and independent
covenants and agreements, all Rent shall continue to be payable in all events
(or, in lieu thereof, Tenant shall pay amounts equal thereto), and the
obligations of Tenant hereunder shall continue unaffected unless the requirement
to pay or perform the same shall have been terminated pursuant to an express
provision of this Lease. The obligation to pay Rent shall not be affected by any
collection of rents by any governmental body pursuant to a tax lien or
otherwise. All Rent payable by Tenant hereunder shall constitute “rent” for all
purposes (including Section 502(b)(6) of the Federal Bankruptcy Code).
(d)    Except as otherwise expressly provided herein, Tenant shall have no right
and hereby waives all rights which it may have under any Law to (i) quit,
terminate or surrender this Lease or any of the Leased Premises, or (ii)
exercise any right of Set-Off of any Rent.
9.    Payment of Impositions.
(a)    Tenant shall pay and discharge when due the following to the extent they
are imposed on, or with respect to, the Leased Premises: all taxes (including
real and personal property taxes, franchise taxes (to the extent imposed in lieu
of real property taxes), sales taxes, use taxes, commercial activity taxes (to
the extent imposed in lieu of rent taxes), gross receipts (to the extent imposed
in lieu of rent taxes) and rent taxes); all charges for any Easement Agreement;
all assessments and levies; all taxes, fines, penalties and other Costs in
connection with noncompliance of any of the Leased Premises with any applicable
Law; all permit, inspection and license fees; all rents and charges for water,
sewer, utility and communication services relating to any of the Leased
Premises; all ground rents and all other public charges, imposed upon or
assessed against (i) Tenant, (ii) Tenant’s interest in any of the Leased
Premises, (iii) any of the Leased Premises, or (iv) Landlord

SMRH:200768858.18
21
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




as a result of or arising in respect of the acquisition, ownership, occupancy,
leasing, use, possession or sale of any of the Leased Premises, any activity
conducted on any of the Leased Premises, or the Rent (collectively, the
“Impositions”); provided, however that nothing herein shall obligate Tenant to
pay (A) income, excess profits, gross receipts tax, franchise or other taxes of
Landlord (or Lender) which are determined on the basis of Landlord’s (or
Lender’s) net income or net worth (unless such taxes are in lieu of or a
substitute for any other tax, assessment or other charge upon or with respect to
any of the Leased Premises which, if it were in effect, would be payable by
Tenant under the provisions hereof or by the terms of such tax, assessment or
other charge, e.g., any real property tax that is recharacterized as a franchise
tax) or that is imposed upon Landlord (or Lender) under Code Section 59A, (B)
any estate, inheritance, succession, gift or similar tax imposed on Landlord,
(C) any tax imposed on Landlord in connection with the sale, transfer or other
disposition of either of the Leased Premises or any interest therein, including,
but not limited to, any transfer, capital gains, sales, gross receipts, value
added, income, stamp, real property gains or withholding taxes, and (D) any
interest or penalties or other charges related to the foregoing. For the
avoidance of doubt, nothing in this Paragraph 9(a) shall make Tenant responsible
for Landlord’s Ohio Commercial Activity Tax liability.
(b)    Upon expiration of the Term (or any earlier termination of this Lease),
all unpaid taxes and assessments shall be apportioned. If the tax bill for the
tax year in which the expiration of the Term (or any earlier termination of this
Lease) occurs has not been issued, the apportionment of taxes shall be computed
based upon the most recent tax bill available. Landlord and Tenant shall
pro-rate any tax refund received by Landlord or Tenant for the tax year in which
the expiration of the Term (or any earlier termination of this Lease) occurs.
(c)    If any Imposition may be paid in installments without penalty, Tenant
shall have the option to pay such Imposition in installments and shall only be
liable for the payment of such installments as they become due and payable and
that occur during the Term of this Lease. If any Imposition may be paid in
installments with interest, Tenant shall have the option to pay such Imposition
in installments, provided that if such installments extend beyond the Term,
Landlord shall have the option to repay all remaining installments coming due
following the Term without interest.
(d)    Tenant shall prepare and file all tax reports required by governmental
authorities which relate to the Impositions. Landlord shall promptly deliver to
Tenant any bill, invoice, settlement or notice that Landlord receives with
respect to the Impositions. In addition, Landlord agrees to cooperate with
Tenant as and when necessary to enable Tenant to receive tax bills, settlements
and notices with respect to the Impositions directly from the respective taxing
authorities. Tenant shall deliver to Landlord (i) copies of all settlements and
notices pertaining to the Impositions which may be issued by any governmental
authority within ten (10) days after Tenant’s receipt thereof, (ii) receipts for
payment of all taxes required to be paid by Tenant hereunder within thirty (30)
days after the due date thereof, and (iii) receipts for payment of all other
Impositions within ten (10) days after Landlord’s request therefor.
(e)    Notwithstanding anything to the contrary herein, Tenant shall not be
required to pay or cause to be paid any tax, assessment, charge or levy that is
not yet past due, or is being contested in good faith by appropriate actions or
proceedings, so long as by reason of such nonpayment and

SMRH:200768858.18
22
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




contest no material item or portion of the Leased Premises is in jeopardy of
being seized, levied upon or forfeited. Tenant shall be entitled to any refund
of any Impositions (including, without limitation, penalties or interest
thereon) received by Tenant or Landlord, whether or not such refund was a result
of actions or proceedings instituted by Tenant.
(f)    Impositions shall include, without limitation, any increase in any of the
foregoing taxes, payments or costs based upon construction of improvements on
the Leased Premises or “change in ownership” (as defined in the California and
Revenue Taxation Code) of the Leased Premises.
(g)    During the continuance of an Event of Default, Tenant shall pay to
Landlord or Lender such amounts (each an “Escrow Payment”) as required by
Landlord or Lender so that there shall be in an escrow account an amount
sufficient to pay as they become due the Escrow Charges that will accrue over
such period of time as Landlord or Lender shall reasonably require. As used
herein, “Escrow Charges” means real estate taxes and assessments on or with
respect to any of the Leased Premises or payments in lieu thereof and premiums
on any insurance required by this Lease, payments due under any Easement
Agreement and any reserves for capital improvements, deferred maintenance,
repair and/or tenant improvements and leasing commissions. Landlord shall
reasonably determine the amount of the Escrow Charges (it being agreed that if
required by a Lender, such amount shall equal any corresponding escrow
installments required to be paid by Landlord) and the amount of each Escrow
Payment. Notwithstanding the immediately preceding sentence (including without
limitation any Lender requirements), the Escrow Payments shall not be commingled
with other funds of Landlord or other Persons (and shall not exceed twelve (12)
months of Escrow Charges at any given time), shall not exceed with respect to
any Escrow Charge in any month one twelfth (1/12th) of the annual amount of the
applicable Escrow Charge, and in no event may Landlord require any Escrow
Payment regarding any Escrow Charge if Landlord is holding the aggregate annual
amount of such Escrow Charge. No interest thereon shall be due or payable to
Tenant. Landlord or Lender, as applicable, shall apply the Escrow Payments to
the payment of the Escrow Charges in such order or priority as Landlord or
Lender shall determine or as required by Law. Subject to the foregoing, if at
any time the Escrow Payments theretofore paid to Landlord or Lender, as
applicable, shall be insufficient for the payment of the Escrow Charges, Tenant,
within ten (10) days after Landlord’s written demand therefor, shall pay the
amount of the deficiency to Landlord or Lender, as applicable.
(h)    Tenant agrees to notify Landlord immediately of any changes to the
amounts, schedules, or instructions for payment of any Impositions and premiums
on any insurance held under this Lease of which Tenant has obtained knowledge
and authorizes Landlord or Lender to obtain duplicate copies of the bills for
Impositions or Escrow Charges directly from the appropriate authority or entity.
(i)    To the extent required by NPDES Permit No. CAG994004, Tenant agrees to
(i) conduct monthly sampling of the water in the sump pump at the Long Beach
Real Property, and (ii) provide the applicable quarterly reporting thereof to
the LA Regional Water Quality Control Board.

SMRH:200768858.18
23
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




10.    Compliance with Laws and Easement Agreements; Environmental Matters.
(a)    Tenant shall, at its expense, comply with and conform to, and cause each
of the Leased Premises and any other Person occupying any part of any of the
Leased Premises to materially comply with and conform to all Insurance
Requirements and all Legal Requirements (including all applicable Environmental
Laws); provided, however, that Tenant shall only be required to cause any other
Person to comply with Insurance Requirements if and to the extent such Insurance
Requirements are reasonably applicable to such Person and its activities or
operations at any Leased Premises. Tenant shall not at any time (i) cause,
permit, or suffer to occur, any Environmental Violation or any environmental
lien whether due to the acts of Tenant or any other party, (ii) permit any
subtenant, assignee or other Person occupying any of the Leased Premises under
or through Tenant to cause, permit or suffer to occur any Environmental
Violation and, at the request of Landlord, Tenant shall promptly remediate or
undertake any other appropriate response action to correct any existing
Environmental Violation, however immaterial, or (iii) without the prior written
consent of Landlord, permit any drilling or exploration for or extraction,
removal, or production of any oil, gas or minerals from the surface or the
subsurface of the Real Property, regardless of the depth thereof or the method
of mining or extraction thereof. Any and all reports prepared for or by Landlord
with respect to any of the Leased Premises shall be for the sole benefit of
Landlord and no other Person shall have the right to rely on any such reports.
(b)    Tenant, at its sole cost and expense, will at all times promptly and
faithfully abide by, discharge and perform all of the covenants, conditions and
agreements contained in any Easement Agreement on the part of Landlord, Tenant
or any subtenant to be kept and performed thereunder; provided, however, that
Landlord shall reasonably cooperate with Tenant to enable and assist Tenant in
connection therewith. Neither Party will alter, modify, amend or terminate any
Easement Agreement, give any consent or approval thereunder, or enter into any
new Easement Agreement without, in each case, the prior written consent of the
other Party. Tenant agrees to reasonably cooperate with Landlord, at Tenant’
sole cost and expense, in connection with (i) the granting of easements,
licenses, rights-of-way and other rights and privileges in the nature of
Easement Agreements reasonably necessary or desirable for ownership and
operation of any of the Leased Premises as herein provided; (ii) the execution
of petitions to have any of the Leased Premises annexed to any municipal
corporation or utility district; and (iii) the execution of amendments to any
covenants and restrictions affecting any of the Leased Premises; provided,
however, that in no event shall Landlord undertake any of the actions described
in clauses (i), (ii) and (iii) or any other grant, release, dedication,
transfer, easement, amendment or government action, or other action or agreement
relating to either of the Leased Premises (any of the foregoing, a “Property
Action”) without the prior written consent of Tenant, which consent Tenant shall
not unreasonably withhold, condition or delay; provided, however, that Tenant
may condition such consent in part on receiving from Landlord a certificate
stating that such Property Action will not materially interfere with Tenant’s
use and enjoyment of the Leased Premises.
(c)    Subject to the provisions of this Paragraph 10(c), so long as no Event of
Default has occurred and is continuing, Landlord hereby agrees to reasonably
cooperate with the following actions by Tenant, in the name and stead of
Landlord and cause Lender to cooperate with, but at Tenant’s sole cost and
expense: (i) the granting of easements, licenses, rights-of-way and other rights
and privileges in the nature of Easement Agreements reasonably necessary or
desirable for

SMRH:200768858.18
24
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




the construction, operation, restoration, use, repair, renovation or maintenance
of any of the Leased Premises as herein provided; (ii) the execution of
petitions to have any of the Leased Premises annexed to any municipal
corporation or utility district; (iii) the execution of amendments to any
covenants and restrictions affecting any of the Leased Premises; (iv) Tenant’s
obtaining all necessary government or third-party actions, consents or
agreements necessary for the performance and completion of any Alteration;
provided, however that in each case Tenant shall have delivered to Landlord a
certificate stating that: (A) the Property Action does not impair the value,
utility or remaining useful life of such Leased Premises or have an adverse
effect on the value of Landlord’s interest in such Leased Premises (other than
to a de minimis extent, or, with respect to an Alteration, a temporary extent),
(B) such Property Action is reasonably necessary in connection with the use,
maintenance, alteration, renovation, construction, operation, restoration,
repair or improvement of such Leased Premises, (C) Tenant shall remain obligated
under this Lease and under any instrument executed by Tenant consenting to the
assignment of Landlord’s interest in this Lease as security for indebtedness, in
each such case in accordance with their terms, and (D) Tenant shall pay any
Costs of Landlord under such Property Action. Without limiting the effectiveness
of the foregoing, Landlord shall, within thirty (30) days of receipt of the
written request of Tenant, and at Tenant’s sole cost and expense (including
reasonable fees and disbursements of counsel to Landlord and Lender to review
such Property Action), review and either approve or disapprove in writing the
proposed Property Action, and, if approved, execute and deliver any instruments
and take any other action reasonably necessary or appropriate to confirm any
such Property Action, to any person permitted under this Paragraph 10 or to
implement any such Property Action.
(d)    Upon prior written notice from Landlord, Tenant shall permit such persons
as Landlord may designate (“Site Reviewers”) to visit any of the Leased Premises
during normal business hours and in a manner which does not unreasonably
interfere with Tenant’s operations and perform environmental site investigations
and assessments (“Site Assessments”) on such Leased Premises in any of the
following circumstances: (i) in connection with any sale, financing or
refinancing of such Leased Premises; (ii) within the six (6) month period prior
to the expiration of the Term; (iii) if required by Lender or the terms of any
credit facility to which Landlord is bound; (iv) if an Event of Default exists;
(v) if required under any applicable Law; or (vi) at any other time that, in the
opinion of Landlord or Lender, a reasonable basis exists to believe that an
Environmental Violation or any condition that could reasonably be expected to
result in any Environmental Violation exists; provided, however, that Landlord
and Lender may only conduct, in the aggregate, one (1) Site Assessment per
calendar year, unless Landlord or its Lender has a reasonable basis to believe
that a previously undisclosed material Environmental Violation exists. Such Site
Assessments may include both above and below the ground testing for
Environmental Violations and such other tests as may be necessary, in the
opinion of the Site Reviewers, to conduct the Site Assessments including
additional Site Assessments that may be required as a result of any limited
Phase II environmental report prepared prior to the date hereof or as may be
required by Lender or any provider of insurance for such Leased Premises. Tenant
shall supply to the Site Reviewers such historical and operational information
regarding such Leased Premises as may be reasonably requested by the Site
Reviewers to facilitate the Site Assessments, and shall make available for
meetings with the Site Reviewers appropriate personnel having knowledge of such
matters. The cost of performing and reporting any Site Assessments pursuant to
subsections (i) and (iii) of this Paragraph 10(d) shall be paid by Landlord; all
other costs relating to Site Assessments shall be paid by Tenant.

SMRH:200768858.18
25
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(e)    If an Environmental Violation occurs or is found to exist and, in
Landlord’s reasonable judgment, the cost of remediation of, or other response
action with respect to, the same is likely to exceed Five Hundred Thousand
Dollars ($500,000), Tenant shall provide to Landlord, within ten (10) days after
Landlord’s written request therefor, adequate financial assurances, as
determined in Landlord’s reasonable discretion, that Tenant will effect such
remediation in accordance with applicable Environmental Laws, and fulfill
Tenant’s indemnification obligations that could reasonably be expected to arise
as a result of such Environmental Violation. Such financial assurances shall be
in an amount equal to or greater than Landlord’s reasonable estimate, based upon
a Site Assessment performed pursuant to Paragraph 10(d), of the anticipated cost
of such remedial action. Tenant shall comply with all reasonable requests of
Landlord with respect to an Environmental Violation, including without
limitation (i) a request to effectuate a remediation of any Environmental
Violation, (ii) a request for Tenant to comply with any Environmental Laws or to
comply with any directive from a governmental authority, or (iii) a reasonable
request to take any action necessary to protect human health and safety.
(f)    Notwithstanding any other provision of this Lease, if an Environmental
Violation occurs or is found to exist and the Term would otherwise terminate or
expire, then, at the option of Landlord, the Term shall be automatically
extended beyond the date of termination or expiration and this Lease shall
remain in full force and effect on a month-to-month basis beyond such date until
the earlier to occur of (i) the completion of all remedial action in accordance
with applicable Environmental Laws or (ii) the date specified in a written
notice from Landlord to Tenant terminating this Lease.
(g)    If Tenant fails to comply with any requirement of any Environmental Law,
Landlord shall have the right (but no obligation) to take any and all actions as
Landlord shall deem necessary or advisable in order to comply with such
Environmental Law.
(h)    Except as provided in Schedule 10(h), Tenant represents and warrants that
(i) it is not aware of any Environmental Violation or suspected Environmental
Violation at any of the Leased Premises as of the Effective Date and (ii) Tenant
has disclosed to Landlord all known or suspected Environmental Violations and
the presence of Hazardous Conditions or Hazardous Substances existing on any of
the Leased Premises prior to the Effective Date. If Tenant fails to comply with
any requirement of any Environmental Law in connection with any Environmental
Violation which occurs or is found to exist, Landlord shall have the right (but
no obligation) to take any and all actions as Landlord shall deem necessary or
advisable in order to cure such Environmental Violation.
(i)    Tenant shall notify Landlord on the earlier of (i) three (3) Business
Days after obtaining knowledge thereof or (ii) the date on which notice is
required to be delivered to any governmental authority under applicable
Environmental Law, or contemporaneous with notice being provided to any
governmental authority, with respect to (X) any Environmental Violation (or
alleged Environmental Violation), (Y) spill or release of any Hazardous
Substances that could reasonably be expected to result in a claim or liability
under Environmental Law, or (Z) noncompliance with any of the covenants
contained in this Paragraph 10, and shall promptly forward to Landlord copies of
all orders, reports, notices, permits, applications or other communications
relating to any such violation or noncompliance.

SMRH:200768858.18
26
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(j)    Intentionally Omitted.
(k)    Tenant shall, from time to time, upon Landlord’s reasonable request,
provide Landlord with evidence (a duly authorized and executed officer’s
certificate from Tenant shall be sufficient evidence) satisfactory to Landlord
that the Real Property complies with all Legal Requirements or is exempt from
compliance with such Legal Requirements.
(l)    Except for the water tank more particularly described in Schedule 10(l)
(the “Water Tank”), and the above-ground tank containing diesel fuel described
in Schedule 10(l) (the “Diesel Tank”), there are no above or underground tanks
at either of the Leased Premises as of the date hereof. Tenant represents and
warrants that the Water Tank has not been used by Tenant or its Affiliates for
any purpose other than to hold water from a domestic water line as a water
reservoir for the fire sprinkler system at the Long Beach Leased Premises.
Unless otherwise directed by Landlord, and except for the Water Tank and the
Diesel Tank, Tenant shall, at its sole cost and expense, close any tanks (above
or underground) or remnants thereof at each of the Leased Premises prior to the
termination or expiration of the Term. Tenant shall: (i) remove any such tanks,
their contents, and associated equipment and piping at each of the Leased
Premises in accordance with Environmental Law; (ii) close any such tanks in
accordance with Environmental Law; (iii) perform any Site Assessments reasonably
necessary to determine whether the prior use of or removal or closure procedures
with respect to any such tanks resulted in an Environmental Adverse Condition;
(iv) remediate all Environmental Adverse Conditions associated with any such
tanks in accordance with this subparagraph; and (v) notify as required all
appropriate Governmental Authorities of the closure and removal of any such
tanks that are regulated in accordance with Environmental Law. In the event that
Landlord notifies Tenant that any or all of the tanks that otherwise are
required to be removed pursuant to this Paragraph 10(l) may remain on any of the
Leased Premises at the termination or expiration of the Term, Tenant shall take
all appropriate actions to ensure that such tanks are in good working order, are
emptied of all contents, are in compliance with all Environmental Laws, and do
not constitute an Environmental Adverse Condition at the termination or
expiration of the Term. Prior to the termination or expiration of the Term,
Tenant shall provide Landlord with (x) proof of closure or removal of any such
tanks that are required to be closed or removed pursuant to this Paragraph
10(l), (y) copies of all Site Assessments performed in conjunction with the
closure or removal of any such tanks, and (z) all documentation of the
regulatory status of all tanks at any of the Leased Premises (including without
limitation any such documentation regarding the Water Tank and the Diesel Tank,
and any other tanks whether or not Landlord has allowed Tenant to leave in place
any other tanks at such Leased Premises).
11.    Liens; Recording.
(a)    Except as contemplated in Paragraph 10, Tenant shall not, directly or
indirectly, create or permit to be created or to remain and shall promptly
discharge or remove any lien, levy or encumbrance on any of the Leased Premises
or on any Rent or any other sums payable by Tenant under this Lease, other than
any Mortgage or Assignment, the Permitted Encumbrances and any mortgage, lien,
encumbrance or other charge created by or resulting solely from any act or
omission of Landlord. NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE
FOR ANY LABOR, SERVICES, EQUIPMENT OR MATERIALS FURNISHED OR TO BE FURNISHED TO
TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE

SMRH:200768858.18
27
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




LEASED PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS
FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST
OF LANDLORD IN AND TO ANY OF THE LEASED PREMISES. LANDLORD MAY AT ANY TIME POST
ANY NOTICES ON ANY OF THE LEASED PREMISES REGARDING SUCH NON-LIABILITY OF
LANDLORD. Landlord may record, at its election, notices of non-responsibility
pursuant to California Civil Code Section 8444 in connection with any work
performed by Tenant at the Leased Premises.
(b)    At the request of either Party, the other Party shall execute, deliver
and record, file or register (collectively, “Record”) all such instruments as
may be reasonably required or permitted by any present or future Law in order to
evidence the respective interests of Landlord and Tenant in the Leased Premises,
and shall cause a memorandum of this Lease and a memorandum memorializing any
amendment or supplement hereto or thereto, to be Recorded in such manner and in
such places as may be required or permitted by any present or future Law in
order to protect the validity and priority of this Lease.
12.    Maintenance and Repair.
(a)    Tenant shall complete the repairs listed on Schedule 12(a) (the
“Immediate Repairs”) no later than twelve (12) months after the Effective Date.
Upon completion of the Immediate Repairs, Tenant shall deliver to Landlord (i)
lien waivers reasonably satisfactory to Landlord and (ii) a certificate of
Tenant, signed by an officer of Tenant, stating that the Immediate Repairs have
been fully completed and comply with the applicable requirements of this Lease
and with all Legal Requirements. Landlord hereby agrees that no Letter of Credit
or other security shall be required to be delivered by Tenant to Landlord in
connection with the Immediate Repairs.
(b)    Subject to the completion of the Immediate Repairs, any Alterations
permitted hereunder, restorations following any Casualty or Condemnation, and
all other rights of Tenant under this Lease, and subject to reasonable wear and
tear, Tenant shall at all times maintain each of the Leased Premises in as good
repair, appearance and condition as they are on the Effective Date and fit to be
used for the Permitted Use in accordance with the practices generally recognized
as then acceptable by other office tenants, and (ii) the Equipment, in as good
mechanical condition as it was on the later of the date hereof or the date of
its installation, except for ordinary wear and tear, and subject to maintenance,
repair and replacement of same. Tenant shall take every other action necessary
or appropriate for the preservation and safety of each of the Leased Premises
and the life safety of any occupants of each of the Leased Premises or their
invitees. Tenant shall promptly make all Alterations of every kind and nature,
whether foreseen or unforeseen, which may be required to comply with the
foregoing requirements of this Paragraph 12(b) or to comply with any Legal
Requirement. Landlord shall not be required to make any Alteration, whether
foreseen or unforeseen, or to maintain any of the Leased Premises in any way,
and Tenant hereby expressly waives any right which may be provided for in any
Law now or hereafter in effect to make Alterations at the expense of Landlord or
to require Landlord to make Alterations. Any Alteration made by Tenant pursuant
to this Paragraph 12 shall be made in conformity with the provisions of
Paragraph 13. Tenant hereby agrees and covenants not to commit or permit any of
the Leased Premises to suffer waste, and shall take all precautions necessary to
prevent waste from occurring at any of the Leased Premises.

SMRH:200768858.18
28
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(c)     Tenant shall provide Landlord with an engineering or property condition
report (at Tenant’s sole cost and expense and in form and substance satisfactory
to Landlord, in Landlord’s reasonable discretion) not more than twenty-four (24)
months nor less than eighteen (18) months prior to the end of the Initial Term
or any Renewal Term (a “Property Condition Report”). If (i) such Property
Condition Report lists replacements of the roof or HVAC systems as required or
advisable on any of the Leased Premises during the remainder of the Initial Term
or any Renewal Term, or (ii) an Alteration or repair to any of the Leased
Premises is required by any Legal Requirement during the last eighteen (18)
months of the Initial Term or any Renewal Term, then, provided that such
Alteration or repair is the result of normal wear and tear and not due to
neglect or waste by Tenant, then the cost of such Alteration or repair, as the
case may be, will be apportioned between Landlord and Tenant with Tenant’s share
equal to the cost of such Alteration or repair, as the case may be, multiplied
by a fraction, the numerator of which shall be the remainder of the Term from
the time such Alteration or repair is made pursuant to subparagraphs (i) or (ii)
above, and the denominator of which shall be the anticipated useful life of such
Alteration or repair, as the case may be. If such Alteration or repair is
required due to neglect or waste by Tenant or the breach of any of Tenant’s
other obligations under this Lease, Tenant shall bear the full cost of such
Alteration or repair, including any reasonable Costs incurred by Landlord to
ensure that the Alteration and repair are completed, and such Alteration or
repair shall be made in accordance with Paragraphs 12 and 13 of this Lease.
(d)    Except as disclosed by a survey or other writing provided to Landlord
prior to the Effective Date, if any Improvement, now or hereafter constructed,
shall (i) materially encroach upon any setback or any property, street or
right-of-way adjoining such Leased Premises, (ii) materially violate any zoning
restrictions, including without limitation height or set-back restrictions, or
the provisions of any restrictive covenant affecting such Leased Premises, (iii)
hinder or obstruct any Easement Agreement to which such Leased Premises is
subject or (iv) impair the rights of others in, to or under any of the
foregoing, Tenant shall, promptly after receiving written notice or otherwise
acquiring actual knowledge thereof, either (A) obtain from all necessary parties
waivers or settlements of all claims, liabilities and damages resulting from
each such encroachment, violation, hindrance, obstruction or impairment, whether
the same shall affect Landlord, Tenant or both, or (B) take such action as shall
be necessary to remove all such encroachments, hindrances or obstructions and to
end all such violations or impairments, including, if necessary, making
Alterations.
(e)    Tenant waives and releases any right it may have to make repairs at
Landlord's expense or to quit the Leased Premises under Sections 1941, 1942(a)
and 1932(1) of the California Civil Code or any other statute now or hereafter
in effect which would otherwise afford Tenant the right to make repairs at
Landlord's expense or to terminate this Lease because of Landlord's failure to
keep the Leased Premises in good order, condition and repair.
13.    Alterations and Improvements.
(a)    Tenant shall not make (i) any non-structural Alterations to any of the
Long Beach Leased Premises that cost more than One Million Dollars
($1,000,000.00) or to any of the Columbus Leased Premises that cost more than
Five Hundred Thousand Dollars ($500,000.00), each in the aggregate, in any
calendar year or (ii) any structural Alterations to any Leased Premises, without

SMRH:200768858.18
29
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




having first obtained the prior written consent of Landlord (such consent not to
be unreasonably withheld, conditioned or delayed); provided, however that the
Alterations (x) in progress as of the Effective Date, (y) planned to be
completed before the end of the year 2014, or (z) that are tenant improvements
under Existing Subleases and described in Schedule 13(a) of this Lease, are not
subject to, and do not and shall not count against, the foregoing monetary caps
and are hereby approved by Landlord in all respects. Tenant shall not construct
upon the Real Property any additional buildings or other structural improvements
without having first obtained the prior written consent of Landlord. Landlord
shall have the right to require Tenant to remove at the end of the Term any
Alterations so long as Landlord gives Tenant written notice of election to
require removal within ten (10) days of giving Tenant approval for such
Alteration; provided, however, that Landlord shall not have the right to require
Tenant to remove any of the following: Alterations required by Law, Alterations
generally consistent with office use, and tenant improvements by subtenants
under approved Subleases.
(b)    If Tenant makes any Alterations pursuant to this Paragraph 13 or as
required by Paragraph 12 or Paragraph 17 (such Alterations and actions being
hereinafter collectively referred to as “Work”) to any of the Leased Premises,
then (i) the market value of such Leased Premises shall not be lessened or its
usefulness impaired, by the completion of such Work (ii) all such Work shall be
performed by Tenant in a good and workmanlike manner, (iii) all such Work shall
be expeditiously completed in compliance with all Legal Requirements, (iv) all
such Work shall comply with the requirements of all insurance policies required
to be maintained by Tenant hereunder, (v) if any such Work involves the
replacement of Equipment or parts thereto, all replacement Equipment or parts
shall have a value and useful life equal to the greater of (A) the value and
useful life on the Effective Date of the Equipment being replaced or (B) the
value and useful life of the Equipment being replaced immediately prior to the
occurrence of the event which required its replacement (assuming such replaced
Equipment was then in the condition required by this Lease), (vi) Tenant shall
promptly discharge or remove all liens filed against such Leased Premises
arising out of such Work, (vii) Tenant shall procure and pay for all permits and
licenses required in connection with any such Work, (viii) the product and
results of all such Work shall be the property of Landlord and shall be subject
to this Lease, and Tenant shall execute and deliver to Landlord any document
reasonably requested by Landlord evidencing the assignment to Landlord of all
estate, right, title and interest (other than the leasehold estate created
hereby) of Tenant or any other Person thereto or therein, and (ix) if such
Alterations will cost in excess of One Million Dollars ($1,000,000.00), Tenant
shall comply, to the extent requested by Landlord or required by this Lease,
with the provisions of Paragraph 19(a)(i)-(vii) (provided that (x) any
“Restoration Fund” shall be funded within ten (10) Business Days after
Landlord’s approval of such Alterations, in such as amount as Landlord shall
reasonably determine, (y) Tenant shall not be required to hire a casualty
consultant, and (z) neither Landlord nor Lender shall commingle amounts in any
“Restoration Fund” created pursuant to this Paragraph 13(b) with Landlord’s or
Lender’s other funds, and Tenant agrees that such amounts in any such
“Restoration Fund” shall not bear interest), whether or not such Work involves
restoration of any of the Leased Premises.
14.    Permitted Contests.
Notwithstanding any other provision of this Lease, Tenant shall not be required
to (a) pay any Imposition, (b) comply with any Legal Requirement, (c) discharge
or remove any lien referred

SMRH:200768858.18
30
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




to in Paragraph 11 or Paragraph 13 or (d) take any action with respect to any
encroachment, violation, hindrance, obstruction or impairment referred to in
Paragraph 12(d) (such non-compliance with the terms hereof being hereinafter
referred to collectively as “Permitted Violations”) and may dispute or contest
the same, so long as at the time of such non-compliance no Event of Default
exists and so long as Tenant shall contest, in good faith, the existence, amount
or validity thereof, the amount of the damages caused thereby, or the extent of
its or Landlord’s liability therefor by appropriate proceedings which shall
operate during the pendency thereof to prevent or stay (i) the collection of, or
other realization upon, the Permitted Violation so contested, (ii) the sale,
forfeiture or loss of any of the Leased Premises or any Rent to satisfy or to
pay any damages caused by any Permitted Violation, (iii) any interference with
the use or occupancy of any of the Leased Premises, (iv) any interference with
the payment of any Rent, (v) the cancellation or increase in the rate of any
insurance policy or a statement by the carrier that coverage will be denied or
(vi) the enforcement or execution of any injunction, order or Legal Requirement
with respect to the Permitted Violation. Tenant shall provide Landlord security
(by way of example only, in the form of a cash escrow or Letter of Credit) which
is satisfactory, in Landlord’s reasonable judgment, to assure that such
Permitted Violation is corrected, including all Costs, interest and penalties
that may be incurred or become due in connection therewith. While any
proceedings which comply with the requirements of this Paragraph 14 are pending
and the required security is held by Landlord, Landlord shall not have the right
to correct any Permitted Violation thereby being contested unless Landlord is
required by Law to correct such Permitted Violation and Tenant’s contest does
not prevent or stay such requirement as to Landlord. Each such contest shall be
promptly and diligently prosecuted by Tenant to a final conclusion, except that
Tenant, so long as the conditions of this Paragraph 14 are at all times complied
with, has the right to attempt to settle or compromise such contest through
negotiations. Tenant shall pay any and all losses, judgments, decrees and Costs
in connection with any such contest and shall, promptly after the final
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together with all penalties, fines, interest and
Costs thereof or in connection therewith, and perform all acts the performance
of which shall be ordered or decreed as a result thereof. No such contest shall
subject Landlord to the risk of any civil or criminal liability. Without
limiting the foregoing, Tenant shall also have the right to take any action or
undertake any proceeding against any applicable collecting authority to (y) seek
an abatement or refund of any Impositions or a reduction in the valuation of the
Leased Premises, and/or (z) contest the applicability of any Impositions. In any
instance where any permitted action or proceeding is being undertaken by Tenant
as set forth in this Paragraph 14, Landlord shall cooperate reasonably with
Tenant, at no cost or expense to Landlord, and execute any and all documents
reasonably required in connection therewith. Tenant shall be entitled to any
refund of any amounts received by Tenant or Landlord pursuant to any permitted
action or proceeding described in this Paragraph 14.
15.    Indemnification.
(a)    Tenant shall pay, protect, indemnify, defend, save and hold harmless
Landlord, Lender and all other Indemnitees from and against any and all
liabilities, losses, damages (including punitive damages), penalties, Costs
(including reasonable attorneys’ fees and expenses), causes of action, suits,
claims, demands or judgments of any nature whatsoever, without regard to the
form of action and whether based on strict liability, gross negligence,
negligence, or any other theory of

SMRH:200768858.18
31
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




recovery at law or in equity (collectively, “Losses”), in each case proximately
caused by events occurring during the Term, and arising from (i) the ownership,
leasing, use, non-use, occupancy, operation, management, condition, design,
construction, maintenance, repair or restoration of any of the Leased Premises;
(ii) any Casualty in any manner arising from any of the Leased Premises, whether
or not Indemnitee has or should have knowledge or notice of any defect or
condition causing or contributing to said Casualty; (iii) any violation by
Tenant of (A) any provision of this Lease (including any representation or
warranty), (B) any contract or agreement to which Tenant is a party, (C) any
Legal Requirement or (D) any Permitted Encumbrance or any other encumbrance
consented to by Tenant; (iv) any default by Landlord of any Loan, to the extent
caused by an Event of Default by Tenant under this Lease, or (v) any alleged,
threatened or actual Environmental Violation, including (A) liability for
response costs and for costs of removal and remedial action incurred by the
United States Government, any state or local governmental unit or any other
Person, or damages from injury to or destruction or loss of natural resources,
including the reasonable costs of assessing such injury, destruction or loss,
incurred pursuant to Sections 107 or 113 of CERCLA, or any successor section or
act or provision of any similar state or local Law, (B) liability for costs and
expenses of abatement, correction or clean-up, fines, damages, response costs or
penalties which arise from the provisions of any of the other Environmental Laws
and (C) liability for personal injury or property damage arising under any
statutory or common-law tort theory, including damages assessed for the
maintenance of a public or private nuisance or for carrying on of a dangerous
activity; provided that such acts or omissions took place during the term of the
Lease; and provided, further, that, notwithstanding the foregoing, Tenant shall
have no liability or obligation to any Indemnitee under this Paragraph 15 to the
extent of any Loss arising out of any Indemnitee’s gross negligence or willful
misconduct.
(b)    Landlord shall pay, protect, indemnify, defend, save and hold harmless
Tenant from and against any and all Losses arising from any default by Landlord
under this Lease, the actions of any Site Reviewers at any of the Leased
Premises, any Site Assessments, or the gross negligence or willful misconduct of
Landlord or any of Landlord’s directors, members, officers, general partners,
limited partners, shareholders, employees or agents, or any predecessor,
successor or affiliate of any of the foregoing.
(c)    In case any action or proceeding is brought against any party indemnified
under this Paragraph 15, (i) such indemnified party shall notify the indemnitor
to resist or defend such action or proceeding, and such indemnified party will
cooperate and assist in the defense of such action or proceeding if reasonably
requested to do so by the indemnitor and (ii) in the case that Tenant is the
indemnitor, Tenant may, except during the continuance of an Event of Default
caused by the failure of Tenant to pay to Landlord any amounts due under this
Lease (after any applicable notice and cure periods), select and, retain its own
counsel and defend such action (it being understood that Landlord may employ
counsel of its choice to monitor the defense of any such action, the cost of
which shall be paid by Tenant). During the continuance of an Event of Default
caused by the failure of Tenant to pay to Landlord any amounts due under this
Lease (after any applicable notice and cure periods), Landlord shall have the
right to select counsel, and the fees and expenses of such counsel shall be paid
by Tenant.
(d)    Tenant hereby indemnifies and holds harmless Landlord from and against
any claims (including reasonable attorneys’ fees) for brokerage fees or
commissions arising out of any existing

SMRH:200768858.18
32
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




Subleases at the Leased Premises. Tenant also hereby indemnifies and holds
harmless Landlord against any such action brought by any subtenant at the Leased
Premises and any claims or damages suffered by Landlord during the Term as a
result of any such action brought by any subtenant, unless such claims or
damages are the result of Landlord’s gross negligence, willful misconduct,
breach of this Lease, or breach of any agreement between Landlord and any
subtenant.
(e)    The obligations of Landlord and Tenant under this Paragraph 15 shall
survive any termination, expiration or rejection in bankruptcy of this Lease.
16.    Insurance.
(a)    Each policy of insurance listed on Schedule 16(a) attached hereto (the
“Existing Insurance Policies”) is in full force and effect and all premiums due
with respect thereto have been paid. There are no claims outstanding or pending
under any Existing Insurance Policies.
(b)    Tenant shall obtain, pay for and maintain the following insurance on or
in connection with each of the Leased Premises:
(i)    Insurance against all risk of physical loss or damage to the Improvements
and Equipment as provided under “Special Causes of Loss” form coverage,
including the perils of hail, windstorm, flood coverage, earthquake and acts of
terrorism, in amounts not less than the actual replacement cost of the
Improvements and Equipment without deduction for depreciation on agreed amount
basis (except at least $5,000,000 limit for earthquake and flood); provided
that, if Tenant’s insurance company is unable or unwilling to include any or all
of such excluded perils, Tenant shall have the option of purchasing coverage
against such perils from another insurer on a “Difference in Conditions” form or
through a stand-alone policy. Such policies shall contain if Special Causes of
Loss form Law and Ordinance – Full Building Value, $10,000,000 Increased Cost of
Construction and Demolition and if standalone earthquake policy $1,000,000
Building Law, Increased Cost of Construction and Demolition. Such policies and
endorsements shall contain deductibles not more than $100,000 per occurrence
except that earthquake coverage may have a deductible not to exceed 5% percent
of actual replacement cost of the Improvements and flood coverage may have a
deductible not to exceed $100,000. All such deductibles are Tenant’s
responsibility. Such policies shall name Landlord as a Named Insured, and Lender
as mortgagee/loss payee, with respect to such Leased Premises.
(ii)    Comprehensive Boiler and Machinery/Equipment Breakdown Insurance on any
of the Equipment in such Leased Premises, in an amount not less than the full
replacement cost of such Equipment (subject to an aggregate sublimit of
$100,000,000) per accident for damage such Equipment (and which may be carried
as part of the coverage required under clause (i) above or pursuant to a
separate policy or endorsement). If such coverage is provided pursuant to a
separate Boiler and Machinery policy or endorsement, Tenant will obtain a Joint
Loss Agreement. Either such Boiler and Machinery policy endorsements or the
Special Causes of Loss policy required in clause (i) above shall include at
least $5,000,000 per incidence for Off-Premises Service Interruption and
Expediting Expenses, Ammonia Contamination, and Hazardous Materials Clean-Up
Expense and may contain a deductible not to exceed $100,000 (which is Tenant’s
responsibility). Such policies shall name Landlord and Lender as loss payees,
with respect to such Leased Premises.

SMRH:200768858.18
33
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(iii)    Business Income/Extra Expense Insurance at limits sufficient to cover
100% of the period of indemnity not less than eighteen (18) months from time of
loss and an extended period of indemnity of not less than one hundred eighty
(180) days. Such policies shall name Landlord and Lender as loss payees with
respect to any payments under such policies for Rent under the Lease, and shall
name Tenant as the loss payee for all other payments thereunder.
(iv)    Commercial General Liability Insurance against claims for personal
injury, bodily injury, death, accident or property damage occurring on, in or as
a result of the use of such Leased Premises, in an amount not less than
$1,000,000 per Occurrence/$2,000,000 Annual Aggregate and $2,000,000
Products/Completed Operations Annual Aggregate on a per location basis and on an
occurrence basis. Coverage shall also include elevators/escalators (if any),
independent contractors, contractual liability and Products/Completed Operations
Liability coverage and liability caused by acts of terrorism. Such policies
shall name Landlord and Lender as additional insureds with respect to such
Leased Premises.
(v)    Business Automobile Liability Insurance (including Owned – if any;
Non-Owned and Hired Automobile Liability) in an amount of $1,000,000 Combined
Single Limit.
(vi)    Workers’ Compensation insurance in the amount required by applicable Law
(or, in lieu of any Workers’ Compensation insurance, a program of self-insurance
complying with the rules, regulations and requirements of the appropriate
governmental agency).
(vii)    Employers’ Liability insurance covering all persons employed by Tenant
in connection with any work done on or about such Leased Premises in the amount
of $1,000,000 per accident, $1,000,000 per illness, per employee, and $1,000,000
per illness, in the aggregate (or, in lieu of any Workers’ Compensation
insurance (which shall contain Employers’ Liability insurance), a program of
self-insurance complying with the rules, regulations and requirements of the
appropriate governmental agency). Landlord reserves the right to have evidence
shown that any self-insurance program has been accepted by the appropriate
governmental agency.
(viii)    Excess/Umbrella Liability in an amount of not less than $25,000,000 on
a per location basis that includes Follow Form coverage for Commercial General
Liability, Business Automobile Liability and Employers’ Liability coverages
(provided, however, that if and to the extent Tenant determines, in its
reasonable business judgment, that changes to such coverage are advisable given
Tenant’s current business and operations, Landlord agrees not to unreasonably
withhold, condition or delay its consent to such changes).
(ix)    During any period in which any Alterations at any Leased Premises are
being undertaken by Tenant, and such Alterations are not insured pursuant to the
policies and endorsements required in Paragraph 16(b)(i) above, builder’s risk
insurance or property insurance (either of which may contain commercially
reasonable sublimits) covering the total completed value, including all hard
costs with respect to any Improvements being constructed, altered or repaired
(on a completed value, non-reporting basis), replacement cost of work performed
and equipment, supplies and materials furnished in connection with such
construction, alteration or repair of Improvements or Equipment, together with
such other endorsements as Landlord may reasonably require, and general
liability, worker’s compensation and automobile liability insurance with respect
to the

SMRH:200768858.18
34
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




Improvements being constructed, altered or repaired, all in form and substance
reasonably acceptable to Lender, Landlord and Tenant. Such policies shall name
Landlord and Lender as Named Insured, Mortgagee, Additional Insured and/or Loss
Payees with respect to such Leased Premises, as applicable.
(x)    If Tenant handles, stores or utilizes Hazardous Substances (other than
pesticides, cleaning supplies, toner for photocopying machines, and other
commercially reasonable amounts of substances directly related to the cleaning,
operation and/or maintenance of the Leased Premises or Tenant’s office equipment
(including, without limitation, diesel fuel contained in the Diesel Tank)) in
its business operations, pollution legal liability insurance (with limits to be
reasonably determined by Landlord and Tenant on a case by case basis). Such
pollution legal liability insurance shall name Landlord and Lender as additional
insureds with respect to such Leased Premises.
(xi)    Such other insurance of the type and amount that is at the time
requested customarily carried by prudent owners or tenants with respect to
properties similar in character, location, use and occupancy to the respective
Leased Premises (or other terms with respect to any insurance required pursuant
to this Paragraph 16, including without limitation amounts of coverage,
deductibles, form of mortgagee clause) on or in connection with such Leased
Premises, all as may be reasonably agreed upon by Landlord, Lender and Tenant.
(c)    The insurance required by Paragraph 16(b) shall be written by companies
having a Best’s rating of A-X or above and are authorized to write insurance
policies by the State Insurance Department (or its equivalent) for the states in
which each of the Leased Premises is located. The insurance policies (i) shall
be for such terms as Landlord may reasonably approve and (ii) shall be in
amounts sufficient at all times to satisfy any coinsurance requirements thereof.
If said insurance or any part thereof shall expire, be withdrawn, become void,
voidable, unreliable or unsafe for any reason, including a breach of any
condition thereof by Tenant or the failure or impairment of the capital of any
insurer, or if for any other reason whatsoever said insurance shall become
reasonably unsatisfactory to Landlord, Tenant shall promptly obtain new or
additional insurance reasonably satisfactory to Landlord.
(d)    Each insurance policy referred to in clauses (i), (ii), (iii) and (ix) of
Paragraph 16(b) shall contain standard non-contributory mortgagee clauses in
favor of and acceptable to Lender. Each policy required by any provision of
Paragraph 16(b) shall provide that it may not be cancelled, or allowed to lapse
until ten (10) days following nonpayment of any premium therefor. Tenant shall
use commercially reasonable efforts to cause each insurer issuing a policy
required by any provision of Paragraph 16(b) to agree not to cancel such policy
without at least ten (10) days’ prior notice to Landlord and Lender.
(e)    Tenant shall pay as they become due all premiums for the insurance
required by Paragraph 16(b), shall renew or replace each policy and deliver to
Landlord evidence of the payment of the full premium therefor or installment
then due at least ten (10) days prior to the expiration date of such policy, and
shall promptly deliver to Landlord all original certificates of insurance
evidencing such coverages or, if requested by Landlord or required by Lender,
original or certified policies. All certificates of insurance (including
liability coverage) provided to Landlord and Lender

SMRH:200768858.18
35
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




shall be on ACORD Form 28 (2003/10) for Property Coverages or ACORD Form 25
Liability Coverages (or its equivalent in the Landlord’s sole discretion).
(f)    Anything in this Paragraph 16 to the contrary notwithstanding, any
insurance that Tenant is required to obtain pursuant to Paragraph 16(b) may be
carried under a “blanket” policy or policies covering other properties of Tenant
or under an “umbrella” policy or policies covering other liabilities of Tenant,
as applicable; provided that, such blanket or umbrella policy or policies
otherwise comply with the provisions of this Paragraph 16, and upon request,
Tenant shall provide to Landlord a Statement of Values which may be reviewed
annually and shall be amended to the extent determined necessary by Landlord
based on revised Replacement Cost Valuations. The original or a certified copy
of each such blanket or umbrella policy shall promptly be delivered to Landlord.
(g)    Tenant shall not carry separate insurance concurrent in form or
contributing in the event of a Casualty with that required in this Paragraph 16
unless (i) Landlord and Lender are included therein as Named Insureds,
Additional Insureds, Mortgagee and with Loss Payable as provided herein, and
(ii) such separate insurance complies with the other provisions of this
Paragraph 16. Tenant shall immediately notify Landlord of such separate
insurance and shall deliver to Landlord the original policies or certified
copies thereof.
(h)    Each policy (other than workers’ compensation coverage or any other
coverage prohibited by law) shall contain a full waiver of subrogation against
the Landlord.
(i)    The proceeds of any insurance required under Paragraph 16(b) shall be
payable as follows: proceeds payable under clauses (iv), (v), (vi), (vii) and
(viii) of Paragraph 16(b) and proceeds attributable to the general liability
coverage of construction/alterations insurance under clause (ix) of Paragraph
16(b) shall be payable to the Person entitled to receive such proceeds; and
proceeds of insurance required under clauses (i) and (ii) of Paragraph 16(b) and
proceeds attributable to construction/alterations insurance (other than its
general liability coverage provisions) under clause (ix) of Paragraph 16(b)
shall be payable to Landlord or Lender and applied as set forth in Paragraph 17
or, if applicable, Paragraph 18. Proceeds of insurance required under clause
(iii) of Paragraph 16(b) for the payment of Rent under the Lease (and proceeds
from any other business interruption or similar coverage required hereunder for
the payment of Rent under the Lease) shall be payable to Landlord and Lender,
and all other proceeds of insurance required under clause (iii) of Paragraph
16(b) (and proceeds from any other business interruption or similar coverage
required hereunder other than for the payment of Rent under the Lease) shall be
payable to Tenant. Notwithstanding the foregoing in this clause (i), the Parties
agree that any proceeds of insurance initially paid by any insurer jointly to
Landlord and Tenant shall not be a breach of this Lease; provided, however, that
upon any such joint payment, Tenant agrees to take all reasonable steps to
deliver any such proceeds (or the full right to such proceeds, if payment is
made in the form of a settlement check) to Landlord if and to the extent
Landlord is entitled to same under the terms of this Lease. Tenant shall apply
the Net Award to restoration of such Leased Premises in accordance with the
applicable provisions of this Lease unless a Termination Event shall have
occurred and Tenant has given a Termination Notice.
17.    Casualty and Condemnation.

SMRH:200768858.18
36
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(a)    Tenant shall give Landlord prompt notice of the occurrence of any
Casualty at any of the Leased Premises. Landlord, in its discretion and upon
notice to Tenant (except that no notice to Tenant shall be required if an Event
of Default has occurred and is continuing), may adjust, collect and compromise
all claims under any of the insurance policies required by Paragraph 16(b)
(except claims (i) payable from comprehensive general public liability
insurance, or (ii) in an amount less than One Million Dollars ($1,000,000)
(“Excluded Claims”) and to execute and deliver on behalf of Tenant all necessary
proofs of loss, receipts, vouchers and releases required by the insurers.
Provided that no Event of Default has occurred and is continuing, Tenant shall
be entitled to participate with Landlord in any adjustment, collection and
compromise of the insurance claim payable in connection with a Casualty. Tenant
agrees to sign, upon the request of Landlord, all such proofs of loss, receipts,
vouchers and releases. Landlord reserves the right to join Tenant in any claim.
If Landlord so requests, Tenant shall adjust, collect and compromise any and all
such claims, and Landlord shall have the right to join with Tenant therein. Any
adjustment, settlement or compromise of any such claim shall be subject to the
prior written approval of Landlord, and Landlord shall have the right to
prosecute or contest, or to require Tenant to prosecute or contest, any such
claim, adjustment, settlement or compromise. Each insurer is hereby authorized
and directed to make payment under said policies, including return of unearned
premiums, directly to Landlord instead of to Landlord and Tenant jointly, and
Tenant hereby appoints Landlord as Tenant’s attorney-in-fact to endorse any
draft therefor. The rights of Landlord under this Paragraph 17(a) shall be
extended to Lender if and to the extent that any Mortgage so provides.
Notwithstanding anything to the contrary contained herein, Tenant shall have the
exclusive right to adjust, collect and compromise all Excluded Claims and each
insurer is hereby authorized and directed to make payments with respect to
Excluded Claims solely to Tenant.
(b)    Each Party shall provide the other with immediate written notice of its
receipt of a Condemnation Notice relating to any of the Leased Premises.
Landlord is authorized to collect, settle and compromise, in its discretion
(and, if no Event of Default exists, upon notice to Tenant), the amount of any
condemnation award. Provided that no Event of Default has occurred and is
continuing, Tenant shall be entitled to participate with Landlord in any
Condemnation proceeding or negotiations under threat thereof and to contest the
Condemnation or the amount of the condemnation award therefor. No agreement with
any condemning authority in settlement or under threat of any Condemnation shall
be made by Tenant without the written consent of Landlord. Subject to the
provisions of this Paragraph 17(b), Tenant hereby irrevocably assigns to
Landlord any award or payment to which Tenant is or may be entitled by reason of
any Condemnation, whether the same shall be paid or payable for Tenant’s
leasehold interest hereunder or otherwise; but nothing in this Lease shall
impair Tenant’s right to any award or payment on account of Tenant’s trade
fixtures, equipment or other tangible property that is not part of the
Equipment, moving expenses, loss of goodwill, or loss of business, if available,
to the extent that and so long as (i) Tenant shall have the right to make, and
does make, a separate claim therefor against the condemning authority and (ii)
such claim does not in any way reduce either the amount of the award otherwise
payable to Landlord for the Condemnation of Landlord’s interest in such Leased
Premises or the amount of the award (if any) otherwise payable for the
Condemnation of Tenant’s leasehold interest hereunder. The rights of Landlord
under this Paragraph 17(b) shall also be extended to Lender if and to the extent
that any Mortgage so provides.

SMRH:200768858.18
37
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(c)    If any Partial Casualty (whether or not insured against) shall occur
(other than a Requisition) to any of the Leased Premises, this Lease shall
continue, notwithstanding such event, and there shall be no abatement or
reduction of any Rent. Promptly after such Partial Casualty or Partial
Condemnation, Tenant, as required in Paragraphs 12(b) and 13(b), shall commence
and diligently continue to restore such Leased Premises as nearly as possible to
its value, condition and character immediately prior to such event (assuming
such Leased Premises to have been in the condition required by this Lease).
Landlord and Lender shall make any Net Award available to Tenant for restoration
in accordance with and subject to the provisions of Paragraph 19(a). If a
Requisition shall occur, Tenant shall comply with the terms and conditions of
Paragraph 17(d). If any Casualty or Condemnation that is not a Partial Casualty
or Partial Condemnation or Requisition shall occur, Tenant shall comply with the
terms and conditions of Paragraph 18. Upon the expiration of the Term, any
portion of the Net Award that shall not have been paid as expressly set forth
herein shall be retained by Landlord.
(d)    If any Partial Condemnation or Requisition shall occur to any of the
Leased Premises, this Lease shall continue, notwithstanding such event, and the
Rent due and payable hereunder shall be reduced by a fraction, the numerator of
which is the Net Award paid to Landlord or Lender with respect thereto, and the
denominator of which is the Acquisition Cost for the applicable Leased Premises
set forth on Exhibit E. In the event of a Requisition of any of the Leased
Premises, any Net Award payable by reason of such Requisition shall be (i)
retained by Landlord, or (ii) paid to Lender to the extent that any Mortgage so
provides.
18.    Termination Events.
(a)    If all or substantially all of any of the Leased Premises shall be taken
by a Condemnation, Tenant shall, within thirty (30) days after Tenant receives a
Condemnation Notice, give to Landlord written notice of Tenant’s election to
terminate this Lease with respect to the applicable Leased Premises (a
“Termination Notice”).
(b)    If any portion of either of the Leased Premises shall be subject to a
Condemnation that has or will render such Leased Premises inaccessible,
unavailable for use, or unsuitable for restoration for continued use and
occupancy in Tenant’s business, as determined by a certified structural engineer
or other suitable third party retained by Tenant and reasonably acceptable to
Landlord, or would prevent current use under applicable zoning or use
regulations, Tenant shall have the option of (i) restoring such Leased Premises,
to the extent practicable, using the Net Award payable in connection with such
Condemnation in accordance with the conditions and requirements set forth in
this Lease or (ii) delivering to Landlord a Termination Notice with respect to
the applicable Leased Premises prior to the earlier of (x) thirty (30) days
after Tenant receives the report of such certified structural engineer or other
suitable third party, a copy of which report shall be delivered to Landlord with
the Termination Notice, and (y) sixty (60) days after Tenant receives the
applicable Condemnation Notice. If Tenant elects not to deliver a Termination
Notice, then Tenant shall restore such Leased Premises, to the extent
practicable, in accordance with Paragraphs 17 and 19.
(c)    If a Casualty occurs with respect to any of the Leased Premises which
shall be determined by a certified structural engineer retained by Tenant and
acceptable to Landlord to be a loss so substantial that restoration or
rebuilding for any Permitted Use under Paragraph 4(a) would

SMRH:200768858.18
38
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




either take more than two hundred seventy (270) days or be economically
infeasible, Tenant shall have option of (i) restoring, rebuilding or repairing
such Leased Premises, using the Net Award payable in connection with such
Casualty in accordance with the conditions and requirements of this Lease, or
(ii) delivering to Landlord a Termination Notice with respect to the applicable
Leased Premises prior to the earlier of (X) thirty (30) days after Tenant
receives the report of such certified structural engineer, a copy of which
report shall be delivered to Landlord with the Termination Notice, and (Y) sixty
(60) days after the date of such Casualty.
(d)    A Termination Notice shall contain (i) notice of Tenant’s intention to
terminate this Lease with respect to the applicable Leased Premises on the Basic
Rent Payment Date immediately following the date on which Landlord receives the
Net Award (the “Termination Date”), and (ii) a binding and irrevocable
commitment of Tenant to pay the Termination Amount on the Termination Date.
(e)    If Tenant delivers a Termination Notice to Landlord, this Lease shall
terminate on the Termination Date with respect to the applicable Leased
Premises. On the Termination Date, (i) Tenant shall pay to Landlord the
Termination Amount and all Rent due on or prior to the Termination Date with
respect to the applicable Leased Premises (collectively, “Remaining
Obligations”), (ii) all other obligations of Tenant under this Lease with
respect to the applicable Leased Premises shall terminate except any obligations
hereunder that expressly survive termination of the Lease, (iii) Tenant shall
immediately vacate and shall have no further right, title or interest in or to
such Leased Premises, and (iv) the Net Award shall be retained by Landlord.
Notwithstanding anything to the contrary hereinabove contained, if on the
Termination Date, Tenant has not satisfied all Remaining Obligations with
respect to the applicable Leased Premises, then Landlord may, at its option,
extend the Termination Date to a date which is no later than the first Basic
Rent Payment Date after the date on which Tenant has satisfied all such
Remaining Obligations.
(f)    If this Lease terminates with respect to one of the Leased Premises, this
Lease shall continue with respect to the other Leased Premises, and Basic Rent
shall be reduced proportionately, consistent with the allocations of Basic Rent
between the Leased Premises set forth on Exhibit D.
19.    Restoration.
(a)    If any Net Award with respect to any of the Leased Premises is in excess
of One Million Dollars ($1,000,000) (which amount shall be adjusted annually in
proportion to increases in the CPI), Landlord (or Lender if required by any
Mortgage) shall hold the Net Award in a fund (the “Restoration Fund”) and
disburse amounts from the Restoration Fund only in accordance with the following
conditions:
(i)    Tenant shall commence the restoration as soon as reasonably practical and
diligently pursue completion of such restoration to completion;
(ii)    prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications and a detailed budget for the restoration
shall have been approved by Landlord, such detailed budget shall reflect that
the Restoration Fund is sufficient to cover the costs of restoration, including
any additional insurance required as a result of restoration,

SMRH:200768858.18
39
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




and payments of Rent due under this Lease during the period of such restoration
(if Landlord reasonably determines that the Restoration Fund is insufficient to
cover such costs, Tenant must deposit such required excess amount as directed by
Landlord as provided in, and subject to, Paragraph 19(b) below), (B) Landlord
and Lender shall be provided by Tenant with mechanics’ lien insurance, “owner
contractor’s protective liability insurance” (if available), builder’s risk
completed value insurance and acceptable performance and payment bonds which
insure satisfactory completion of and payment for the restoration, are in an
amount and form and have a surety acceptable to Landlord, and name Landlord and
Lender as additional dual obligees, and (C) appropriate notices of commencement
of work shall have been filed if required in the appropriate jurisdiction;
(iii)    at the time of any disbursement, (A) no Event of Default shall exist,
(B) all materials installed and work and labor performed (except to the extent
being paid out of the requested disbursement) in connection with the restoration
shall have been paid in full, and (C) no mechanics’ or materialmen’s liens or
stop orders or notices of pendency shall have been filed or threatened against
such Leased Premises and remain undischarged or, alternatively, the obligations
related to the Work shall be fully bonded to the satisfaction of Landlord;
(iv)    disbursements shall be made no more frequently than once a month and be
in an amount not exceeding the cost of the Work completed since the last
disbursement, upon receipt of (A) satisfactory evidence, including architects’
certificates, of the stage of completion, the estimated total cost of completion
and performance of the Work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (B) waivers of liens
(any of which may be conditional waivers if and to the extent the Person
delivering the waiver has not yet been paid for the applicable work), (C) sworn
statements as to completed Work and the cost thereof for which payment is
requested from the contractor engaged to complete the Work, (D) a satisfactory
bringdown of title insurance, and (E) other evidence of cost and payment so that
Landlord and Lender can verify that the amounts disbursed from time to time are
represented by Work that is completed, in place and free and clear of mechanics’
and materialmen’s lien claims;
(v)    each request for disbursement shall be accompanied by a certificate of
Tenant, signed by a senior executive officer of Tenant, describing the Work for
which payment is requested, stating the cost incurred in connection therewith,
stating that Tenant has not previously received payment for such Work and, upon
completion of the Work, also stating that the Work has been fully completed and
complies with the applicable requirements of this Lease and with all Legal
Requirements;
(vi)    Landlord may retain ten percent (10%) of the Restoration Fund until the
Work is fully completed; and
(vii)    such other reasonable conditions as Landlord or Lender may impose;
including without limitation, if the costs of restoration exceeds One Million
Dollars ($1,000,000) for the Long Beach Real Property or Eight Hundred Thousand
Dollars ($800,000) for the Columbus Real Property (which amounts shall be
adjusted annually in proportion to increases in the CPI) and Landlord so
requests, or, if required by Lender, a requirement that Tenant hire a casualty
consultant.

SMRH:200768858.18
40
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(b)    Landlord agrees that neither Landlord nor Lender shall commingle any
amounts in any Restoration Fund with Landlord’s or Lender’s other funds, and
Tenant acknowledges that such amounts in any Restoration Fund shall not bear
interest. Prior to commencement of restoration and at any time during
restoration, if the estimated cost of completing the restoration Work free and
clear of all liens, as reasonably determined by Landlord or Lender, exceeds the
amount of the Net Award available for such restoration, the amount of such
excess shall, upon demand by Landlord, be paid by Tenant to Landlord to be added
to the Restoration Fund. Any sum so added by Tenant which remains in the
Restoration Fund upon completion of restoration shall be refunded to Tenant. For
purposes of determining the source of funds with respect to the disposition of
funds remaining after the completion of restoration, the Net Award shall be
deemed to be disbursed prior to any amount added by Tenant. For the avoidance of
doubt, the Parties acknowledge that any obligation of Tenant to perform any
Restoration Work hereunder is conditioned on Tenant being entitled to receive,
and receiving (or receiving the benefit of), the applicable Net Award to fund
the costs of such Restoration Work (subject to the conditions set forth in this
Paragraph 19).
(c)    If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Paragraph 19(b), such sum (the
“Remaining Sum”) shall be refunded (i) to Tenant, if the applicable Restoration
Work was related to a Casualty, and (ii) to Landlord, if the applicable
Restoration Work was related to a Condemnation.
(d)    Tenant waives and releases all statutory rights and remedies in favor of
Tenant in the event of damage or destruction, including without limitation those
available under California Civil Code Sections 1932 and 1933(4). Tenant hereby
waives any rights and the benefits of Section 1265.130 of the California Code of
Civil Procedure or any other statute granting Tenant specific rights in the
event of a Condemnation which are inconsistent with the provisions of Paragraphs
17, 18 and 19.
20.    Intentionally Omitted.
21.    Assignment and Subletting; Prohibition Against Leasehold Financing.
(a)    Except as provided in this Paragraph 21, Tenant shall not assign or
sublet Tenant’s interest in this Lease and any purported assignment or sublease
in violation of this Paragraph 21 shall be null and void. Tenant hereby waives
and releases its rights under Section 1995.310 of the California Civil Code or
under any similar law, statute or ordinance now or hereafter in effect.
(b)    Tenant may assign all, but not less than all, of Tenant’s interest in
this Lease (voluntarily or involuntarily, whether by operation of law or
otherwise, including through merger or consolidation) in connection with a
Permitted Asset Transfer or a Permitted Change of Control (each, a “Preapproved
Assignment”), without the prior written consent of Landlord. Any other
assignment of Tenant’s interest in this Lease shall be subject to Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant agrees that it shall deliver to Landlord in
connection with any request for assignment information regarding the Review
Criteria of the proposed assignee.

SMRH:200768858.18
41
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(c)    For purposes of this Paragraph 21, the term “Permitted Asset Transfer”
shall mean the sale, conveyance, transfer or other disposition by Tenant, to any
Person, of all or substantially all of Tenant’s assets whether in a single
transaction or series of transactions (an “Asset Transfer”), in which the
following conditions are met: (i) the Asset Transfer is to (A) a wholly-owned
Subsidiary of Tenant, (B) a Credit Entity (or an entity whose obligations under
the Lease are guaranteed by a Credit Entity pursuant to a guaranty in form and
substance reasonably acceptable to Landlord), or (C) a Qualified Transferee (or
an entity whose obligations under the Lease are guaranteed by a Qualified
Transferee pursuant to a guaranty in form and substance reasonably acceptable to
Landlord); and (ii) this Lease is assigned to such Person as a part of such
Asset Transfer. In the event of a Permitted Asset Transfer, Tenant shall be
relieved of its obligations under this Lease upon the complete assignment and
assumption of the Tenant’s obligations under this Lease to such Person and any
existing Guarantor shall be released from its obligations under its Guaranty
upon the delivery to Landlord of a replacement Guaranty in form and substance
reasonably acceptable to Landlord (a “Replacement Guaranty”). Any Replacement
Guarantor will comply with the financial reporting provisions of Paragraph 28.
(d)    For purposes of this Paragraph 21, the term “Permitted Change of Control”
shall mean the acquisition, directly or indirectly, by any Person or “group”
(within the meaning of Section 13(d) or Section 14(d) of the Securities Exchange
Act of 1934, as amended) pursuant to a single transaction or series of related
transactions of (i) more than 50% of the voting stock, partnership interests,
membership interests or other equitable and/or beneficial interests of Tenant or
(ii) the power (whether or not exercised) to elect a majority of the directors
of Tenant or voting control of any partnership or limited liability company or
other entity acting as its general partner or managing member (including through
a merger or consolidation of Tenant with or into any other Person) (in either
case described in clause (i) and (ii), “Control”), in which the purchaser of
such Control (the “Control Person”) is (A) a wholly-owned Subsidiary of Tenant,
(B) after taking into account the transaction that resulted in the acquisition
of such Control, a Credit Entity, or (C) a Qualified Transferee. None of the
following shall be deemed to be a prohibited or restricted assignment for
purposes of this Paragraph 21: (x) the sale of stock by persons or parties
through the “over-the-counter market” or through any recognized stock exchange,
other than by those deemed to be a “control-person” within the meaning of the
Securities Exchange Act of 1934A, or (y) any sale or other transfer of less than
50% of the voting stock, partnership interests, membership interests or other
equitable and/or beneficial interests of Tenant where the acquiring Person or
group does not otherwise satisfy the criteria for “Control” described in clause
(ii) of the definition thereof. In the event of a Permitted Change of Control in
which the purchaser by such Control is a Credit Entity, upon execution of by
such Control Person of a Replacement Guaranty, the existing Guarantor will be
released from any existing Guaranty, and such Control Person shall become the
Replacement Guarantor hereunder and comply with the financial reporting
provisions of Paragraph 28.
(e)    Tenant may, upon thirty (30) days prior written notice to Landlord, and
without any requirement for consent or approval by Landlord, enter into one or
more Subleases with the following: (i) any Person (including without limitation
any Governmental Entity) so long as the aggregate amount of rentable square
footage at either of the Leased Premises subject to Subleases to Persons other
than Exempt Persons does not exceed 40% of the total rentable square footage at
such Leased Premises (the “Subleasing Threshold”), and (ii) without limiting
anything contained

SMRH:200768858.18
42
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




in clause (i) of this sentence, any Exempt Person (any such Sublease referenced
in clause (i) or clause (ii) of this sentence, a “Preapproved Sublease”). For
the avoidance of doubt, the Parties hereby agree that (1) the total rentable
square footage at the Long Beach Leased Premises is 461,263 rentable square feet
and the total rentable square footage at the Columbus Leased Premises is 160,000
rentable square feet, (2) in no event shall any Sublease with any Exempt Person
be deemed to require consent or approval of Landlord by reason of the Subleasing
Threshold (or otherwise, except as provided below with respect to the terms of
such Sublease); (3) any Existing Subleases (other than any Existing Subleases
that are with Exempt Persons) will be included in any determination of whether
the Subleasing Threshold is (or would be) exceeded (if and to the extent such
Existing Subleases are Subleases at the time of determination), and (4) in no
event shall the fact that the Subleasing Threshold may be exceeded on the
Effective Date with respect to Existing Leases at either Leased Premises be
deemed a breach by Tenant hereunder or require any additional consent or
approval by Landlord.. Other than Preapproved Subleases, at no time during the
Term shall Tenant enter into a Sublease with respect to all or any portion of
any of the Leased Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed, with
Landlord agreeing that, without limitation, Landlord shall grant consent to any
proposed Sublease with any Person, so long as such Sublease contains the
Required Sublease Provisions (if required pursuant to this Paragraph 21), where
the Review Criteria for such Person are reasonably determined to meet or exceed
the general requirements for such characteristics of tenants or subtenants
imposed by landlords of “Class A” office buildings in the market area for the
particular Leased Premises that would be subject to such Sublease. Tenant agrees
that each Sublease shall provide as follows (collectively, the “Required
Sublease Provisions”): (w) the term of the Sublease does not extend beyond the
then-current Term minus one day including any extension options of the sublease,
(x) the Sublease is subject and subordinate to this Lease and any Mortgage, and
the Sublease terminates upon any termination of this Lease, unless Landlord
delivers a Sublease SNDA executed by Landlord and Lender (as described in
Paragraph 21(f) below) or otherwise agrees not to disturb subtenant upon a
termination of the Lease and elects in writing to cause the subtenant to attorn
to and recognize Landlord as the lessor under such Sublease, whereupon following
any termination of the Lease such Sublease shall continue as a direct lease
between the subtenant and Landlord upon all the terms and conditions of such
Sublease, (y) the Sublease contains (i) financial reporting requirements
materially similar to those described in Paragraph 28 (except for those
Subleases demising less than five percent (5%) of the rentable square footage of
either Leased Premises, where financial reporting requirements shall be
commercially reasonable for the applicable subtenant), (ii) subtenant
obligations that are substantially the same (or more favorable to the Tenant as
sublandlord) as Tenant’s obligations under Paragraph 4(a) (excluding any
provisions therein relating to Alterations), and Paragraph 10(a) (excluding (A)
any provisions therein relating to Insurance Requirements, and (B) Paragraph
10(a)(iii)), (iii) provisions requiring subtenant to maintain the sublease
premises in as good repair, appearance and condition as they are on the
effective date of the applicable Sublease, not to commit or permit waste, and to
take all precautions reasonably necessary to prevent waste from occurring at the
sublease premises, and (iv) other commercially reasonable terms, and (z) the
Sublease requires the subtenant to deliver a certification in form substantially
similar to that attached to this Lease as Exhibit G; provided, however, that, in
no event shall (A) any Required Sublease Provisions be required to be included
in any Exempt Sublease, or (B) any Required Sublease Provisions (except as
provided in clause (w) of the Required Sublease Provisions) be required in any
Sublease with any Governmental Entity; provided, however,

SMRH:200768858.18
43
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




that (1) any Sublease with any Governmental Entity shall provide that such
Sublease is subordinate to any Mortgage and the Lease, if such Government
Entity’s form of lease/sublease so expressly provides, or any applicable
regulations so expressly permit, but, without limitation, such Sublease may
provide for automatic nondisturbance protection for the subtenant; and (2) if
such Sublease is with a state or municipal agency, or any other Governmental
Entity that does not have any publicly rated debt, such Sublease shall comply
with clause (y)(i) of the Required Sublease Provisions. Without limiting the
foregoing, Landlord agrees that it shall not unreasonably withhold, condition or
delay its consent to any form of Sublease proposed by Tenant.
(f)    If Tenant assigns all of its rights and interest under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder, actual or contingent, arising after the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment. Landlord shall deliver a subordination, non-disturbance and
attornment agreement in connection with any Sublease for more than 7,500
rentable square feet, substantially in the form attached hereto as Exhibit L,
or, if requested by Tenant, another form reasonably satisfactory to Landlord and
Tenant, in each case executed by Landlord and any Lender or other holder of any
Mortgage encumbering the applicable Leased Premises (a “Sublease SNDA”), not
less than five (5) Business Days after request therefor from Tenant. Except as
expressly provided herein, no assignment or Sublease shall affect or reduce any
of the obligations of Tenant hereunder or the obligations of any Guarantor under
the Guaranty, and all such obligations of Tenant and such Guarantor shall
continue in full force and effect as obligations of a principal and not as
obligations of a guarantor, as if no assignment or sublease had been made.
(g)    Tenant shall, within ten (10) days after the execution and delivery of
any assignment or Sublease, deliver a duplicate original copy thereof to
Landlord which, in the event of an assignment, shall be in recordable form. With
respect to any Preapproved Assignment or any Preapproved Sublease, at least five
(5) days prior to the effective date of such assignment or sublease,
respectively, Tenant shall provide to Landlord information reasonably required
by Landlord to establish that the proposed assignee or subtenant meets the
requirements set forth herein regarding a Preapproved Assignment, or Preapproved
Sublease, as the case may be.
(h)    As security for the performance of its obligations under this Lease,
Tenant hereby grants, conveys and assigns to Landlord all right, title and
interest of Tenant in and to all Subleases now in existence or hereafter entered
into with respect to all or any portion of any of the Leased Premises, any and
all extensions, modifications and renewals thereof and all rents, issues and
profits therefrom. Landlord hereby grants to Tenant a license to collect and
enjoy all rents and other sums of money payable under any Sublease of any of the
Leased Premises; provided, however, that during the continuance of an Event of
Default Landlord shall have the right at any time upon notice to Tenant and any
subtenants to revoke said license and to collect such rents and sums of money
and retain the same. Any amounts collected shall be applied to Rent payments
next due and owing. Except with respect to Subleases that do not require
Landlord’s consent hereunder, Tenant shall not consent to, cause, or allow, any
modification or amendment of any of the terms, conditions or covenants of any of
the Subleases or the termination thereof (other than pursuant to termination
rights of subtenants contained therein, or the expiration of any Sublease by its
terms), without the prior written consent of Landlord, nor shall Tenant accept
any rents more than thirty (30) days in

SMRH:200768858.18
44
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




advance of the due date thereof, nor do anything that constitutes a breach or
default under the terms of any Sublease.
(i)    Without limiting Landlord’s other obligations in this Paragraph 21,
following any delivery by Tenant to Landlord of any request for consent to any
proposed Sublease or form of Sublease, or any assignment of any of Tenant’s
interest in this Lease, Landlord agrees that any failure by Landlord to deliver
a notice to Tenant, within thirty (30) days after delivery of such request from
Tenant to Landlord, either granting Landlord’s consent to same, or withholding
Landlord’s consent to same and stating in reasonable detail the reasons
therefor, shall be deemed a consent by Landlord of such proposed Sublease, form
of Sublease, or assignment (as the case may be) for all purposes hereunder;
provided, however, that such time period shall be extended as reasonably
necessary for Landlord to obtain the response from its Lender to such request
(if Lender’s consent is required with respect thereto under the terms of any
applicable loan document) so long as Landlord (i) delivers to such Lender,
within five (5) Business Days after Tenant’s request, a written request for such
Lender’s consent, and (ii) uses commercially reasonable efforts to obtain
Lender’s consent within such thirty (30) day period, and diligently pursues such
consent thereafter.
(j)    Except as provided in Paragraph 34, Tenant shall not have the power to
mortgage, pledge or otherwise encumber its interest under this Lease or any
sublease of any of the Leased Premises, and any such mortgage, pledge or
encumbrance made in violation of this Paragraph 21(j) and Paragraph 34 shall be
void and of no force or effect.
(k)    Landlord may sell or transfer any of the Leased Premises at any time
without Tenant’s consent to any third party (each a “Third Party Purchaser”);
provided, however, that as part of, and prior to the closing of, such sale or
transfer the Third Party Purchaser expressly agrees in writing to assume all of
the right, duties and obligations of Landlord under this Lease. Landlord and
Third Party Purchaser shall reasonably cooperate with Tenant in connection with
any such sale or transfer, including, without limitation, coordinating with
Tenant for the return of any then outstanding Letters of Credit so that same may
be reissued in favor of the Third Party Purchaser. In the event of any such sale
or transfer, Tenant shall attorn to such Third Party Purchaser as Landlord so
long as both Third Party Purchaser and Landlord provide Tenant with (i) prior
written notice of such transfer, (ii) the address or wiring instructions for
where Rent is to be delivered by Tenant and (iii) a revised notice address for
Third Party Purchaser (as the successor Landlord) in accordance with Paragraph
24. At the request and cost of Landlord, Tenant will execute such documents
confirming the agreement referred to above and such other agreements as Landlord
may reasonably request; provided, however, that all such agreements do not
increase the liabilities and obligations of Tenant hereunder. In no event shall
any of the foregoing limit any rights of Tenant under Paragraph 31.
(a)    Notwithstanding anything to the contrary contained in this Paragraph 21,
Tenant shall not have the right to assign this Lease (voluntarily or
involuntarily, whether by operation of law or otherwise, including through
merger or consolidation) or sublet all or any part of any of the Leased Premises
to any Person at any time that an Event of Default exists or would exist after
giving effect to such assignment or sublet.
(b)    Any Letter of Credit delivered to Landlord by a Qualified Transferee
shall be held by Landlord as a Security Deposit in accordance with Paragraph 33.
If, during any period in which

SMRH:200768858.18
45
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




such a Letter of Credit is held by Landlord, the Basic Rent increases hereunder,
Tenant shall, within thirty (30) days after such increase (but subject to
Paragraph 2(b) of Exhibit D), increase the amount of such Letter of Credit in
proportion to such increase in Basic Rent.
(c)    Nothing in this Paragraph 21 or otherwise in this Lease shall prohibit or
restrict (i) sub-subleases to Tenant or its Affiliates, or assignments by
subtenants under Existing Subleases, if and to the extent permitted under the
express terms thereof, or (ii) Tenant from entering into commercially reasonable
license agreements and access agreements (and modifications thereof) directly
related to operations or occupant services at any Leased Premises, including
without limitation car wash and detailing, parking operations,
telecommunications equipment, and antenna facilities.
22.    Events of Default.
(a)    The occurrence of any one or more of the following (after expiration of
any applicable cure period) shall, at the sole option of Landlord, constitute an
“Event of Default” under this Lease:
(i)    a failure by Tenant to pay (x) when due any Basic Rent, regardless of the
reason, if any, for such failure (provided that (A) the foregoing shall be
subject to Paragraph 2(b) of Exhibit D attached hereto, and (B) Tenant shall be
entitled to one (1) five (5) day grace period in any twelve (12) month period
for failure to pay Basic Rent (in addition to any additional time provided by
Paragraph 2(b) of Exhibit D attached hereto)), and (y) within ten (10) Business
Days after the date when due any Additional Rent;
(ii)    a failure by Tenant duly to perform and observe, or a violation or
breach of, any other provision of this Lease not otherwise specifically
mentioned in this Paragraph 22(a), which default continues beyond the date that
is thirty (30) days from the date on which Tenant receives notice of such
default or, if such default cannot be cured within such thirty (30) day period
and delay in the exercise of a remedy would not (in Landlord’s reasonable
judgment) cause a material adverse harm to Landlord or any of the Leased
Premises, the cure period shall be extended for the period required to cure the
default (but such cure period, including any extension, shall not in the
aggregate exceed two hundred seventy (270) days); provided that Tenant shall
commence to cure the default within said thirty (30) day period and shall
actively and diligently and in good faith proceed with and continue the curing
of the default until it shall be fully cured;
(iii)    any representation or warranty made by Tenant herein or in any
certificate, demand or request made pursuant hereto, including the Purchase and
Sale Agreement, proves to have been fraudulent, when made in any material
respect.
(iv)    Tenant shall fail to maintain insurance coverage specified in Paragraphs
16(b), 16(c), and 16(d), or timely pay insurance premiums in accordance with
Paragraph 16(e);
(v)    Tenant shall enter into a transaction or series of transactions in
violation of Paragraph 21, where such transaction or series of transactions are
not rescinded within ten (10) days following such violation;

SMRH:200768858.18
46
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(vi)    Subject to Tenant’s right to enter into Subleases pursuant to Paragraph
21 (provided that Tenant is in compliance with the provisions thereof), (A)
Tenant shall fail to occupy and use substantially all of any of the Leased
Premises for a use permitted in accordance with Paragraph 4, or (B) Tenant shall
have ceased operations at and/or abandoned any of the Leased Premises, except in
each of (A) and (B) for temporary failures, cessations and/or abandonments due
to business realignment (not to exceed one hundred twenty (120) days), or
Casualty, Condemnation, or Alterations (without limiting the requirements set
forth in this Lease regarding Casualty, Condemnation and Alterations).
(vii)    Tenant shall fail to deliver the estoppel certificate described in
Paragraph 25 within the time period specified therein;
(viii)    if all of the following occur: (a) Tenant or any Guarantor defaults,
after any applicable notice or cure periods, under any provision of its Senior
Credit Facility (if any), and (b) the lender under such Senior Credit Facility
accelerates the maturity of all indebtedness evidenced thereby as a result of
such default pursuant to the terms of such Senior Credit Facility;
(ix)    a final, non-appealable judgment for the payment of money in excess of
Two Hundred Fifty Thousand Dollars ($250,000) shall be rendered against Tenant
or any Guarantor and the same shall remain undischarged for a period of sixty
(60) consecutive days following receipt of written notice regarding such final,
non-appealable judgment by either (a) a licensed attorney at law who is employed
in the in-house legal department of such Tenant or Guarantor, or (b) the chief
executive officer, chief financial officer, or chief operations officer of such
Tenant or Guarantor;
(x)    Tenant or any Guarantor shall (A) voluntarily be adjudicated as bankrupt
or insolvent, (B) seek or consent to the appointment of a receiver or trustee
for itself or for any of the Leased Premises, (C) file a petition seeking relief
under the bankruptcy or other similar laws of the United States, any state or
any jurisdiction, (D) make a general assignment for the benefit of creditors, or
(E) be unable to pay its debts as they mature; provided, however, that none of
the foregoing events with respect to any Guarantor shall be an Event of Default
if Tenant delivers to Landlord within thirty (30) days thereafter a Replacement
Guaranty;
(xi)    a court shall enter an order, judgment or decree appointing, without the
consent of Tenant or any Guarantor, a receiver or trustee for it or for any of
the Leased Premises or approving a petition filed against Tenant or any
Guarantor which seeks relief under the bankruptcy or other similar laws of the
United States, any state or any jurisdiction, and such order, judgment or decree
shall remain undischarged or unstayed ninety (90) days after it is entered;
provided, however, that none of the foregoing events with respect to any
Guarantor shall be an Event of Default if Tenant delivers to Landlord within
thirty (30) days thereafter a Replacement Guaranty;
(xii)    Tenant or any Guarantor shall be liquidated or dissolved or shall
intentionally begin proceedings towards its liquidation or dissolution;
provided, however, that none of the foregoing events with respect to any
Guarantor shall be an Event of Default if Tenant delivers to Landlord within
thirty (30) days thereafter a Replacement Guaranty

SMRH:200768858.18
47
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(xiii)    the estate or interest of Tenant in any of the Leased Premises shall
be levied upon or attached in any proceeding and such estate or interest is
about to be sold or transferred and such process shall not be vacated or
discharged within ninety (90) days after it is made;
(xiv)    any Guarantor shall (A) fail to perform its obligations under the
Guaranty, subject to any applicable notice, cure and grace periods set forth
herein or in any Guaranty or (B) take any action that causes the Guaranty to
terminate or be unenforceable for any reason (other than (1) as expressly
permitted pursuant to Paragraph 21, and (2) as described in clauses (x), (xi) or
(xii) of this Paragraph 22); or
(xv)    the failure of any Qualified Transferee to maintain and replenish, if
required under the terms of this Lease, any Letter of Credit delivered by such
Qualified Transferee; provided, however, that the foregoing shall be subject to
Paragraph 2(b) of Exhibit D and shall not be an Event of Default if Qualified
Transferee posts cash collateral in favor of Landlord so that the amount of such
cash collateral plus the amount of any Letter of Credit equals the amount
otherwise required under the Letter of Credit.
23.    Remedies and Damages Upon Default.
(a)    If an Event of Default shall have occurred and is continuing, Landlord
shall have the right, at its sole option, then or at any time thereafter, to
exercise its remedies and to collect damages from Tenant in accordance with this
Paragraph 23, without demand upon or notice to Tenant except as otherwise
provided in this Paragraph 23 or under any applicable Legal Requirements.
(b)    If an Event of Default shall have occurred and is continuing, Landlord
may give Tenant notice of Landlord’s intention to terminate this Lease on a date
specified in such notice. Upon such date, this Lease, the estate hereby granted
and all rights of Tenant hereunder shall expire and terminate. Upon such
termination, Tenant shall immediately surrender and deliver possession of all of
the Leased Premises to Landlord. If Tenant does not so surrender and deliver
possession of all of the Leased Premises, Landlord may re-enter and repossess
all or any of the Leased Premises not surrendered. Notwithstanding such
termination of this Lease, Tenant’s liability under this Lease shall continue
unaffected.
(c)    If an Event of Default shall have occurred and is continuing, Landlord
may terminate Tenant’s right of possession (but not this Lease) and may
repossess all or any of the Leased Premises without terminating this Lease.
After repossession of such Leased Premises pursuant hereto, Landlord shall have
the right to re-let such Leased Premises to such tenant or tenants, for such
term or terms, for such rent, on such conditions and for such uses as Landlord
in its sole discretion may determine, and collect and receive any rents payable
by reason of such re-letting. Landlord may make such repairs or alterations in
connection with such re-letting as it may deem advisable in its sole discretion.
If Tenant shall, during the continuance of an Event of Default, voluntarily give
up possession of such Leased Premises to Landlord, deliver to Landlord or its
agents the keys to such Leased Premises, or both, such actions shall not in any
respect diminish Landlord’s rights hereunder and the acceptance thereof by
Landlord or its agents shall not be deemed to constitute a termination of this
Lease. Landlord reserves the right following any reentry and/or re-letting to
exercise its

SMRH:200768858.18
48
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




right to terminate this Lease by giving Tenant written notice thereof, in which
event this Lease will terminate as specified in said notice; provided, however,
that no notice from Landlord hereunder or under a forcible entry and detainer
statute or similar law shall constitute an election by Landlord to terminate
this Lease unless such notice specifically so states.
(d)    If Landlord terminates this Lease pursuant to Paragraph 23(b), Landlord
may accelerate Rent due hereunder by electing to require Tenant to pay to
Landlord, upon written demand by Landlord, as liquidated and agreed final
damages for Tenant’s default and in lieu of all current damages beyond the date
of such demand (it being agreed that it would be impracticable or extremely
difficult to fix the actual damages), an amount equal to the Present Value of
the excess, if any, of (A) the sum of all Basic Rent, Additional Rent and other
sums which would be payable under this Lease by Tenant from the date of such
demand to the date on which the Term is scheduled to expire hereunder in the
absence of any earlier termination, re-entry or repossession over (B) the then
aggregate fair market rent for the Leased Premises for the same period. Tenant
shall also pay to Landlord all accrued Rent then due and unpaid, all other
amounts payable by Tenant under this Lease which are then due and unpaid, all
amounts which arise or become due by reason of Tenant’s default hereunder,
including any costs of Landlord in connection with the repossession of such
Leased Premises, the removal of all personal property therefrom, and any
attempted re-letting or sale thereof, including all brokerage commissions, legal
expenses, reasonable attorneys’ fees, employees’ expenses, reasonable costs of
repairs and alterations and reasonable expenses and reasonable preparation for
re-letting or sale together with interest thereon at the Default Rate.
(e)    If Landlord terminates this Lease pursuant to Paragraph 23(b) and elects
not to pursue the remedy available to Landlord under in Paragraph 23(d), or
terminates Tenant’s right to possession of all or any of the Leased Premises
pursuant to Paragraph 23(c), Tenant shall, until the end of what would have been
the Term in the absence of any termination of this Lease, and whether or not any
of such Leased Premises shall have been re-let, be liable to Landlord for, and
shall pay to Landlord, as liquidated and agreed current damages all Basic Rent,
Additional Rent and other sums which would be payable under this Lease by Tenant
in the absence of such termination as the same would have been due, less the net
proceeds, if any, of any re-letting

SMRH:200768858.18
49
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




pursuant to Paragraph 23(c), after deducting from such proceeds all accrued Rent
then due and unpaid, all other amounts payable by Tenant which are then due and
unpaid, all obligations of Tenant which arise or become due by reason of such
Event of Default, including any costs of Landlord incurred in connection with
such repossessing and re-letting, including the cost of removal of all personal
property from such Leased Premises, all brokerage commissions, reasonable
attorneys’ fees, expenses and preparation for re-letting together with interest
thereon at the Default Rate if not paid within five (5) Business Days after
demand therefor.
Tenant’s Initials: ________ Landlord’s Initials: _____________
(f)    Landlord may recover from Tenant all costs and expenses, including
attorneys’ fees, court costs, expert witness fees, costs of tests and analyses,
travel and accommodation expenses, deposition and trial transcripts, copies and
other similar costs and fees, paid or incurred by Landlord as a result of an
Event of Default, regardless of whether or not legal proceedings are actually
commenced.
(g)    During the continuance of any Event of Default, Landlord may, and with or
without notice, except as required herein, set off any money of Tenant or
Guarantor, if any, held by Landlord under this Lease or the Guaranty, if any,
against any sum owing by Tenant or Guarantor, if any, hereunder.
(h)    During the continuance of an Event of Default, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (Landlord may continue
the Lease in effect after Tenant breach and abandonment and recover rent as it
becomes due, if Tenant has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any Event of Default, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.
(i)    Notwithstanding anything to the contrary herein contained, in lieu of or
in addition to any of the foregoing remedies and damages, Landlord may exercise
any remedies and collect any damages available to it at law or in equity during
the continuance of an Event of Default. During the continuance of an Event of
Default, if Landlord is unable to obtain full satisfaction pursuant to the
exercise of any remedy, it may pursue any other remedy which it has hereunder or
at law or in equity, including, without limitation, specific performance.
(j)    Landlord shall not be required to mitigate any of its damages hereunder
unless required to by any applicable Legal Requirement. If any applicable Legal
Requirement shall validly limit the amount of any damages provided for herein to
an amount which is less than the amount agreed to herein, Landlord shall be
entitled to the maximum amount available under such Legal Requirement.
(k)    No termination of this Lease, repossession or re-letting of any of the
Leased Premises, exercise of any remedy or collection of any damages pursuant to
this Paragraph 23 shall relieve Tenant of any obligations of Tenant which
survive such expiration or termination by their own terms.

SMRH:200768858.18
50
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(l)    WITH RESPECT TO ANY REMEDY OR PROCEEDING OF LANDLORD OR TENANT HEREUNDER,
LANDLORD AND TENANT EACH HEREBY WAIVES THE SERVICE OF NOTICE WHICH MAY BE
REQUIRED BY AN APPLICABLE LAW AND WAIVES ANY RIGHT TO A TRIAL BY JURY TO THE
FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE LAW.
(m)    During the continuance of any Event of Default, Landlord shall have the
right (but no obligation) to perform any act required of Tenant hereunder and
charge to Tenant all costs and expenses incurred in connection therewith,
together with interest at the Default Rate, which amount shall be deemed
Additional Rent and shall be immediately due and payable to Landlord. If
performance of such act requires that Landlord enter any of the Leased Premises,
Landlord may enter such Leased Premises for such purpose.
(n)    During the continuance of any Event of Default, Tenant hereby waives and
surrenders, for itself and all those claiming under it, including creditors of
all kinds: (i) any right and privilege which it or any of them may have under
any present or future Legal Requirement to redeem any of the Leased Premises or
to have a continuance of this Lease after termination of this Lease or of
Tenant’s right of occupancy or possession pursuant to any court order or any
provision hereof; and (ii) the benefits of any present or future Legal
Requirement which exempts property from liability for debt or for distress for
rent.
(o)    During the continuance of any Event of Default, Tenant shall be and
remain liable for all sums aforesaid, and Landlord may recover such damages from
Tenant and institute and maintain successive actions or legal proceedings
against Tenant for the recovery of such damages. Nothing herein contained shall
be deemed to require Landlord to wait to begin such action or other legal
proceedings until the date when the Term would have expired by its own terms had
there been no such Event of Default.
(p)    Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and is continuing and may
be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.
(q)    Except as otherwise expressly set forth in this Lease, in the event
Tenant remains in possession of any of the Leased Premises after the expiration
of this Lease, and without the written consent of Landlord, Tenant, at the
option of Landlord, shall be deemed to be occupying such Leased Premises as a
tenant from month to month, subject to all the conditions, provisions and
obligations of this Lease, at one hundred fifty percent (150%) of the Basic
Rent. Except as otherwise expressly set forth in this Lease, Tenant shall also
pay and perform, during the period of any such holdover, all other costs and
obligations imposed upon Tenant by this Lease, including, without limitation,
payment of all real estate taxes, maintenance of all required insurance
coverages and all other maintenance and repair obligations hereunder. In the
event that Landlord does not consent to Tenant’s holding over after the
expiration of this Lease, Tenant shall defend, indemnify, protect and hold
harmless Landlord and its directors, officers, employees, agents and lenders
from and against any and all losses, costs and expenses resulting from Tenant’s
failure to surrender possession of such Leased Premises upon the expiration of
the Term, including, without limitation, any claims

SMRH:200768858.18
51
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




made by any succeeding tenant due to its inability to take possession of such
Leased Premises in a timely manner.
(r)    No failure by either Landlord or Tenant to insist upon the strict
performance by the other of any covenant, agreement, term or condition of this
Lease, or to exercise any right or remedy consequent upon a breach thereof, and
no acceptance of full or partial payment of Rent or other monetary obligation
during the continuance of any such breach shall constitute a waiver of any such
breach or of such covenant, agreement, term or condition. No consent or waiver,
express or implied, by either Landlord or Tenant to or of any breach by the
other of any covenant, condition or duty under this Lease shall be construed as
a consent or waiver to or of any other breach of the same or any other covenant,
condition or duty, unless in writing signed by the Party waiving same.
(s)    Notwithstanding anything to the contrary contained in this Lease, in no
event shall Landlord or Tenant have the right to seek or receive special,
punitive or other similar measures of damages against the other nor shall
Landlord or Tenant be entitled to receive any consequential, indirect or
speculative damages, and each Party hereby irrevocably waives, for itself and
its successors and assigns, its right to seek or receive any such measure of
damages or remedy.
24.    Notices.
All notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications required or permitted to be given pursuant
to the provisions of this Lease shall be in writing and shall be deemed to have
been given and received for all purposes when delivered in person or by Federal
Express or other reliable 24-hour delivery service or five (5) Business Days
after being deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed to the other Party at
the address set forth below or when delivery is refused, and such notices shall
be addressed as follows:
To Landlord:
AGNL Clinic, L.P.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094
Phone No.: (212) 883-4157
Fax No.: (212) 883-4141
Attn: Gordon J. Whiting

With a copy to:
AGNL Manager II, Inc.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094
Phone No.: (212) 692-2296
Fax No.: (212) 867-6448
Attn: Joseph R. Wekselblatt


SMRH:200768858.18
52
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




With a copy to:
Sheppard, Mullin, Richter & Hampton LLP
1300 I Street, N.W.
Washington, D.C. 20005-3314
Phone No.: (202) 469-4943
Fax No.: (202) 312-9411
Attn: Michele E. Williams, Esquire

To Tenant:
Director of Facilities

Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802-4317
Phone No.: (562) 435-3666
Fax No.: (562) 901-1086


With a copy to:
Sidley Austin LLP

555 West 5th Street, Suite 4000
Los Angeles, CA 90013
Phone No.: (213) 896-6048
Fax No.: (213) 896-6600
Attn: Edward Prokop, Esq.


For the purposes of this Paragraph, any Party may substitute another address
stated above (or substituted by a previous notice) for its address by giving ten
(10) days’ notice of the new address to the other Party, in the manner provided
above. Any notices to be provided by Landlord under this Paragraph 24 shall be
in lieu of, and not in addition to, any notice required under Section 1161 et
seq. of the California Code of Civil Procedure.
25.    Estoppel Certificate.
At any time upon not less than ten (10) Business Days’ prior written request by
either Landlord or Tenant (the “Requesting Party”) to the other Party (the
“Responding Party”), the Responding Party shall deliver to the Requesting Party
a statement in writing, executed by an authorized officer of the Responding
Party, certifying (a) that, except as otherwise specified, this Lease is
unmodified and in full force and effect, (b) the dates to which Rent has been
paid, (c) that, to the knowledge of the signer of such certificate and except as
otherwise specified, no default by either Landlord or Tenant exists hereunder,
(d) such other matters as the Requesting Party may reasonably request, and (e)
if Tenant is the Responding Party that, except as otherwise specified, there are
no proceedings pending or, to the knowledge of the signer, threatened, against
Tenant before or by a court or administrative agency which, if adversely
decided, would materially and adversely affect the financial condition and
operations of Tenant. Any such statements by the Responding Party may be relied
upon by the Requesting Party, any Person whom the Requesting Party notifies the
Responding Party in its request for the certificate is an intended recipient or
beneficiary of the certificate, any Lender or their assignees and by any
prospective purchaser or mortgagee of any of the Leased Premises. Any
certificate required under this Paragraph 25 and delivered by Tenant shall state
that, in the opinion of each person signing the same, he or she has

SMRH:200768858.18
53
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to the subject matter of such certificate.
26.    Surrender.
On the date of the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Leased Premises to Landlord in the same
condition in which the Leased Premises were at the commencement of this Lease,
except as repaired, rebuilt, restored, altered, replaced or added to as
permitted or required by any provision of this Lease, and ordinary wear and tear
excepted. Upon such surrender, Tenant shall (a) remove from the Leased Premises
all property which is owned by Tenant or third parties (not including any
property owned by Landlord or any Alterations) and (b) repair any damage caused
by such removal. Property not so removed shall become the property of Landlord,
and Landlord may thereafter cause such property to be removed from any of the
Leased Premises. The costs of removing and disposing of such property and
repairing any damage to any of the Leased Premises caused by such removal shall
be paid by Tenant to Landlord upon demand. Landlord shall not in any manner or
to any extent be obligated to reimburse Tenant for any such property which
becomes the property of Landlord pursuant to this Paragraph 26. The obligations,
duties and rights of the parties set forth in this Paragraph 26 shall survive
the expiration or termination of this Lease.
27.    No Merger of Title.
There shall be no merger of the leasehold estate created by this Lease with the
fee estate in any of the Leased Premises by reason of the fact that the same
Person may acquire or hold or own, directly or indirectly, (a) the leasehold
estate created hereby or any part thereof or interest therein and (b) the fee
estate in any of the Leased Premises or any part thereof or interest therein,
unless and until all Persons having any interest in the interests described in
(a) and (b) above which are sought to be merged shall join in a written
instrument effecting such merger and shall duly record the same.
28.    Books and Records.
(a)    Tenant shall keep adequate records and books of account with respect to
the finances and business of Tenant generally and with respect to each of the
Leased Premises, in accordance with generally accepted accounting principles
consistently applied (“GAAP”) (with the exception that quarterly statements do
not need to include footnotes), and shall permit Landlord and Lender by their
respective agents, accountants and attorneys, upon reasonable notice to Tenant,
to visit and inspect any of the Leased Premises and examine (and make copies of)
the records and books of account and to discuss the finances and business with
the officers of Tenant and Sponsor, if any, at such reasonable times as may be
requested by Landlord. Upon the request of Lender or Landlord (either
telephonically or in writing), Tenant shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit.
(b)    Subject to subparagraph (c) below, Tenant shall deliver to Landlord
within ninety (90) days of the close of each fiscal year, annual audited
consolidated financial statements of Tenant or, if Tenant is a wholly-owned
Subsidiary of a Guarantor, if any, annual audited consolidated

SMRH:200768858.18
54
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




financial statements of such Guarantor, prepared by nationally recognized
independent certified public accountants. Tenant shall also furnish to Landlord
within forty-five (45) days after the end of each of the three remaining
quarters unaudited financial statements and all other quarterly reports of
Tenant or Guarantor, as applicable, certified by such reporting party’s chief
financial officer. All financial statements delivered to Landlord pursuant to
this Paragraph 28(b) shall be prepared in accordance with GAAP. All annual
financial statements shall be accompanied (i) by an opinion of said accounting
firm stating that (A) there are no qualifications as to the scope of the audit
and (B) the audit was performed in accordance with GAAP and (ii) by the
affidavit of the president, chief financial officer or vice president of finance
of the reporting party dated within five (5) days of the delivery of such
statement, stating that (A) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default which has occurred and is continuing hereunder or, if any such event has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Tenant or any Guarantor, as the case may be, has taken
or proposes to take with respect thereto, (B) except as otherwise specified in
such affidavit, that Tenant has fulfilled all of its obligations under this
Lease which are required to be fulfilled on or prior to the date of such
affidavit and (C) unless Tenant is a public recording company, Tenant shall
promptly deliver to Landlord copies of (i) any additional reporting information
provided to Tenant’s lenders and (ii) such credit agreements and other loan
documents entered into by Tenant as Landlord may reasonably request.
(c)    If Tenant or any Guarantor is a public reporting company, the annual and
quarterly financial reporting delivery requirements set forth in Paragraph 28(b)
shall be waived by Landlord so long as Tenant, or Guarantor, as the case may be,
timely files with the Securities and Exchange Commission, for the applicable
reporting periods, its Form 10-K, Form 10-Q and other required filings pursuant
to the provisions of the Securities Exchange Act of 1934, as amended and any
other applicable Law.
29.    Non-Recourse as to Landlord.
Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be limited to
actual damages and shall be enforced only against the Leased Premises and not
against any other assets, properties or funds of (a) Landlord, (b) any director,
member, officer, general partner, limited partner, employee or agent of Landlord
(or any legal representative, heir, estate, successor or assign of any thereof),
(c) any predecessor or successor partnership, corporation, limited liability
company (or other entity) of Landlord, or any of its general partners, members
or shareholders, or (d) any other affiliate of Landlord.
30.    Financing.
(a)    Tenant agrees to pay, within three (3) Business Days after written demand
therefor, any Cost imposed upon Landlord by Lender pursuant to the Note, the
Mortgage or the Assignment which is caused by an Event of Default by Tenant
under this Lease and which is not otherwise reimbursed by Tenant to Landlord
pursuant to any other provision of this Lease.
(b)    If Landlord desires to obtain or refinance any Loan, Tenant shall agree,
upon request of Landlord, to supply any such Lender with such notices and
information as Tenant is required to

SMRH:200768858.18
55
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




give to Landlord hereunder, and to execute a commercially reasonable
modification to this Lease so long as such modification does not materially and
adversely affect any right, benefit or privilege of Tenant under this Lease or
materially increase Tenant’s obligations under this Lease. Tenant shall also
provide, upon the written request of such Lender, an SNDA, so long as such SNDA
does not materially and adversely affect any right, benefit or privilege of
Tenant under this Lease or materially increase Tenant’s obligations under this
Lease.
31.    Subordination, Non-Disturbance and Attornment.
(a)    This Lease shall be subject and subordinate to the lien of any Mortgage
now or hereafter in force against either of the Leased Premises, and Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any Mortgage to which this Lease is subordinate, to attorn, to
the purchaser upon any such foreclosure sale, if so requested to do so by such
purchaser, and to recognize such purchaser as the case may be, as the lessor
under this Lease; provided, however, that the foregoing subordination to the
lien of any future Mortgage in force against the Leased Premises, and attornment
to the purchaser upon any such foreclosure sale, shall each be conditioned upon
Landlord providing Tenant with a subordination, non disturbance and attornment
agreement in favor of Tenant in the form attached hereto as Exhibit J, or other
commercially reasonable form (either, an “SNDA”) requested by Landlord that
provides, without limitation, that this Lease and the rights of Tenant hereunder
shall survive any foreclosure proceeding brought under such Mortgage. Without
limiting the foregoing, as of the Effective Date, each of Landlord, Lender, and
Tenant shall execute and deliver to each other an SNDA in the form attached
hereto as Exhibit J.
(b)    In addition to Tenant’s rights under Paragraph 34, if requested by a
lender (“Secured Lender”) holding or obtaining a security interest in any
personal property of Tenant (“Secured Property”) that is located at the Leased
Premises, Landlord shall enter into such reasonable and customary documentation
as the Secured Lender shall reasonably request, including a subordination of any
statutory lien that Landlord may have in such Secured Property and permitting
such Secured Lender reasonable access to the Leased Premises for the purpose of
enforcing such Secured Lender’s lien with respect to such Secured Property.
32.    Tax Treatment; Reporting.
Landlord and Tenant each acknowledges that each shall treat this transaction as
a true lease for state law purposes and shall report this transaction as a lease
for federal income tax purposes. For federal income tax purposes each Party
shall report this Lease as a true lease with Landlord as the owner of all of the
Leased Premises and Tenant as the lessee of such Leased Premises including: (i)
treating Landlord as the owner of any of the Improvements and Equipment eligible
to claim depreciation deductions under Section 167 or 168 of the Internal
Revenue Code of 1986 (the “Code”) with respect to such Improvements and
Equipment, (ii) Tenant reporting its Rent payments as rent expense under
Sections 162 and Section 467 of the Code, as applicable, and (iii) Landlord
reporting the Rent payments as rental income. Notwithstanding the foregoing,
nothing contained herein shall (a) require Landlord or Tenant to take any action
that would be inconsistent with the requirements of GAAP or violate any state or
federal law, or (b) be deemed to constitute a guaranty, warranty or
representation by either Landlord or Tenant as to the actual treatment of this
transaction for state

SMRH:200768858.18
56
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




or federal tax purposes of for purposes of accounting or financial reporting,
including but not limited to the determination as to whether this Lease shall
qualify for sale-leaseback accounting treatment or whether this Lease shall be
properly classified as an operating lease or finance lease in accordance with
GAAP.
33.    Security Deposit.
(a)    On the Commencement Date, Tenant shall not be required to deliver to
Landlord any Letter of Credit or security deposit. If in the future, a Letter of
Credit is delivered to Landlord pursuant to the provisions of Paragraph 14 or
Paragraph 21, such Letter of Credit shall be held by Landlord as a security
deposit (the “Security Deposit”) and the terms of this Paragraph 33 shall apply.
Thereafter, the Security Deposit shall remain in full force and effect during
the Term as security for the payment by Tenant of the Rent and all other charges
or payments to be paid hereunder and the performance of the covenants and
obligations contained herein. In the event Landlord holds any cash Security
Deposit hereunder, Landlord shall hold it in trust in a separate,
interest-bearing account, and any interest earned thereon shall be added to the
Security Deposit.
(b)    Upon any adjustment of Basic Rent pursuant to Exhibit D, Tenant shall not
later than thirty (30) days after Landlord delivers written notice of such
adjustment, adjust the amount of the Letter of Credit, if any, to maintain the
Security Deposit in an amount equal to the amount of eighteen (18) months of
Basic Rent (or twelve (12) months of Basic Rent, if the original amount of the
Letter of Credit required hereunder was twelve (12) months of Basic Rent). The
Letter of Credit shall be renewed at least sixty (60) days prior to any
expiration thereof. If Tenant fails to renew the Letter of Credit by such date,
Landlord shall have the right at any time after the thirtieth (30th) day before
such expiration date, and after providing Tenant with five (5) days’ prior
written notice, to draw on the Letter of Credit and to deposit the proceeds of
the Letter of Credit as a cash Security Deposit.
(c)    If at any time (except any time during which Landlord is already holding
a Cash Security Deposit) the Security Deposit does not meet the requirements of
the definition of Letter of Credit, as set forth herein, or if the financial
condition of the issuer of such Letter of Credit changes in any other materially
adverse way, as determined by Landlord in its reasonable discretion, then Tenant
within thirty (30) days after written notice from Landlord shall deliver to
Landlord a Replacement Letter of Credit. Tenant’s failure to deliver any such
Replacement Letter of Credit shall entitle Landlord to immediately draw under
the Letter of Credit and hold the proceeds thereof as a cash Security Deposit.
(d)    In the event that the issuer of any Letter of Credit is insolvent or is
placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, of if a trustee, receiver or
liquidator is appointed for the issuer, then, effective as of the date of such
occurrence, such Letter of Credit shall be deemed not to meet the requirements
of the definition of Letter of Credit, as set forth herein, and Tenant shall
within thirty (30) days after written notice from Landlord deliver to Landlord a
Replacement Letter of Credit. Tenant’s failure to deliver any such Replacement
Security Deposit shall entitle Landlord to immediately draw under the Letter of
Credit and hold the proceeds thereof as a cash Security Deposit.

SMRH:200768858.18
57
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(e)    If at any time an Event of Default shall have occurred and be continuing,
Landlord shall be entitled, at its sole and absolute discretion, to draw on the
Letter of Credit or to withdraw the cash Security Deposit, as the case may be,
and apply the proceeds in payment of any Rent that is then due and payable (but
in no event shall Landlord apply any Security Deposit funds to prepay any Rent).
Tenant further acknowledges and agrees that (1) Landlord’s application of the
proceeds of the Letter of Credit or cash Security Deposit towards the payment of
Rent that is then due and payable constitutes a fair and reasonable use of such
proceeds and (2) the application of such proceeds by Landlord towards the
payment of Rent that is then due and payable shall not constitute a cure by
Tenant of the applicable default (except any default in the payment of such
Rent); provided, however, that an Event of Default shall not exist if Tenant
restores the Security Deposit to its full amount within five (5) Business Days
and in accordance with the requirements of this Paragraph 33, so that the
original amount of the Security Deposit shall be again on deposit with Landlord.
(f)    So long as no Event of Default then exists, the Letter of Credit or the
cash Security Deposit, as the case may be, shall be returned to Tenant within
thirty (30) days after the expiration of the Term.
(g)    Tenant waives all provisions of Laws, now or hereinafter in force, that
restrict the amount or types of claim that a landlord may make upon a security
deposit or imposes upon a landlord (or its successors) any obligation with
respect to the handling or return of security deposits, including, without
limitation, California Civil Code Section 1950.7 (including waiving the return
of the security deposit until such time as the amount of such landlord's
damages, including those under California Civil Code Section 1951.2, has been
determined).
34.    Permitted Leasehold Mortgages.
Notwithstanding Paragraph 21 above, but subject to the terms of this Paragraph
34, Landlord agrees that Tenant shall have the right to encumber, pledge or
hypothecate Tenant’s interest in the leasehold estate created by this Lease (a
“Leasehold Mortgage”, and the holder of any such Leasehold Mortgage, a
“Leasehold Mortgagee”). All proceeds from any Leasehold Mortgage shall remain
the property of Tenant. Landlord shall not be obligated to subordinate any or
all of Landlord’s right, title or interest in and to the Leased Premises and
this Lease to the lien of any Leasehold Mortgage. A Leasehold Mortgage shall
encumber only Tenant’s leasehold interest in the Leased Premises, and shall not
encumber Landlord’s right, title or interest in the Leased Premises. Landlord
shall have no liability whatsoever for the payment of any obligation secured by
any Leasehold Mortgage or related obligations. No Leasehold Mortgage shall be
for a term longer than the Term of this Lease. Either prior to or concurrently
with the recordation of any Leasehold Mortgage, Tenant shall cause a fully
conformed copy thereof and of the financing agreement secured thereby to be
delivered to Landlord and its Lender, together with a written notice containing
the name and post office address of Leasehold Mortgagee. Upon written request
from Tenant, Landlord agrees to deliver an estoppel certificate in favor of
Leasehold Mortgagee regarding this Lease, in form and substance reasonably
acceptable to Leasehold Mortgagee. If Landlord delivers to Tenant a notice of a
default or an Event of Default under this Lease, Landlord shall concurrently
notify any Leasehold Mortgagee that has delivered to Landlord a prior written
request for such notice, and Landlord shall recognize and accept the performance
of any obligation of Tenant hereunder by Leasehold Mortgagee; provided, however
that nothing contained herein shall obligate Leasehold Mortgagee to take any
such actions.

SMRH:200768858.18
58
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




Landlord also hereby agrees, upon request by Tenant or any Leasehold Mortgagee,
to enter into a commercially reasonable agreement with such Leasehold Mortgagee
that may provide, without limitation (a) Landlord’s waiver of any Landlord’s
lien or other claim against any property of Tenant, (b) that Landlord shall not
terminate or amend the Lease without the prior written consent of the Leasehold
Mortgagee, (c) that Leasehold Mortgagee shall have the right, but not the
obligation, to pay and perform all obligations of Tenant under this Lease, and
all obligations of any Guarantor under any Guaranty, (d) that upon any
termination of the Lease, Leasehold Mortgagee shall have the right to a new
lease with Landlord, for the remainder of the Term of the Lease, and otherwise
with the same covenants, conditions and agreements as are contained in the
Lease, and (e) that Leasehold Mortgagee shall have rights to enter upon the
Leased Premises to remove Tenant’s personal property following any default under
the Leasehold Mortgage, provided, however that Leasehold Mortgager shall
maintain adequate insurance and satisfy Tenant’s obligation to pay Basic Rent
during such period of possession, not to exceed ninety (90) days, which ninety
(90)-day period will be tolled in the event of an applicable bankruptcy
proceeding. This Paragraph shall survive termination of this Lease.
35.    Tenant Bankruptcy.
(a)    As a material inducement to Landlord executing this Lease, Tenant
acknowledges and agrees that Landlord is relying upon (i) the financial
condition and specific operating experience of Tenant and Tenant’s obligation to
use each of the Leased Premises specifically for the Permitted Use,
(ii) Tenant’s timely performance of all of its obligations under this Lease
notwithstanding the entry of an order for relief under the Bankruptcy Code for
Tenant and (iii) all defaults under this Lease being cured promptly and this
Lease being assumed within sixty (60) days of any order for relief entered under
the Bankruptcy Code for Tenant, or this Lease being rejected within such sixty
(60) day period and the entire Leased Premises surrendered to Landlord.
(b)    Accordingly, in consideration of the mutual covenants contained in this
Lease and for other good and valuable consideration, Tenant hereby agrees that:
(i)    All obligations that accrue or become due under this Lease (including the
obligation to pay Rent), from and after the date that a petition is filed under
the Bankruptcy Code, a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts is
initiated (collectively, an “Action”) shall be timely performed exactly as
provided in this Lease and any failure to so perform shall be harmful and
prejudicial to Landlord;
(ii)    Any and all obligations under this Lease that accrue or become due from
and after the date that an Action is commenced and that are not paid as required
by this Lease shall, in the amount of such rents, constitute administrative
expense claims allowable under the Bankruptcy Code with priority of payment at
least equal to that of any other actual and necessary expenses incurred after
the commencement of the Action;
(iii)    Any extension of the time period beyond one-hundred twenty (120) day
period, subject to an additional ninety (90) day period for good cause shown,
within which Tenant may assume or reject this Lease without an obligation to
cause all obligations accruing or coming

SMRH:200768858.18
59
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




due under this Lease from and after the date that an Action is commenced to be
performed as and when required under this Lease shall be harmful and prejudicial
to Landlord;
(iv)    Any time period designated as the period within which Tenant must cure
all defaults and compensate Landlord for all pecuniary losses which extends
beyond the date of assumption of this Lease shall be harmful and prejudicial to
Landlord;
(v)    Any assignment of this Lease must result in all terms and conditions of
this Lease being assumed by the assignee without alteration or amendment, and
any assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Landlord shall
be harmful and prejudicial to Landlord;
(vi)    Any proposed assignment of this Lease to an assignee: (a) that will not
use any of the Leased Premises specifically for the Permitted Use, (b) that does
not possess financial condition, operating performance and experience
characteristics equal to or better than the financial condition, operating
performance and experience of the Tenant as of the Commencement Date, or
(c) that does not provide guarantors of the Tenant’s obligations hereunder with
financial condition equal to or better than the financial condition of the
original guarantors of this Lease as of the Commencement Date, shall be harmful
and prejudicial to Landlord;
(vii)    The rejection (or deemed rejection) of this Lease for any reason
whatsoever shall constitute cause for immediate relief from the automatic stay
provisions of the Code, and Tenant stipulates that such automatic stay shall be
lifted immediately and possession of the entire Leased Premises will be
delivered to Landlord within a commercially reasonable time (as the court shall
determine) without the necessity of any further action by Landlord;
(viii)    No provision of this Lease shall be deemed a waiver of Landlord’s
rights or remedies under the Bankruptcy Code or applicable Law to oppose any
assumption and/or assignment of this Lease, to require timely performance of
Tenant’s obligations under this Lease, or to regain possession of any or all of
the Leased Premises as a result of the failure of Tenant to comply with the
terms and conditions of this Lease or the Bankruptcy Code;
(ix)    Notwithstanding anything in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, whether or not
expressly denominated as such, shall constitute “rent” for the purposes of the
Bankruptcy Code; and
(x)    For purposes of this Paragraph 35 addressing the rights and obligations
of Landlord and Tenant in the event that an Action is commenced, the term
“Tenant” shall include Tenant’s successor in bankruptcy, whether a trustee,
Tenant as debtor in possession or other responsible person.
36.    Miscellaneous.
(a)    The Paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the Parties or otherwise interpreting this Lease.

SMRH:200768858.18
60
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(b)    As used in this Lease, the singular shall include the plural and any
gender shall include all genders as the context requires and the following words
and phrases shall have the following meanings: (i) “including” means “including
without limitation” (except where “including” is already followed by “without
limitation” or words of similar effect); (ii) “provisions” means “provisions,
terms, agreements, covenants and/or conditions”; (iii) “lien” means “lien,
charge, encumbrance, title retention agreement, pledge, security interest,
mortgage and/or deed of trust”; (iv) “obligation” means “obligation, duty,
agreement, liability, covenant and/or condition”; (v) “the Leased Premises”
means “the Leased Premises or any part thereof or interest therein”; (vi) “the
Real Property” means “the Columbus Real Property and the Long Beach Real
Property or any part thereof or interest therein”; (vii) “the Improvements”
means “the Improvements or any part thereof or interest therein”; (viii) “the
Equipment” means “the Equipment or any part thereof or interest therein”; and
(ix) “the adjoining property” means “the adjoining property or any part thereof
or interest therein”.
(c)    Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest, but shall only
apply during the continuance of an Event of Default.
(d)    Except as otherwise expressly provided in this Lease, Landlord shall not
unreasonably withhold, condition, or delay its consent or approval whenever such
consent or approval is required under this Lease.
(e)    Time is of the essence with respect to the performance by Tenant of its
obligations under this Lease.
(f)    Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to any of the Leased Premises
or otherwise in the conduct of their respective businesses.
(g)    This Lease and any documents which may be executed by Tenant on or about
the Effective Date hereof at Landlord’s request, including, without limitation,
the Purchase and Sale Agreement, constitute the entire agreement between the
parties and supersede all prior understandings and agreements, whether written
or oral, between the parties hereto relating to any of the Leased Premises and
the transactions provided for herein. Landlord and Tenant are business entities
having substantial experience with the subject matter of this Lease and have
each fully participated in the negotiation and drafting of this Lease.
Accordingly, this Lease shall be construed without regard to the rule that
ambiguities in a document are to be construed against the drafter.
(h)    This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the Party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.
(i)    The covenants of this Lease shall run with the land and bind Tenant, its
successors and assigns and all present and subsequent encumbrances and
subtenants of any of the Leased

SMRH:200768858.18
61
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




Premises, and shall inure to the benefit of Landlord, its successors and
assigns. If there is more than one Tenant, the obligations of each shall be
joint and several.
(j)    If any one or more of the provisions contained in this Lease shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
(k)    All exhibits and schedules attached hereto are incorporated herein as if
fully set forth.
(l)    Each of Landlord and Tenant hereby agree that the State of New York has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limiting the generality
of the foregoing, matters of construction, validity and performance) this Lease
and the obligations arising hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed therein and all applicable Law of the United States of America;
except that, at all times, the provisions for the creation of the leasehold
estate, enforcement of Landlord’s rights and remedies with respect to right of
re-entry and repossession, surrender, delivery, ejectment, dispossession,
eviction or other in-rem proceeding or action regarding any of the Leased
Premises pursuant to Paragraph 23 hereof shall be governed by and construed
according to the Laws of the State where such Leased Premises is located, it
being understood that, to the fullest extent permitted by law of such State, the
law of the State of New York shall govern the validity and the enforceability of
this Lease, and the obligations arising hereunder. To the fullest extent
permitted by law, Tenant hereby unconditionally and irrevocably waives any claim
to assert that the law of any other jurisdiction governs this Lease. Except for
any legal suit, action or proceeding that pursuant to applicable Law must be
brought in the County and State where a Leased Premises is located, any legal
suit, action or proceeding against Tenant arising out of or relating to this
Lease may be instituted in any federal or state court sitting in the County of
New York, State of New York, and Tenant waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
such County and State, and Tenant hereby expressly and irrevocably submits to
the jurisdiction of any such court in any suit, action or proceeding.
Notwithstanding the foregoing, nothing herein shall prevent or prohibit Landlord
or Tenant from instituting any suit, action or proceeding in any other proper
venue or jurisdiction in which any of the Leased Premises is located or where
service of process can be effectuated.
(m)    To Tenant’s knowledge, neither Tenant nor any of its officers or
directors is a Specially Designated National or Blocked Person. As used herein,
the term “Specially Designated National or Blocked Person” shall mean a Person
(i) designated by the Office of Foreign Assets Control at the U.S. Department of
the Treasury, or other U.S. governmental entity, and appearing on the List of
Specially Designated Nationals and Blocked Persons
(http://www.ustreas.gov/offices/enforcement/ofac/sdn/ index.shtml), which List
may be updated from time to time; or (ii) with whom Landlord or its affiliates
are prohibited from engaging in transactions by any trade embargo, economic
sanction or other prohibition of United States law, regulation, or Executive
Order of the President of the United States. Tenant agrees to confirm the
statement in the preceding sentence in writing on an annual basis if requested
by Landlord to do so.

SMRH:200768858.18
62
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




(n)    Subject to the terms of this Paragraph 36(n), Tenant and Landlord shall
each maintain as confidential (a) any and all information, data and documents
obtained about Landlord or Tenant (“Information”) prior to and following the
execution of this Lease (including without limitation, any financial or
operating information of, or related to, the Landlord or the Tenant), and (b)
the terms and conditions of this Lease (as originally circulated or as
negotiated) and all other documents related to the execution of this Lease. Each
Party agrees that it will not retain any item of Information after the use
thereof is no longer required, and that it will either destroy or return to the
other Party all written materials constituting Information, except to the extent
that such destruction is prohibited by law, rule or regulation. Notwithstanding
the foregoing, neither Party will be required to destroy or return any
Information that may be stored electronically in such Party’s information
technology system, whether in the form of an e-mail, saved file or otherwise.
Notwithstanding anything to the contrary contained herein, each Party shall be
permitted to disclose any or all of the Information: (i) to those principals,
employees, representatives, lenders, consultants, counsel, accountants and other
professional advisors of such Party who have a legitimate need to review or know
such Information and who have, prior to disclosure, agreed to be bound by the
terms of confidentiality set forth herein, (ii) any government or
self-regulatory agency whose supervision or oversight such Party or any of its
affiliates may be subject to the extent required by applicable Law, any
governmental authority or a court of competent jurisdiction, in each case to the
extent reasonably necessary to comply with any legal or regulatory requirements
to which such Party or its affiliates may be subject, and (iii) without limiting
the generality of the immediately foregoing subsection, in any filings made by
Tenant or its affiliates with the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and/or as may be made
available to any investors or prospective investors in Tenant or any of its
affiliates in conformance with the Securities Act, Exchange Act, and/or the
rules, regulations, and orders issued with respect thereto. Except for publicly
available filings referenced in clause (iii) of the immediately preceding
sentence, upon disclosing Information to any Person to the extent permitted
hereunder, Landlord or Tenant, as applicable, shall advise such Person of the
confidential nature thereof, and shall take all reasonable precautions to
prevent the unauthorized disclosure of such information by such Person. In
addition, Landlord and Tenant shall each be permitted to make such disclosures
regarding the Lease and the Leased Premises (which may include the use of
Tenant’s or Landlord’s name and corporate logo) as are similar or consistent
with Landlord’s and Tenant’s respective general public disclosure policy,
including disclosures made by Landlord and its affiliates to their investors,
lenders and analysts. Landlord agrees that any Lender shall abide by the
restrictions applicable to Landlord in this Paragraph 36(n). This provision
shall survive the termination of this Lease. Landlord and Tenant shall be
required to execute, deliver, record and furnish such documents as may be
necessary to correct any errors of a typographical nature that may be contained
in this Lease, or in any memorandum thereof, whether such memorandum be recorded
or unrecorded.
(o)    This Lease may be executed in any number of counterparts, each of which
shall be an original, but all of which shall together constitute one and the
same document.
(p)    If either Party shall be prevented or delayed from punctually performing
any obligation or satisfying any condition under this Lease by any condition
beyond the control of such Party, exclusive of financial inability of a Party
(but including without limitation any of the following

SMRH:200768858.18
63
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




beyond the control of (and not caused) by such Party (collectively, “Force
Majeure”): strike, lockout, labor dispute, civil unrest, inability to obtain
labor, materials or reasonable substitutes thereof, acts of God, present or
future governmental restrictions, regulations or control, insurrection, and
sabotage), then the time to perform such obligation or satisfy such condition
shall be extended by the delay caused by such event, but only for a reasonable
period of time not to exceed, in any event, three hundred sixty-five (365) days.
(q)    Notwithstanding Paragraph 7 or any other provision of this Lease, in the
event an arbitration, suit or action is brought by any Party under this Lease to
enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing Party shall be entitled to reimbursement of reasonable attorneys’
fees, as determined by the arbitrator, trial court and/or appellate court.
(r)    In the event of any reduction of Rent pursuant to the terms hereof
(including without limitation pursuant to Paragraph 17 or Paragraph 18), the
related terms hereof (including without limitation in Exhibit D and Exhibit F)
shall be deemed modified as appropriate reflect such reduction. Without limiting
the foregoing, upon any such reduction of Rent, the Parties agree that upon the
request of either Party, both Parties will enter into a written amendment to
this Lease further evidencing such reduction of Rent and related appropriate
modifications.






(s)    [Signature Pages To Follow]

SMRH:200768858.18
64
 
 
 
 

LA1 2754711v.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.


LANDLORD:


AGNL CLINIC, L.P.,
a Delaware limited partnership


By:    AGNL Clinic GP, L.L.C.,
Delaware limited liability company,
its general partner


By:     AGNL Manager II, Inc.,
a Delaware corporation, its Manager




By: ________________________________
Gordon J. Whiting
President


STATE OF NEW YORK
)

) SS.
COUNTY OF NEW YORK)
I, _______________________, a Notary Public in and for said County in the State
aforesaid, do hereby certify that President, the President of AGNL Manager II,
Inc., as Manager of AGNL CLINIC, L.P., a Delaware limited partnership, and AGNL
Clinic GP, L.L.C., a Delaware limited liability company, personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that she signed and
delivered such instrument as her own free and voluntary act and as the free and
voluntary act of said limited liability company, for the uses and purposes set
forth therein.
GIVEN under my hand and notarial seal this      day of _____, 2013.
                
Notary Public


My Commission expires:________________    ________________________
Printed Name
My County of Residence:________________




--------------------------------------------------------------------------------






TENANT:


MOLINA HEALTHCARE, INC.,
a Delaware corporation






By: ________________________________
Name:_______________________________
Title:________________________________




STATE OF CALIFORNIA        )
) ss:
COUNTY OF __________________    )




On _______________, 2013, before me, ____________________________________, a
Notary Public, personally appeared _______________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature _______________________________



2



--------------------------------------------------------------------------------






SCHEDULE 10(h)
ENVIRONMENTAL VIOLATIONS
Environmental Violations or suspected Environmental Violations, if any,
disclosed to Landlord in any of the following:
1.    Long Beach Leased Premises
a.    Phase 1 Site Assessment undertaken by ESIS Inc. Dated January 4, 2011
b.    Phase 1 Update undertaken by ESIS Inc. dated October 19, 2011
c.    NPDES Permit No. CAG994004
2.    Columbus Leased Premises
a.    Phase 1 Environmental Assessment Dated October 12, 2012



3



--------------------------------------------------------------------------------




SCHEDULE 12(a)
IMMEDIATE REPAIRS
•
Long Beach Property

Description
Immediate Repairs
Epoxy injection of parking garage concrete deck
$
5,500


Renewal of sealants
$
4,850


Plaza elastomeric deck coating
$
156,344


Comprehensive façade inspection & report
$
18,000


Repair/repaint cracked stucco surfaces on inside
of perimeter roof level parapet walls
$
13,000


Built up roof replacement section 01a
$
62,230


Replace elastomeric surface/restripe & PM 01b
$
5,900


Built up roof replacement section 02
$
128,366


Built up roof replacement section 03a
$
62,230


Replace elastomeric surface/restripe & PM 03b
$
5,900


Built up roof replacement section 04
$
128,366


Replace elastomeric surface/restripe & PM 05
$
2,700


Perform IR survey
$
4,800


Annual inspection & testing FLS system
$
5,400


Inspect & certify elevators
$
13,650


Install new slab edge fire-safing (200 locations)
$
115,000


Perform repairs recommended in façade inspection report
$
60,375


 
$
792,611











--------------------------------------------------------------------------------




•
Columbus Property

Description
Immediate Repairs
Regrade along west side of building
$
2,500


Full depth asphalt repairs and overlay
$
168,458


Repair curbs
$
36,000


Repair asphalt paths
$
1,000


Replace missing landscape material
$
22,500


Repair and level concrete benches
$
1,000


Clean fabric pavilion
$
500


Repair retaining wall
$
15,000


Remove wiring to former plyon signs
$
500


Sealant and control joint renewal
$
20,400


Roof
$
7,330


ADA add handicap parking spaces
$
600


ADA add van-access parking spaces
$
250


ADA sign for van-access parking
$
150


ADA access path of travel route
$
350


 
$
276,538











--------------------------------------------------------------------------------




SCHEDULE 13(a)
PENDING ALTERATIONS AND IMPROVEMENTS
Long Beach Property Pending Alterations
Project
Cost
New central plant
$
3,787,496


Plaza waterproofing
$
371,486


Carbon monoxide monit system
$
34,912


Bldg stairwell lighting retrofit
$
34,989


Bldg window tint both towers
$
250,000


Parking struct lighting retrofit
$
264,229


VAV DDC conversion both towers
$
841,824


Fire alarm control panel & devices
$
340,000


Fire safing survey & installation
$
134,220


Atrium cooling system retrofit
$
114,272


Bldg lighting retrofit
$
676,234


Phase 2 plaza waterproofing
$
3,000,000


Roof replacement both towers
$
394,192


 
$
10,243,854





Long Beach Property Tenant Improvements
•
200 Tower

Suite No.
Sq. Ft.
New Tenant
Occupancy Date
TI’s PSF
TI Cost
800
3,784
Molina
6/1/2013
$
35.00


$
132,440


1550
8,150
Molina*
10/1/2013
$
350.00


$
2,852,500


 
11,934
 
 
 
$
2,984,940


 
 
 
 
 
 
* This cost is based on Event Hall with specialized kitchen for Molina corp g



•
300 Tower





--------------------------------------------------------------------------------




Suite No.
Sq. Ft.
New Tenant
Occupancy Date
TI’s PSF
TI Cost**
 
150
6,456
Molina**
7/1/2013
$
150.00


$
968,400


 
500
16,575
Molina*
8/1/2013
$
35.00


$
580,125


 
600
16,575
Molina*
7/1/2013
$
35.00


$
580,125


 
910
6,516
Molina*
12/1/2013
$
35.00


$
228,060


 
1400
16,580
Molina
7/1/2013
$
35.00


$
580,300


 
 
62,702
 
 
 
$
2,937,010


 
 
 
 
 
 
 
 
*These costs are estimated based upon average build-out costs for Molina @$35
psf.
** This cost is based on fitness center for Molina employees @$150 psf



Columbus Property Pending Alterations
Project
Cost
Security console desk
$
20,000


Asphalt repair & slurry seal
$
168,458


Repair curbs
$
36,000


Landscape material
$
22,500


Repair retaining wall
$
15,000


Sealant & control joint renewal
$
20,400


Generator
$
300,000


 
$
582,358





Columbus Property Tenant Improvements

2



--------------------------------------------------------------------------------




Suite No.
Sq. Ft.
New Tenant
Occupancy Date
TI’s PSF
Total TI Cost
100
11326
Molina*
11/1/2013
$
35.00


$
396,410


130
3726
Molina **
11/1/2013
$
200.00


$
745,200


 
1500
Molina***
11/1/2013
$
150.00


$
225,000


160
4362
Molina*
11/1/2013
$
35.00


$
152,670


200
27775
Molina*
11/1/2013
$
35.00


$
972,125


320
21932
Molina*
11/1/2013
$
35.00


$
767,620


400
16050
Molina*
8/1/2013
$
35.00


$
561,750


401
4123
Molina*
8/1/2013
$
35.00


$
144,305


402
2335
Molina*
8/1/2013
$
35.00


$
81,725


403
5456
Molina*
8/1/2013
$
35.00


$
190,960


500
27204
Molina*
11/1/2013
$
35.00


$
952,140


610
13947
Molina*
7/1/2013
$
35.00


$
488,145


 
139736
 
 
 
$
5,678,050


 
 
 
 
 
 
* These dates are estimates only and may change if iQor fails to vacate in a
timely ______________ experienced with space plan finalization or permitting.
**This cost is based on fitness center for Molina employees @$200 psf
*** This cost is based on café for the building as an amenity @$150 psf






3



--------------------------------------------------------------------------------




SCHEDULE 16(a)
EXISTING INSURANCE POLICIES
 
Carrier
Coverage
Policy #
1.
Lexington Insurance Co.
Property
13113039
2.
Philadelphia Indemnity Insurance Co.
Commercial General Liability
PHPK987040
3.
Philadelphia Indemnity Insurance Co.
Automobile
PHPK987040
4.
Liberty Insurance Underwriters Inc.
Umbrella Liability
1000037294-02
5.
TBD
Flood
TBD
6.
TBD
Earthquake
TBD









--------------------------------------------------------------------------------




EXHIBIT A-1
COLUMBUS REAL PROPERTY
PARCEL 1:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 13.727 acre tract, and all of the 0.875 acre
tract conveyed to 17 Land Realty Corp. by deeds of record in O.R. 14066 B11 and
O.R. 25716 J11, respectively, records of the Recorder’s Office, Franklin County,
Ohio, and being more particularly described as follows:
Beginning at a railroad spike set at the intersection of the Southerly
right-of-way line of Interstate 270 (FRA-270-18.32N) and centerline of Cooper
Road (60 feet in width). Said railroad spike being the Northeasterly corner of
said 0.875 acre tract;
Thence South 26 deg. 55’ 00” East, a distance of 241.79 feet, along said
centerline of Cooper Road and Easterly line of said 0.875 acre tract, to a
railroad spike set at the Southeasterly corner of said 0.875 acre tract;
Thence North 78 deg. 47’ 04” West, a distance of 38.14 feet, along the Southerly
line of said 0.875 acre tract, to an iron pin set in the Westerly right-of-way
line of said Cooper Road;
Thence South 26 deg. 55’ 00” East, a distance of 295.14 feet, along said
Westerly right-of-way line of Cooper Road and along the Easterly line of said
13.727 acre tract, to an iron pin set at the point of curvature in the Northerly
right-of-way line of Corporate Exchange Drive (60 feet in width) of record in
Plat Book 60, Page 22 and 23;
Thence the following four (4) courses and distances along said Northerly
right-of-way line of Corporate Exchange Drive and Southerly line of said 13.727
acre tract;
1.Thence along arc of said curve to the right having a radius of 35.00 feet, a
central angle of 90 deg. 00’ 00”, and a chord bearing South 18 deg. 05’ 00”
West, a chord distance of 49.50 feet to the point of tangency;
2.    Thence South 63 deg. 05’ 00” West, a distance of 35.00 feet, to an iron
pin found at the point of curvature;
3.    Thence along arc of said curve to the right having a radius of 270.00
feet, a central angle of 28 deg. 56’ 27”, and a chord bearing South 77 deg. 33’
14” West, a chord distance of 134.94 feet, to an iron pin set at the point of
tangency;
4.    Thence North 87 deg. 58’ 33” West, a distance of 788.06 feet, to an
railroad spike set;
Thence North 02 deg. 01’ 27” East, a distance of 318.00 feet across said 13.727
acre tract to a railroad spike set in a Southerly line of the 5.103 acre tract
conveyed to Corporate Exchange Buildings IV and V Limited Partnership by deed of
record in O.R. 24554 B04;




--------------------------------------------------------------------------------




Thence South 87 deg. 58’ 33” East, a distance of 15.00 feet along said Southerly
line of the 5.103 acre tract to a railroad spike set at a Southeasterly corner
of said 5.103 acre tract;
Thence the following three (3) courses and distances along the Easterly lines to
said 5.103 acre tract;
1.    Thence North 02 deg. 01’ 27” East, a distance of 185.00 feet, to a P.K.
nail found;
2.    Thence South 87 deg. 58’ 33” East, a distance of 57.50 feet, to a railroad
spike set;
3.    Thence North 02 deg. 01’ 27” East, a distance of 167.21 feet, to an iron
pin set in aforesaid Southerly right-of-way line of Interstate 270 at a
Northeasterly corner of said 5.103 acre tract;
Thence South 78 deg. 46’ 49” East, a distance of 677.06 feet, along said
Southerly right-of-way line of Interstate 270 and partly along the Northerly
line of said 13.727 acre tract and partly along the Northerly line aforesaid
0.875 acre tract, to the point of beginning.
Containing 11.814 acres, more or less, of which 0.167 acres lies within the
Cooper Road right‑of-way.
The bearings in the above description are based on the bearing of South 87 deg.
58’ 33” East, for the centerline of Corporate Exchange Drive, as shown on the
dedication Plat for Corporate Exchange Drive, of record in Deed Book 60, Page 22
and 23, records of the Recorder’s Office, Franklin County, Ohio.
PARCEL 2:
Situated in the City of Columbus, County of Franklin and State of Ohio, lying in
Quarter Township 2, Township 2, Range 17, United States Military Lands:
And known as being a part of the 4.500 and 13.727 acre tracts conveyed to 17
Land Realty Corp. by deed of record in O.R. 14066 B11, Records of the Recorder’s
Office, Franklin County, Ohio, and being more particularly described as follows:
Beginning for reference at a PK nail found at the centerline intersection of
Presidential Gateway (60 feet in width) as established by the Plat of record in
Plat Book 83, Page 80 and Corporate Exchange Drive (60 feet in width) as
established by the Plat of record in Plat Book 60, Page 22;
Thence North 87 deg. 58’ 33” West, a distance of 329.18 feet along the
centerline of Corporate Exchange Drive to a point;
Thence North 02 deg. 01’ 27” East, a distance of 30.00 feet, to a railroad spike
set on the Northerly right-of-way line of Corporate Exchange Drive and the
Southerly line of said 13.727 acre tract and being the point of true beginning;
Thence the following three (3) courses and distances along the said Northerly
right-of-way line of Corporate Exchange Drive and the Southerly line of said
13.727 and 4.500 acre tracts;
1.    Thence North 87 deg. 58’ 33” West, a distance of 94.38 feet to an iron pin
set at a point of curvature;

2



--------------------------------------------------------------------------------




2.    Thence along the arc of said curve to the right, having a radius of 420.00
feet, a central angle of 27 deg. 22’ 54”, a chord bearing North 74 deg. 17’ 06”
West, and a chord distance of 198.81 feet to an iron pin found at the point of
tangency;
3.    Thence North 60 deg. 35’ 39” West, a distance of 28.10 feet to an iron pin
set at a Southeasterly corner of a 5.103 acre tract conveyed to Corporate
Exchange Buildings IV and V Limited Partnership by deed of record in O.R. 24554
B04;
Thence the following two (2) courses and distance along the Easterly and
Southerly lines of said 5.103 acre tracts;
1.
Thence North 02 deg. 01’ 27” East, a distance of 258.02 feet to a railroad spike
set;

2.    Thence South 87 deg. 58’ 33” East, a distance of 312.50 feet to a railroad
spike set;
Thence South 02 deg. 01’ 27” West, a distance of 318.00 feet across said 13.727
acre tract to the point of true beginning, containing 2.183 acres, more or less,
subject to all easements, restrictions and rights-of-way of record.



3



--------------------------------------------------------------------------------




EXHIBIT A-2
LONG BEACH REAL PROPERTY
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 7278-003-036






--------------------------------------------------------------------------------




EXHIBIT B-1
Columbus Other Assets
The term “Columbus Property Other Assets” means (a) all “fixtures”, as defined
by Section 9‑102(a)(41) of the Uniform Commercial Code as adopted by the State
of New York, owned by Landlord and that are now or hereafter affixed or attached
to or installed in the Columbus Real Property or the Columbus Improvements (the
“Columbus Fixtures”), (b) all of the following, if and to the extent affixed to
the Columbus Real Property or the Columbus Improvements and owned by Landlord
(even if not constituting Fixtures) (collectively, the “Columbus Property
Equipment”): built-in fittings and built-in major appliances, including all
electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, and (c) all Columbus Intangible Property; provided,
however, notwithstanding the foregoing, Columbus Property Other Assets expressly
excludes each and all of the following items (collectively, the “Columbus
Property Excluded Items”):
1.
all personal property located at the Columbus Real Property or the Columbus
Improvements including, without limitation, all computers and other information
technology devices, but excluding all items described in clause (b) of the
definition of Columbus Property Other Assets; and

2.
those other items (regardless of whether such items constitute Fixtures)
described on Exhibit B-1-A hereof.







--------------------------------------------------------------------------------




EXHIBIT B-1-A
Columbus Other Assets Excluded Items
Qty
Mfg
Description
Model#
Location
1
Aircycle
Bulb eater
55VRSU
Shop
1
Westward
Toolbox
 
Shop
1
CLC
Toolbag
 
Shop
2
Maha
Battery Chargers
 
Shop
1
Dayton
Leaf Blower
 
Fire pump room
1
Briggs
Generator 5500 watts
 
Fire pump room
1
Ariens
Snow blower
 
Fire pump room
1
Snow Ex
Salt Spreader
 
Switch Gear Cage
1
Rubbermaid
Light bulb cart
 
Shop
1
Ridgid
Drain snake
 
Shop
1
Dewalt
Air compressor
 
Shop
1
Dewalt
18v Drill
 
Shop
1
Dewalt
18v Impact drill
 
Shop
1
Dewalt
18v Circular saw
 
Shop
1
Dewalt
18v Reciprocating saw
 
Shop
1
Dewalt
Bench grinder
 
Shop
1
Dewalt
Masonary bit set
 
Shop
1
Dewalt
Drill bit set
 
Shop
1
Westward
Bench grinder
 
Shop
1
Stanley
25ft Tape measure
 
Shop
1
Irwin
Paddle bit set
 
Shop
1
Fluke
Multimeter
 
Shop
1
Fluke
Infrared thermometer
 
Shop
1
Ideal
Amp clamp
 
Shop
1
Streamlight
Flashlight
 
Shop
1
Klein
10 in 1 screw driver
 
Shop
4
Vise Grip
Pliers
 
Shop
3
Westward
Adjustable wrenches
 
Shop
1
Westward
Wrench set
 
Shop
1
Westward
Socket Set
 
Shop
1
Stanley
Utility knife
 
Shop
1
Stanley
Tripod light
 
Shop
3
Westward
Pliers
 
Shop
1
Elkind
Allen wrench set
 
Shop
1
Megapro
15 in 1 screw driver
 
Shop
1
Brother
Printer
MCF845CW
Shop
1
Dell
Computer
 
Shop
1
Rigid
Hand snake
 
Shop





--------------------------------------------------------------------------------




1
Zicron
Stud Finder
 
Shop
1
 
Scafold 4ft
 
Shop
1
 
5 gallon gas can
 
Fire pump room
1
 
2 gallon gas can
 
Fire pump room
1
Ridgid
Power washer 3300psi
 
Fire pump room
1
Shop Vac
Sweeper
 
Switch Gear cage






2



--------------------------------------------------------------------------------




EXHIBIT B-2
Long Beach Other Assets
The term “Long Beach Property Other Assets” means (a) all “fixtures”, as defined
by Section 9‑102(a)(41) of the Uniform Commercial Code as adopted by the State
of New York, owned by Landlord and that are now or hereafter affixed or attached
to or installed in the Long Beach Real Property or the Long Beach Improvements
(the “Long Beach Fixtures”), (b) all of the following, if and to the extent
affixed to the Long Beach Real Property or the Long Beach Improvements and owned
by Landlord (even if not constituting Fixtures) (collectively, the “Long Beach
Property Equipment”): built-in fittings and built-in major appliances, including
all electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, and (c) all Long Beach Intangible Property; provided,
however, notwithstanding the foregoing, Long Beach Property Other Assets
expressly excludes each and all of the following items (collectively, the “Long
Beach Property Excluded Items”):
1.
all personal property located at the Long Beach Real Property or the Long Beach
Improvements including, without limitation, all computers and other information
technology devices, but excluding all items described in clause (b) of the
definition of Long Beach Property Other Assets; and

2.
those other items (regardless of whether such items constitute Fixtures)
described on Exhibit B-2-A hereof.







--------------------------------------------------------------------------------




EXHIBIT B-2-A
Long Beach Other Assets Excluded Items
See attached.






--------------------------------------------------------------------------------




[moh20130630ex102image1.gif]
TOOL INVENTORY
Qty
Mfg
Description
Model # 
(If Applicable)
Location 
(If Applicable)
1
Ridged
24” bolt cutter
 
 
1
Fluke
Multimeter
73 III
 
1
Yellow Jacket
Super EVAC LCD Vacuum Gauge
69070
 
1
Lisle
Ring Compressor Wrinkle band
21700
 
1
Zim
Piston Ring Expander
 
 
1
DeWalt
Cordless Drill 12v
1PZ14
 
1
Makita
Cordless Drill 9.c Volts (Angle)
DA391DW
 
1
 
One Way Screw Remover tool
PH-17061
 
1
Ritchie
Manifold Charging Set
41212
 
1
Ritchie
Valve Stem Wrench ¼” 3/16” 5/16” ⅜”
60613
 
1
Ritchie
Big Mini tubing cutter 1⅛” max.
60142
 
1
Fluke
Clamp meter Amps/volts/Ohms
322
 
1
Rigio
Tubing Cutter
154
 
1
Shopvac
Dry/wet vacuum
 
 
2
Vaughn
Ball Peen Hammers 12 oz.
 
 
1
Armstrong
½” Drive Adapter ¾” male
12-952
 
1
Armstrong
½” Drive Adapter ⅜” male
12-951
 
1
Allen
½” Drive Quick Release Ratchet
12800
 
1
Proto
½” Drive Flex Head Handle Breaker bar 18⅝”
5468
 
1
 
U-Shaped Claw and Offset Chisel Bar 24”
No I.D. Markings
 
2
Supco
HVAC/R Current Probe with Micro Amps
CPH 100
 
1
Motorola
UHF Portable Hand held Radio
HT 750
 
1
Motorola
UHF Portable Hand held Radio
HT 750
 
1
Motorola
UHF Portable Hand held Radio
HT 750
 
1
Motorola
UHF Portable Hand held Radio
HT 750
 
1
Harris
TS30 Test set portable handset
TS30
 
1 set
C.S. Osborne
Hole punch set (6)
 
 
4
 
Misc. Hole punch tools
 
 
1
 
Combination TEE
 
 
1
Proto
Snap Ring Pliers
391
 


Rev Date: 6/4/2013
2



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model # 
(If Applicable)
Location 
(If Applicable)
 
Proto
Ignition set wrenches
3200c
 
1 set
Milwaukee
Flat boring bit kit
49-22-0071
 
1
Stanley
Side Cutters
84-133
 
22
 
Misc. Files
 
 
1
Lenox
File brush
 
 
1
Zim
Piston Ring Expander
204
 
1
 
Piston Ring compression tool
 
 
1
Imperial Eastman
Tubing Bender
368-FH
 
1
 
Heavy Duty Puller
 
 
1
UT
⅜” Air Ratchet & Sockets
 
 
1
Vise Grip
9” Locking Welding Clamp
 
 
1
Proto
Small Puller
 
 
1 set
Allen
15 pc. Metric Long Arm Hex Key Set
 
 
2
 
Star Wrenches Lug Nut Removal tool
 
 
2
Flex-hone
Cylinder Wall deglazer hones
 
 
1
Proto
¾” Drive Ratchet
 
 
1
Proto
¾” Drive Breaker Bar
 
 
1
Turbo Cat III
Floor Dryer
4390-00
 
1
 
Oxy-Ace Welding set Lg.
 
 
1
 
Oxy-AC Welding set Sm.
 
 
1
 
Hex L-Key set 12 pc.
 
 
1
 
Metric Hex L-Key set 9 pc.
 
 
18
Proto
Assorted open end wrenches
 
 
1 set
Proto
Ratchet box end wrench
 
 
7
Proto
⅜” Swivel head socket
 
 
1
Unibit
Step drill ⅛” to ½”
 
 
1
Proto
Torque wrench ½” drive
 
 
1
Utica
⅜” inch pound torque wrench
 
 
1
Proto
½” Speed handle
 
 
1
Proto
⅜” Speed handle
 
 
1 set
Proto
⅜” and ½” drive Hex
 
 
12
Proto
Metric open-box wrenches
 
 
1 set
Taiwan
Torx head Drivers
 
 
30
 
Assorted Allen Wrenches
 
 
11
 
Assorted Screw Drivers
 
 
9
 
Nut Drivers
 
 
1
Imperial
Tubing cutter
 
 
1
Proto
Snap Ring Pliers
 
 


Rev Date: 6/4/2013
3



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model # 
(If Applicable)
Location 
(If Applicable)
4
 
Vise Grips Pliers
 
 
7
 
Assorted Masonry Drill bits
 
 
1
Proto
Small Gear Puller
4205-B
 
1 set
Jawco
Hex Dies
 
 
1 set
Buck bros.
Wood chisels (6)
 
 
1
Irwin
Expansive Wood Bit
 
 
1
Greenlee
Knockout Punch set
 
 
1
Marson
Rivit Gun
HP-2
 
1
Desmond
Stone dresser
 
 
1
 
Slag Remover chipping hammer
 
 
1
Raytek
Noncontact thermometer
ST2
 
1
Amprobe
Test master
 
 
1
PASAR
Current tracer
 
 
1
Sensit RFC
Refrigerant Gas Leak Detector
RFC-1
 
1
Check-it
Digital Psychrometer set
622
 
1
General Electric
Foot Candle meter
 
 
1
Electro-Therm
Digital Thermometer
SH66
 
1
Robertshaw
Receiver controller and transmitter calibration kit
900-012
 
1
Starrett
Dial indicator
25-144
 
1
DeWalt
Cordless Drill 12v
DW972
 
1
Makita
Cordless Drill 12v
6311D
 
1
Makita
Cordless Drill 9.6v
6095D
 
1
Makita
Cordless Drill 9.6v
6093D
 
1
Makita
Cordless Drill 7.2v
DA3000D
 
1
Proto
Roll Away Tool Box
 
 
1
ilco Unican
Key Duplicator Machine
17
 
1
Ridgid
Vise
 
 
1
Vaco
T-Handle Hex Keys (set)
90153
 
1
K-D
T-Handle Hex Keys (set)
 
 
1 set
Proto
Ratchet, Extensions, sockets ⅜”
 
 
1 set
Proto
Ratchet, Extensions, sockets ½”
 
 
1 set
Proto
Ratchet, Extensions, sockets ¾”
 
 
1 set
 
Pipe thread taps (6)
 
 
14
Proto
Assorted End-Open End Wrench
 
 
1
 
 
 
 
1
 
50w 12v Drop Light
 
 
1
Magnehelic
2” of water capacity
 
 
1
Magnehelic
1” of water capacity
 
 
1
Weller
Soldering gun
TC-202
 
2
Powr-Grip
Vacuum-Attaching handtool
LJ6VH
 


Rev Date: 6/4/2013
4



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model # 
(If Applicable)
Location 
(If Applicable)
1 set
Armstrong
Quick Release Ratchet set
 
 
2
Sellstrom
Gas welding goggles
 
 
1
Ridgid
Lever Bender
408
 
1
Magnehlic
3” of water capacity
 
 
3
Bacharach
Tempscribe
 
 
1
Dickson
Tempscribe
 
 
1
 
 
 
 
1
Schlage
Boring Jig
40-012
 
1
Amprobe
AMP, Volt, OHM Meter
ACD-11
 
1
Simpson
Volt, OHM Meter
260
 
1
Solomat
IAQ monitoring system
 
 
1
Starrett
Dial Caliper
120A-6
 
1
Simpson
Therm O Meter
389
 
1
Leviton
Splice Pro Tool
49550
 
1
Yellow Jacket
Schrader Valve Removal Tool
 
 
1
TIF
Automatic Halogen Leak Detector
6000
 
1
 
Digital Light Meter
DLM2
 
1
TIF
Capacitor tester
660
 
1
UE1
Digital multimeter
DM383
 
1
Amprobe
Fastemp
 
 
2
Lenox
Hole Saw Kits
 
PI Shop
1
Dayton
8 Piece Silver and Deming Drill Set
1A050
 
1
Milwaukee
Heavy Duty Electric Impact Wrench
 
 
1
Kett
Power Shear
K-100
 
1
 
Nut Driver Power Drill
 
 
1
Lenox
Hacksaw
4012
 
1
Christie
Portable Car-Start
CS-2
 
1
Wilmar
2¼ Ton Floor Jack
W-1634
 
1
Kodiak
Shovel
72830
 
1
Dayton
Ratchet puller
2Z449-B
 
1
Ramset
Powder Actuated tool
4170
 
1
Hilti
Power Actuated tool
DX451
 
1
DeWalt
7” Angle Grinder
DW474
 
1
Milwaukee
7¼” Circular Saw
6365
 
1
Milwaukee
Rotary Hammer
 
 
1
Milwaukee
⅜” Drill
 
 
1
Black & Decker
⅜” Drill
 
 
1
Black & Decker
Rotary Hammer
 
 
1
Master
Heat Gun
HG-751B
 
1
Wen
Electric Pencil Engraver
21
 


Rev Date: 6/4/2013
5



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model # 
(If Applicable)
Location 
(If Applicable)
1
Vibro-Graver
Electric Engraver
74
 
1
Black & Decker
Butane gas soldering gun
 
 
1
Master
Butane gas soldering gun
UT-100si
 
1
Arrow Fastener
Staple gun
T-50m
 
1
Dwyer
Visi-Float Flowmeter
VFB-55-BV
 
1
Allpax
Gasket cutter
 
 
2
Proto
Crescent wrench 16”
 
One in each mech. Rm.
1
Proto
Crescent wrench 12”
 
One in each mech. Rm.
1
Mayes
Level 24”
 
One in each mech. Rm.
2
Pony
‘C’ clamps
245
One in each mech. Rm.
2
Pony
‘C’ clamps
246
One in each mech. Rm.
1
Uniweld
Manifold Gauge Set
FL 33312
One in each mech. Rm.
1
 
Manifold Gauge Set
4 port
One in each mech. Rm.
1
 
12v Drop Light
 
 
1
Empire
Level 48”
 
 
3
 
‘T’ Squares 24”
 
 
1
 
‘T’ Squares 48”
Wood
 
1
Johnson
48” Straight edge
TS48M
 
1
Ridgid
36” Bolt cutters
 
 
1
Millers Falls
Sledge hammer
 
 
1
 
5’ Pry Bar
 
 
1
DeWalt
Heavy Duty 4½” Small Angle Grinder
DW818
 
1
Makita
Finishing Sander
BO4530
 
1
SKIL
Soldering gun
2410
 
1
Milwaukee
Jig saw
 
 
1
Dremel
Dremel variable speed grinder
 
 
2 sets
ACE
Tap & Die Set
614
 
1
Desco
Tap & Die Set #4 thru 1”
44348
 
1
Milwaukee
⅜” Hammer Drill
 
 
1
Milwaukee
Sawzall
 
 
1
Weller
Soldering Gun
8200N
 
1
Milwaukee
Heavy Duty ½” Drill
 
 
1
Craftsman
Drill Press 17” 16sp ¾hp
 
PI Shop
1
Speedaire
Air compressor
 
PI Shop


Rev Date: 6/4/2013
6



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model # 
(If Applicable)
Location 
(If Applicable)
1
Graymills
Parts Cleaner/Washer
DM136
PI Shop
1
Milwaukee
Bench Grinder 7”
 
PI Shop
2
Ridgid
Aluminum Pipe Wrench
836 36”
PI Shop
1
Ridgid
Aluminum Pipe Wrench
824 24”
PI Shop
1
Ridgid
Pipe Cutter ⅛”-2”
No. 202
PI Shop
1
Chicago Specialty
Pipe Cutter 1”-3⅛”
No. 3720
PI Shop
1 set
Ridgid
Thread Cut set ⅛”-2” pipe
 
PI Shop
1
Ridgid
115v Power Threader
700
PI Shop
1
Ridgid
Spiral Reamer
No. 2-S
PI Shop
2
Jorgensen
“C” Clamps 6”
176
PI Shop
2
Jorgensen
“C” Clamps 4”
174
PI Shop
1
Proto
“C” Clamp 2”
402
PI Shop
1
Armstrong
“C” Clamp 8”
78-408
PI Shop
1
Ridgid
Flare
No. 459 45°
PI Shop
1
Proto
Flaring Tool
No. 351 45°
PI Shop
1
Ridgid
Basin wrench
No. 1017
PI Shop
1
Ridgid
Hex wrench
No. 11
PI Shop
1
Ridgid
Offset hex wrench
No. E-110
PI Shop
1 set
Proto
Open end box wrench
⅜” to 1¼”
PI Shop
2
Proto
Brass Hammer
 
PI Shop
1
 
Plastic mallet
 
PI Shop
2
Proto
Rubber mallets
 
PI Shop
1
 
Ball Peen Hammer 32 oz.
 
PI Shop
1
Stanley
Claw Hammer
 
PI Shop
1
Vaughan
Ball Peen hammer 16 oz.
 
PI Shop
3
Wiss
Tin snips
 
PI Shop
1
Ridgid
Spud wrench
No.342
PI Shop
2
Sloan Valve
Universal wrench
 
PI Shop
4
Rachex
Ratchet Action Wrench
10-17mm
box wrench
PI Shop
1
Lincoln
Wire Feed Welder SP175 T
Link 2302-1
 
1
Pro Star
Welding Helmet Auto Darkening
FIB HPD1-F10
 
1
J/B
Deep Vacuum Pump 10cfm ½hp
DV-285N
 
1
Makita
Portable Cut-off (chop saw)
2414NB
 
1
BernzOmatic
High Temperature Torch
TS4000T
 
1
LSI
Cordless Spotlight
RC-1100N
 
1
Channellock
21” Channel Lock Pliers
 
 
1
SKIL
7¼ Circular Saw
5400
 
1
Honda
Portable Generator
EM5000SX
 
1
Schumacher
Battery Charger
SE4022
 


Rev Date: 6/4/2013
7



--------------------------------------------------------------------------------




Qty
Mfg
Description
Model # 
(If Applicable)
Location 
(If Applicable)
1
Pinnacle
Refrigerant Recovery Unit
 
 
1
Fluke
Volt-OHM Tester
T+PRO
 
1
AEMC
Megohm Tester
1026
 
3
DeWalt
14.4v Cordless Drill
 
 
1
Armstrong
10 pc. Claw Foot (open end)
 
 
1
Empire
4’ Level Aluminum
 
 
1
Armstrong
⅜” Socket Set MM 13 pcs.
 
 
1
Armstrong
⅜” Socket Set MM (Long) 12 pcs.
 
 
1
Proto
¼” Socket set
 
 
1
Proto
⅜” Socket set
 
 
4
Wood’s
Powr-Grip 8”
N4950
 
1
Milwaukee
Portable Band Saw
 
 
1
Milwaukee
Roto Hammer
5318-21
 
1
CPS
Thermo-Psychrometer
TM360
 
1
Ridgid
Handheld Drain Cleaning Machine
K45
 
1
Milwaukee
18v Sawzall + Charger
 
 
2
Dayton
Pumpout wet vac
6AKY1
 
1
Fluke
Clamp on Meter AMP Probe
324
 
1
Milwaukee
120v Sawzall
 
 
1
Ridgid
Pipe Breaker
276
 
1
Dayton
8” Bench Grinder ¾ hp
2LKR9
 
1
Weller
120v Solding Gun
SP23L
 
1
Master
Gas Solding Gun Ultratorch
UT-40si
 
1
Milwaukee
Electric ½” Drill 5320010330067
 
 
1
Genie
1 Person Lift
 
 
1
Genie
Material Lift
 
 
1
Eureka
Hepa Vacuum Cleaner
 
 
1
 
Fence Post Installer
 
 
1
 
Cherry Picker
 
 
1
Husky
5 Piece Reversible Ratching Wrench’s
SKU630699
 
1
Greenlee
Circuit Seeker
CS 8000
 
1
Arrow Crane Hoist
Iron 1 Ton capacity Hoist
B-9620
 
1
SPANCO Inc.
Aluminum 1 ton Capacity Hoist
1ALU1212B
 
1
Coffing
1 Ton Chainfall
 
 
1
CM
Electric 1 Ton Hoist
WL 480v
 
1
Tomcat
Walk Behind Floor Scrubber
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Rev Date: 6/4/2013
8



--------------------------------------------------------------------------------




MOLINA CENTER, LLC - OFFICE EQUIPMENT BY DEPARTMENT
Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
1999
Desk Top Multiplex - Security
Pelco Multiplexer MX4016 CS
Console
Plaza Level
6644 9F
Sentry Control Systems
2009
Security Camera System Monitor
Samsung SMT-1922 19 1-yr Wty: 4/1/09 to 4/1/2010
Console
Lobby Level
Serial # Y3OC3VUQ900002
CDW Computer Centers, Inc.
2009
Security Camera System Monitor
Planar PL1520M 15 SPK Part Number 997-3266-00 1-yr Wty: 3/27/09 to 3/27/2011
Console
Lobby Level
Serial # P96886JA25192
CDW Computer Centers, Inc.
2009
Security IdentiPass system CPU
Dell Optiplex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/2012
Console
Lobby Level
Service Tag # H8MDGJ1
Dell.com
2013
Desk Top Keyboard - Security Console
Pelco KBD300A Keyboard Vari-speed Pan, Tilt & Zoom Joystick; Model #KBD300A.
Installed 1/8/2013
Console
Lobby Level
SN ACW-VP J8
Vision Communications
2013
Security DVR
Pelco Hybrid Video Recorder 16 channel (DVR); Model DX4816-2000; installed
1/8/2013
Console
Lobby Level
SN ACV-2002
Vision Communications
2000
Desk Top Printer - Engineer
HP DeskJet 842C
Engineer
P-1 Level
CN01M1P0W8
KDC
2005
Desk Top Monitor - Engineer
1704FPTt-HVAC Monitor
Engineer
P-1 Level
CNOY42997161856AANJH
Dell Computer Corporation
2010
Desk Top Printer - Chief Engr’s Office
HP LaserJet P2035n Purchased: May 13, 2010 1-yr Wty: 5/13/2010 to 5/12/2011
Engineer
P-1 Level
Serial # CNB9D27365; Mfg#: H-P-CE462A#ABA
CDW Computer Centers, Inc.
2010
Desk Top Computer - Chief Engr
Dell Opti Plex 380 MiniTower Base 3-yr Wty: 5/6/2010 to 5/5/2013
Engineer
P-1 Level
Service Tag $ 21QTRL1; Express Code: 4459089637; Mfg Date: 5/5/2010
Dell.com
2010
Desk Top Monitor - Chief Engr
Dell 22 inch Flat Panel Display; E2210H: 3-yr Wty: 5/2/2010 to 5/2/2013
Engineer
P-1 Level
DP/N OH265R; CN-OH265R-64180-047-1USL
Dell.com
2010
Desk Top Computer - Engineer - Chief Engineer’s Andover HVAC System
Dell OptiPlex380 – Intel Core 2 Duo 2.93 Ghz, 4 GB, 160 GB 7200 RPM SATA HD, 16X
DVD-ROM; Service Tag: BCG1PN1; Express Service Code: 24697153549
Engineer
P-1 Level
Windows 7 Pro/OA; Product key: TMXCJ-2VBY4-WV43H-R4TH4-HRDTVX16-96076;
00186-77-094-237; OKXGVD
CGB Enterprises


Rev Date: 6/4/2013
9



--------------------------------------------------------------------------------




Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2012
Printer - Engineers’ Lunch Room
HP DeskJet 5650
Engineer
P-2 Level
SN MY7CL1R1JP
Dell
2012
Desk Top Monitor - Engineers’ Lunch Rm
Model # E1911C; 22 inch Monitor
Engineer
P-2 Level
SN CN-ONO1VP-64180-219-1C9B
Dell
2012
Desk Top Computer - Engineers’ Lunch Rm
Model # Core i5; Windows 7; Product Key# 328HW-M472H-GDMW7-4JK 32-2H8M9
Engineer
P-2 Level
Service Tag # 1KMMJS1; Express Service Code: 342109473
Dell
2013
Desk Top Computer - New HVAC System
Dell OptiPlex 990; Intel Core i5; Windows 7; Product Key:
7Q2F2-7WTHG-W8TWR-YH4XP-TKC2W
Engineer
P-1 Level
Service Tag # CVVPYV1; Express Service Code: 28049119165
Emcor
2013
Desk Top Monitor-New HVAC System
LG 32 inch Monitor LS-34; 32LS3410
Engineer
P-1 Level
SN 209MXLS7Q352
Emcor
2013
Potable Radio
Hytera PD702 U(2)
Engineer
Craig Aydelott
SN 12816A0500; Radio ID# 2001
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Esteban Diaz
SN 12816A0496; Radio ID# 2002
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Alfonso Oregel
SN 12816A0497; Radio ID# 2003
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Richard Marshall
SN 12816A0499; Radio ID# 2004
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Engineer
Jeremiah Lees
SN 12918A0200; Radio ID#2020
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Claudia Motte-Alvarez, J1
SN 12816A0495; Radio ID# 2007
Vision Communications


Rev Date: 6/4/2013
10



--------------------------------------------------------------------------------




Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Nancy Hernandez, J2
SN 12816A0494; Radio ID# 2008
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Alex Passarelli, J3
SN 12816A0493; Radio ID# 2009
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Janitorial
Hector Nunez
SN 12918A0199; Radio ID# 2019
Vision Communications
2013
Lobby Level Directory Monitor
Panasonic 42 inch
Lobby
Lobby Level
SN MB21580709; 200 Twr
Jet Communications
2013
Lobby Level Directory Monitor
Panasonic 42 inch
Lobby
Lobby Level
SN MD22360382; 300 Twr
Jet Communications
2013
Desk Top Printer - Guest Room
HP Photosmart 7550 (Color)
OOB
Guest Desk
CN2BS4214N
World Trade Office Supplies
2013
Desk Top Monitor - Guest Room
1704FPTt
OOB
Guest Desk
CNOY42997161856AANM5
Dell Computer Corporation
2005
Desk Top Monitor - Server Room
E153FP
OOB
Server Room
CNOC53696418053UOL5H
Dell Computer Corporation
2005
Desk Top Computer - Guest Room
DHS Mfg Date: 07 20 05
OOB
Guest Desk
6XWKY71
Dell Computer Corporation
2005
Desk Top Printer - Guest Room
HP Photosmart D7260 (Color)
OOB
Guest Desk
MY789U2NH
HP.com
2009
Desk Top Monitor - Asst. Bldg Mgr
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Mary’s Desk
CN-0F532H-74445-93Q-AM6S
Dell.com


Rev Date: 6/4/2013
11



--------------------------------------------------------------------------------




Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2009
Desk Top Monitor - Asst. Bldg Mgr
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Mary’s Desk
CN-0F532H-74445-93Q-ANDS
Dell.com
2009
Desk Top Monitor - Property Asst
Dell 22” LCD DP/N 0F532H 2208 WFP 3-yr Wty: 5/7/09 to 5/7/2012
OOB
Pearl’s Desk
CN-0F532H-74445-93Q-AN9S
Dell.com
2009
Security IdentiPass System CPU
Dell OptiPlex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/2012
OOB
Access Card Desk-OOB
Service Tag # BJFDGJ1
Dell.com
2009
Desk Top Scanner - Print Area
HP ScanJet 7650n; Model: (1P): L1943A; Option (30P); B1H 1-yr Wty: 5/18/09 to
5/17/2010
OOB
Print Area
CN87KT1129
CDW Computer Centers, Inc.
2009
Conference Room TV Monitor
Sharp LC-42SB45UT:  1-yr Wty: 9/4/09 to 9/8/10
OOB
Confce Rm
905817411
Kelty Co.
2009
Lobby Level CPU for Directory
Dell Optiplex 740 3-yr Wty: 9/30/09 to 9/30/2012.
OOB
Lobby Level
200 Tower: Service Tag # FZ67ZK1; Express Code: 34778501569
Dell.com
2009
Lobby Level CPU for Directory
Dell Optiplex 740 3-yr Wty: 9/30/09 to 9/30/2012
OOB
Lobby Level
300 Tower: Service Tag # DZ67ZK1; Express Code: 30424936897
Dell.com
2010
Desk Top Printer – GM’s Office
HP LaserJet P3015dn Purchased: May 13, 2010 1-yr Wty: 5/13/2010 to 5/12/2011
OOB
Ivette’s Desk
Serial # VNBCB406WP; Mfg#: H-P-CE528A#ABA
CDW Computer Centers, Inc.
2010
Desk Top Computer – Property Asst
Dell Opti Plex 380 Minitower Base 3‑yr Wty: 6/7/2010 to 6/6/2013. Placed in
Service 6/25/2010.
OOB
Pearl’s Desk
B574KM1
Dell.com


Rev Date: 6/4/2013
12



--------------------------------------------------------------------------------




Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2010
Desk Top Computer – Asst. Bldg Mgr
Dell Opti Plex 380 Minitower Base 3‑yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010.
OOB
Mary’s Desk
B582KM1
Dell.com
2012
Desk Top Computer – Server Room
PowerEdge Dell T310 System
OOB
Server Room
Service Tag: 2VL9JS1; Express Service Code: 6263733601
Carapace Inc.
2012
LapTop Computer – G Mgr
Dell Laptop 13 inch.
OOB
Ivette’s Desk
Service Tag (S/N): CKMYFS1; Express Service Code: 27369269857
Dell purchased by Lori McKinney
2012
HP OfficeJet Pro 8600
Model#: SNPRC-1101-01; Product #: CM749A 1-yr Wty: 1/19/2012 to 1/19/2013
OOB
Print Area
Serial # CN1C31T1C6
Lori McKinney
2012
Desk Top Monitor – GMgr
Dell 22 inch Flat Panel Display
OOB
Ivette’s Desk
S/N# CN-0174R7-72872-24B-A2VU
Dell from Lori McKinney
2012
Desk Top Monitor – GMgr
Dell 22 inch Flat Panel Display
OOB
Ivette’s Desk
S/N# CN-0174R7-72872-24B-A69U
Dell from Lori McKinney
2012
Copy Machine – Server Room
Ricoh Aficio MPC2551
OOB
Server Room
Equipment ID: V9825200222
Leased from Ricoh Business Solutions
2013
OOB WIFI Unit
Ruckus ZoneFlex 7300 Series (7363)
OOB
Telco Rm
SN 543D37054B00
Allcovered
2013
Security Radio Repeater
Hytera Professional Digital Radio Repeater; Model RD982; Installed 1/8/2013
OOB
A5 LRR ElecRm
SN12529A0096; 3 antennas located in A11, A5 and P2 by Stair #1.
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
OOB
Pearl Tan
SN 12816A0492; Radio ID# 2010
Vision Communications


Rev Date: 6/4/2013
13



--------------------------------------------------------------------------------




Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2013
Portable Radio
Hytera PD702 U(2)
OOB
Mary Ramsey
SN 12723D0125; Radio ID# 2011
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
OOB
Ivette Walker
SN 12723D0127; Radio ID# 2015
Vision Communications
2013
Portable Radio
Motorola SL7550
Owner’s Rep
Salvador Gutierrez
SN 682TNB2423; Radio ID# 2016
Vision Communications
2008
Desk Top Monitor – Parking
Parking Access Monitor
Parking
P-1 Parking
S/N #CN-ORY979-74261-848-6D5U
Dell
2009
Desk Top Monitor – Parking
Dell 19” Widescreen LCD SE 198 WFP 1-yr Wty: 1/1/09 to 1/1/2010
Parking
P-1 Parking
CN-OC558H-72872-89Q-OMAM
Best Buy
2009
Security IdentiPass System CPU
Dell Optiplex 740 MiniTower Athlon 1640B 3-yr Wty: 3/3/09 to 3/3/2012. 
Parking
P-1 Parking
Service Tag # F8MDGJ1
Dell.com
2010
Desk Top Computer – Parking Mgr
Dell Opti Plex 380 Minitower Base 3‑yr Wty: 6/7/2010 to 6/6/2013. Placed in
service 6/25/2010
Parking
P-1 Parking
B583KM1
Dell.com
2011
Desk Top Printer – Parking Mgr
HP Laser Jet 2420d
Parking
P-1 Parking
S/N: CNDJF05457
 
2012
Brother AIO Printer – Parking Mgr
Brother Model # MFC-7460 DN; 1‑yr Wty: 4/5/2012 to 4/5/2013
Parking
P-1 Parking
Serial #: U62701K1N199757
World Trade Office Supplies
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P1
SN 12723D0126; Radio ID# 2012
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P2
SN 12723D0120; Radio ID# 2013
Vision Communications


Rev Date: 6/4/2013
14



--------------------------------------------------------------------------------




Year
Type of Equipment
Model/Make
Dept
Location
Serial Number
Vendor
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P3
SN 12816A0257; Radio ID# 2014
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Parking
Rosana Brickey; P4
SN 12817A0326; Radio ID# 2018
Vision Communications
2007
Desk Top Printer – Security
HP LaserJet 1018; Placed in service on May 19, 2012 by Chip at Allcovered
Security
Kevin’s Desk-OOB
CNB1004493
HP.com
2009
Desk Top Monitor – Access Card
Dell Prof 1909, Wide Flat Panel DP/N OW160G: 3-yr Ltd Wty: 9/9/2009 to 9/9/2012
Security
Access Card Desk-OOB
CN-OW160G-72872-97Q-387S
Dell.com
2010
Desk Top Computer – Dir of Security
Dell Opti Plex 380 MiniTower Base 3-yr Wty: 5/6/2010 to 5/5/2013.
Security
Kevin’s Desk-OOB
Service Tag # 21QYRL1; Express Code: 4459322917; Mfg Date: 5/5/2010
Dell.com
2010
Desk Top Monitor – Dir of Security
Dell 22 inch Flat Panel Display; E2210H; 3-yr Wty: 5/3/2010 to 5/2/2013.
Security
Kevin’s Desk-OOB
DP/N OH265R; S/N: CN-OH265R-64180-047-1TGL
Dell.com
2010
Security Camera at Load Dock on P-1 Level (Camera #2)
Pelco ES3012 20X PTZ Camera at Load Dock; Ship Date: April 6, 2010. 1-yr Wty:
4/6/2010 to 4/5/2011
Security
P-1 Level
Serial Number: ABA-AP99
Universal Protection Systems
2010
Security Camera at West Monument. Camera #3 at the Plaza Level
Pelco ES3012 – 2 CLZ20PN; Ship Date: May 21, 2010. 1-yr Wty: 5/21/2010 to May
20, 2011.
Security
Plaza Level
Serial Number: ABC-CYQ8
Vision Communications
2011
Camera 4 on top of East Monument Sign
Pelco Esprit ES3012 Series – Camera (Integrated Positioning System); Installed
3/24/2011.
Security
Plaza Level
SN ABVHVW2; Pelco Esprit ES3012-2CLZ20PN
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Security
Console
SN 12816A0498; Radio ID# 2005
Vision Communications
2013
Portable Radio
Hytera PD702 U(2)
Security
Patrol
SN 12816A0491; Radio ID# 2006
Vision Communications
2013
Portable Radio
Motorola SL7550
Security
Kevin Stapleton
SN 682TND2817; Radio ID# 2017
Vision Communications






Rev Date: 6/4/2013
15



--------------------------------------------------------------------------------




EXHIBIT C
PERMITTED ENCUMBRANCES
The items listed on Schedule B in that certain Proforma Owner’s Policy of Title
Insurance issued by Fidelity National Title Insurance Company (“Title Company”)
under Order No. 4257983 (Reference No. 508130029), with respect to the Columbus
Leased Premises, and the items listed on Schedule B in that certain Proforma
Owner’s Policy of Title Insurance issued by Title Company under Order No.
23021588-977-MAT, with respect to the Long Beach Leased Premises.






--------------------------------------------------------------------------------




EXHIBIT D
BASIC RENT PAYMENTS
1.
Basic Rent.

Subject to the adjustments provided for in Paragraph 2 below, Basic Rent payable
in respect of the Term shall be $9,221,851 per annum for the Long Beach Property
and $1,680,000 per annum for the Columbus Property, payable monthly in advance
on the first (1st) Business Day of each calendar month during the Term (each a
“Basic Rent Payment Date”), in equal installments of $768,487.58 each month with
respect to the Long Beach Property and $140,000 each month with respect to the
Columbus Property. Pro rata Basic Rent for the period from the date hereof
through the last day of June, 2013 shall be paid on the Effective Date, and pro
rata Basic Rent for the period from the final Basic Rent Payment Date of the
Term through the last day of the Term shall be paid as the final installment of
Basic Rent for the Term.
2.    Adjustments to Basic Rent. (a) Basic Rent shall not be adjusted until the
first (1st) anniversary of the Basic Rent Payment Date on which the first full
monthly installment of Basic Rent shall be due and payable (the “First Full
Basic Rent Payment Date”). As of the first (1st) anniversary of the First Full
Basic Rent Payment Date and thereafter on each anniversary of the First Full
Basic Rent Payment Date (the “Basic Rent Adjustment Date”), Basic Rent shall be
increased by three percent (3%) per annum; provided that Basic Rent for the
first (1st) year of each Renewal Term shall be the greater of (i) one hundred
three percent (103%) of the Basic Rent for the immediately preceding Lease Year,
and (ii) Fair Market Basic Rent (as determined pursuant to Exhibit D-1).
(b)    Notice of the new annual Basic Rent shall be delivered to Tenant on or
before the tenth (10th) day preceding each Basic Rent Adjustment Date, but any
failure to do so by Landlord shall not be or be deemed to be a waiver by
Landlord of Landlord’s rights to collect such sums. Tenant shall pay to
Landlord, within ten (10) days after a notice of the new annual Basic Rent is
delivered to Tenant, all amounts due from Tenant, but unpaid, because the stated
amount as set forth above was not delivered to Tenant at least ten (10) days
preceding the Basic Rent Adjustment Date in question (and, for the avoidance of
doubt, any failure by Tenant to pay the amount of any increase in Basic Rent, or
increase the amount of any Letter of Credit in connection with any increase in
Basic Rent, shall not be a default or Event of Default under the Lease, or
result in any Late Charge or interest, unless and until (i) with respect to the
payment of Basic Rent, Tenant has failed to pay such amount within ten (10) days
after notice of the new annual Basic Rent is delivered to Tenant by Landlord,
and (ii) with respect to any increase of the amount of any Letter of Credit,
Tenant has failed to increase the Letter of Credit within thirty (30) days after
notice of the new annual Basic Rent is delivered to Tenant by Landlord).






--------------------------------------------------------------------------------




EXHIBIT D-1
DETERMINATION OF FAIR MARKET BASIC RENT
For purposes of this Lease, Fair Market Basic Rent shall be determined in
accordance with the following procedure:
Within ten (10) days after Landlord receives Tenant’s notice that it has elected
to extend this Lease pursuant to Paragraph 5(a), Landlord shall deliver to
Tenant Landlord’s calculation of the Fair Market Basic Rent for the first year
of the applicable Renewal Term. As used herein, “Fair Market Basic Rent” means
the sum of (A) amount of Basic Rent that Landlord could reasonably be expected
to obtain upon a re-letting of the Long Beach Leased Premises on then current
market terms (the “Long Beach FMBR”), plus (B) the amount of Basic Rent that
Landlord could reasonably be expected to obtain upon a re-letting of the
Columbus Leased Premises on then current market terms (the “Columbus FMBR”), as
any of (A) and (B) are appropriately adjusted to reflect the fact that the
Leased Premises constitute a portfolio that will be leased as a whole to a
single tenant (any such adjustment, a “Portfolio Rent Adjustment Factor”).
If Tenant disagrees with Landlord’s calculation of Fair Market Basic Rent,
Tenant shall notify Landlord of such disagreement within five (5) Business Days
after Tenant’s receipt of Landlord’s calculation, and Landlord and Tenant shall
within five (5) Business Days after the date of Tenant’s notice each appoint one
appraiser for each Leased Premises and notify the other in writing of the name,
address and qualifications of such appraisers. The appraiser appointed by
Landlord with respect to the Long Beach Leased Premises and the appraiser
appointed by Tenant with respect to the Long Beach Leased Premises are referred
to herein collectively as the “Long Beach Appraisers”. The appraiser appointed
by Landlord with respect to the Columbus Leased Premises and the appraiser
appointed by Tenant with respect to the Columbus Leased Premises are referred to
herein collectively as the “Columbus Appraisers”.
The Long Beach Appraisers shall endeavor to agree upon the Long Beach FMBR based
on a written appraisal made by each of them within thirty (30) days after the
later of the two appraisers’ appointments. The Columbus Appraisers shall
endeavor to agree upon Columbus FMBR based on a written appraisal made by each
of them within thirty (30) days after the later of the two appraisers’
appointments. In determining the Long Beach FMBR or Columbus FMBR, as
applicable, the appointed appraisers shall determine the amount that a willing
tenant would pay, and a willing landlord of a comparable building located in a
radius of ten (10) miles of the applicable Leased Premises would accept, at
arm’s length, to rent a building of comparable size and quality as the
applicable Improvements, taking into account: (i) the age, quality, condition
(as required by this Lease) of the Improvements; (ii) that the applicable Leased
Premises will be leased as a whole or substantially as a whole to a single user;
(iii) a lease term equal to the applicable Renewal Term; (iv) a lease with terms
substantially similar to this Lease; and (v) such other items that professional
real estate appraisers customarily consider; provided, however, that such
appraisers shall not take into account any Portfolio Rent Adjustment Factor. If
the Long Beach Appraisers agree upon the Long Beach FMBR, then such
determination shall be binding and conclusive upon Landlord and Tenant. If the
Columbus Appraisers agree upon the Columbus FMBR, then such determination shall
be binding and conclusive upon Landlord and Tenant.




--------------------------------------------------------------------------------




If the Long Beach Appraisers are unable to agree upon the Long Beach FMBR within
forty‑five (45) days after the later of the applicable two appraisers’
appointments, then such appraisers shall advise Landlord and Tenant of their
respective determinations and shall select a third appraiser within fifteen (15)
days thereafter to make the determination of the Long Beach FMBR. If the
Columbus Appraisers are unable to agree upon the Columbus FMBR within forty‑five
(45) days after the later of the applicable two appraisers’ appointments, then
such appraisers shall advise Landlord and Tenant of their respective
determinations and shall select a third appraiser within fifteen (15) days
thereafter to make the determination of the Columbus FMBR. The selection of any
third appraiser pursuant to this paragraph shall be binding and conclusive upon
Landlord and Tenant. If a third appraiser is not selected within either such
fifteen (15) day period, then either Landlord or Tenant may petition the
American Arbitration Association or any successor thereto (“AAA”) (with a copy
to the other Party) to so determine such third appraiser and the Parties shall
cooperate reasonably with each other and the AAA (including by responding
promptly to any requests for information made by the AAA) in connection with
such determination. The decision of the AAA shall be final and conclusive as to
the identity of any third appraiser. The determination of the Long Beach FMBR or
Columbus FMBR, as applicable, made by the applicable third appraiser appointed
or determined pursuant hereto shall be made within thirty (30) days after such
appointment. The Long Beach FMBR or Columbus FMBR, as applicable, shall be the
average of the determination made by the applicable third appraiser and the
determination made by the appraiser appointed by Landlord or Tenant whose
determination is nearer to that of such third appraiser. Such average shall be
binding and conclusive upon Landlord and Tenant.
Once the Long Beach FMBR and Columbus FMBR have been determined pursuant to the
foregoing, the Parties will submit all relevant calculations to an appraiser at
Jones Lang LaSalle, CB Richard Ellis, Cushman & Wakefield, Eastdil Secured, or
another national real estate brokerage firm or accounting firm reasonably
acceptable to both Landlord and Tenant for determination of any Portfolio Rent
Adjustment Factor within thirty (30) days following such submission.
Each appraiser appointed or selected pursuant to the provisions of this Exhibit
D-1 (1) shall be an independent qualified MAI appraiser with at least ten (10)
years of experience in the county where the applicable the Leased Premises is
located, (2) shall have no right, power or authority to alter or modify the
provisions of this Lease, (3) shall utilize the definition of Fair Market Basic
Rent hereinabove set forth, and (4) shall be registered in the State where the
applicable Leased Premises is located. The fees and costs of the foregoing
appraisal process shall be shared equally by Landlord and Tenant (including
without limitation any fees associated with the engagement of the AAA).
Exhibit D shall be deemed amended to reflect the Basic Rent for each Leased
Premises as determined pursuant to this Exhibit D-1. Notwithstanding the
foregoing, at either Party’s request, both Parties shall enter into an amendment
of this Lease reflecting the Basic Rent for each Leased Premises as determined
pursuant to this Exhibit D-1.



2



--------------------------------------------------------------------------------




EXHIBIT E
ACQUISITION COSTS
$134,625,566 for the Long Beach Leased Premises
$24,000,000 for the Columbus Leased Premises






--------------------------------------------------------------------------------




EXHIBIT F
PERCENTAGE ALLOCATION OF BASIC RENT PER LEASED PREMISES
Long Beach Leased Premises – 84.59 %
Columbus Leased Premises – 15.41 %






--------------------------------------------------------------------------------




EXHIBIT G
CERTIFICATION RELATED TO THE USA PATRIOT ACT
On behalf of [Insert name of subtenant/assignee] (“[Subtenant/Assignee]”), I
hereby certify to the following:
1.    [Subtenant/Assignee] maintains a place of business that is located at a
fixed address (other than an electronic address or post office box) known as
[__________________________].
2.    [Subtenant/Assignee] is subject to the laws of the United States and has
no knowledge that it is not in full compliance with laws relating to bribery,
corruption, fraud, money laundering and the Foreign Corrupt Practices Act.
3.    The names and addresses of [Subtenant/Assignee]’s Owners, officers and
directors are accurately reflected on Annex A to this certification. “Owner”
means any individual who owns, controls, or has the power to vote more than 50%
of any class of [Subtenant/Assignee]’s stock, or otherwise controls or has the
power to control [Subtenant/Assignee].
4.    None of said Owners, officers or directors is a Specially Designated
National or Blocked Person. As used herein, the term “Specially Designated
National or Blocked Person” shall mean a Person (i) designated by the Office of
Foreign Assets Control at the U.S. Department of the Treasury, or other U.S.
governmental entity, and appearing on the List of Specially Designated Nationals
and Blocked Persons (http://www.ustreas.gov/offices/enforcement/ofac/sdn/
index.shtml), which List may be updated from time to time; or (ii) with whom
Landlord or its affiliates are prohibited from engaging in transactions by any
trade embargo, economic sanction or other prohibition of United States law,
regulation, or Executive Order of the President of the United States.
[Subtenant/Assignee] agrees to confirm this representation and warranty in
writing on an annual basis if requested by Landlord to do so.
5.    [Subtenant/Assignee] does not transact business on behalf of, or for the
direct or indirect benefit of, any individual or entity that is a Specially
Designated National or Blocked Person. [Subtenant/Assignee] agrees to confirm
this representation and warranty in writing on an annual basis if requested by
Landlord to do so.
I, [______________________], certify that I have read and understand this
Certification and that the statements made in this certification and the
attached Annexes are true and correct.
[Signature Page Immediately Follows]




--------------------------------------------------------------------------------




This Certification is made on behalf of [Subtenant/Assignee].
    
(Signature)
    
(Title)
Executed on this ________ day of __________, 20__.



2



--------------------------------------------------------------------------------




ANNEX A – OWNERS, OFFICERS AND DIRECTORS
NAME
TITLE/POSITION









--------------------------------------------------------------------------------




EXHIBIT H
FORM OF ACH AUTHORIZATION AGREEMENT
AUTHORIZATION AGREEMENT FOR DIRECT PAYMENTS (ACH DEBITS)
Company
Company
Name __________________________
ID Number ____________________________



I (we) hereby authorize ________________________________, hereinafter called
COMPANY, to initiate debit entries to my (our) o Checking Account/ o Savings
Account (select one) indicated below at the depository financial institution
named below, hereafter call DEPOSITORY, and to debit the same to such account. I
(we) acknowledge that the origination of ACH transactions to my (our) account
must comply with the provisions of U.S. law.
Depository
Name _______________________________
Branch ____________________________
City ________________________________
State ____________
Zip ____________
Routing
Number _____________________________
Account
Number ____________________________



This authorization is to remain in full force and effect until COMPANY has
received written notification from me (or either of us) of its termination in
such time and in such manner as to afford COMPANY and DEPOSITORY a reasonable
opportunity to act on it.
Name(s) _________________________________
ID Number _______________________
(Please Print)
 
Date ____________________________________
Signature ________________________









--------------------------------------------------------------------------------




EXHIBIT I
SUBORDINATION AGREEMENT
THIS SUBORDINATION AGREEMENT (“Subordination Agreement”) dated as of
_______________, 20___, is made by _______________________, a
_____________________ (“Tenant”) and _____________________, a ________________
(“Manager”) in favor of AGNL ________________________, L.L.C., a Delaware
limited liability company, (“Landlord”).
WITNESSETH:
WHEREAS, pursuant to a Lease Agreement dated as of the date hereof (the “Lease”)
between Landlord and Tenant, Landlord has agreed to lease to Tenant, and Tenant
has agreed to lease from Landlord, certain real property and improvements more
particularly described therein (the “Property”);
WHEREAS, pursuant to a Management Agreement dated ____________, 20___ (the
“Management Agreement”) between Manager and Tenant, Manager is responsible for
the management of the business affairs of Tenant, in return for which Tenant is
obligated to pay to Manager [__________________] fees (the “Management Fees”);
and
WHEREAS, it is a condition precedent to Landlord’s obligation to lease the
Property to Tenant under the Lease, that Manager shall have executed and
delivered this Subordination Agreement to Landlord;
NOW, THEREFORE, in consideration of the premises and for the purpose of inducing
Landlord to enter into the Lease and perform its obligations thereunder, Tenant
and Manager hereby covenant and agree as follows:
AGREEMENTS
1.    Incorporation of Recitals. The recitals are incorporated herein by
reference.
2.    Capitalized Terms. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Lease.
3.    Subordination of Management Fees. The Management Fees are subordinated in
right of payment, to the extent and in the manner provided in this Subordination
Agreement, to the prior payment in full of all Rent and other Monetary
Obligations under the Lease.
4.    Payments to Landlord.
(a)    In the event of any insolvency or bankruptcy proceedings, or any
receivership, reorganization or other similar proceedings in connection
therewith, relative to Tenant or its property, and in the event of any
proceedings for liquidation, dissolution or other winding up of Tenant, whether
or not involving insolvency or bankruptcy (any such proceedings hereinafter
referred to as “Bankruptcy or Insolvency Proceedings”), Landlord shall be
entitled to receive




--------------------------------------------------------------------------------




payment in full of all Rent and other Monetary Obligations under the Lease
before Manager shall be entitled to receive any payment or distribution on
account of the Management Fees. Pursuant to the foregoing, Landlord shall be
entitled to receive any payment or distribution on account of the Management
Fees which may be payable or deliverable in any such Bankruptcy or Insolvency
Proceedings.
(b)    Upon the occurrence of an Event of Default under Paragraph [22(a)(i) of
the Lease] (a “Payment Default”), no payment or distribution on account of the
Management Fees shall be made until such Payment Default shall have been cured
or waived or shall otherwise have ceased to exist.
5.    Default, Termination and Modification of Management Agreement. Manager
will notify Landlord promptly of any default by Tenant under the Management
Agreement or termination by Tenant of the Management Agreement. Upon any
termination of the Management Agreement, Manager may, if allowed in the
Management Agreement, seek recourse against Tenant, subject to the subordination
provisions contained herein. Manager and Tenant shall not modify or assign the
Management Agreement or enter into a new management agreement without the prior
written consent of Landlord which shall not be unreasonably withheld,
conditioned or delayed, provided that such modification, assignment or new
agreement is subject to all provisions hereof relating to the Management
Agreement.
6.    Estoppel. Manager shall, within twenty (20) days after the written request
of Landlord, execute an estoppel letter confirming, to the extent such matters
are true at such time, that (a) the Management Agreement is in full force and
effect and has not been modified, amended or assigned, (b) neither Manager nor,
to Manager’s knowledge, Tenant is in default under any of the terms, covenants
or provisions of the Management Agreement, (c) neither Manager nor Tenant has
commenced any action or given or received any written notice for the purpose of
terminating the Management Agreement, and (d) all Management Fees have been paid
in full.
7.    Further Assurances. Manager and Tenant agree to execute such further
agreements of subordination as may be determined by Landlord to be reasonably
necessary to establish the priority of Tenant’s obligations under the Lease over
its obligations under the Management Agreement, which agreements shall be in
substantially the same form as this Agreement and contain such matters of
estoppel with respect to Manager’s obligation to perform under the Management
Agreement as may be true as of the date of such execution and as may be
reasonably required by Landlord.
8.    Indemnification. Manager and Tenant hereby jointly and severally agree to
indemnify, defend and hold harmless Landlord; any director, member, officer,
general partner, limited partner, employee or agent of Landlord (or any legal
representative, heir, estate, successor or assign of any thereof); any
predecessor or successor partnership, corporation, limited liability company (or
other entity) of Landlord, or any of its general partners, members or
shareholders; or any affiliate of Landlord from and against all liabilities,
losses, damages, costs, expenses (including, without limitation, reasonable
attorneys’ fees and expenses), causes of action, suits, claims, demands or
judgments of any nature imposed upon or incurred by or asserted against Landlord
by reason of, or in any way related to, this Subordination Agreement.

2



--------------------------------------------------------------------------------




9.    Term. This Subordination Agreement shall be effective continuously from
the date hereof until payment in full of all Rent and other Monetary Obligations
under the Lease.
10.    Legal Fees. Each of Manager and Tenant agrees that it shall be jointly
and severally liable for all fees and expenses incurred by Landlord in
connection with the enforcement of this Agreement, including, without limitation
reasonable attorneys’ fees and expenses.
11.    Assignment of Rights and Responsibilities. This Subordination Agreement
shall inure to the benefit of and may be enforced by Landlord and its successors
and assigns under the Lease, and shall be binding upon and enforceable against
Tenant and Manager and each of their respective successors and assigns.
12.    Choice of Law. This Subordination Agreement will be governed by and
construed pursuant to the laws of the State of New York (the “State”). Each of
Tenant and Manager specifically consents that any action brought under this
Subordination Agreement may be brought in the State in any court of competent
jurisdiction and venue therein and consents to the service of process issued
from said court. Each of Tenant and Manager hereby waives trial by jury in and
in respect of any and every action, proceeding, claim (whether or not
denominated, a claim, counterclaim, cross-claim, off-set or the like) brought or
asserted by Landlord with respect to any matter arising out of, under or
connected with this Subordination Agreement.
13.    Amendments. This Subordination Agreement may be modified, amended,
discharged or waived only by an agreement in writing signed by each of the
parties hereto.
14.    Severability. If any one or more of the provisions contained in this
Subordination Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Subordination Agreement, but this
Subordination Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
(Signature page follows.)

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be executed under seal as of the day and year first written above.
MANAGER:
,
a     
By:     
Name:    
Title:     
TENANT:
,
a     
By:     
Name:    
Title:     



4



--------------------------------------------------------------------------------




EXHIBIT J
FORM OF SNDA
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
entered into as of ______________ ___, 201_ (the “Effective Date”) by and
between _____________________________________ (together with any other holder of
the Loan (defined below) and their respective successors and assigns, the
“Mortgagee”), MOLINA HEALTHCARE, INC., a Delaware corporation (hereinafter, the
“Tenant”) and AGNL CLINIC, L.P., a Delaware limited partnership (the
“Landlord”), with reference to the following facts:
A.    Landlord owns fee simple title in the real property described in
Exhibit “A” attached hereto (the “Property”).
B.    Mortgagee has made or intends to make a loan to Landlord (the “Loan”).
C.    To secure the Loan, Landlord has or will encumber the Property by entering
into a mortgage or deed of trust in favor of Mortgagee (as amended, increased,
renewed, extended, spread, consolidated, severed, restated, or otherwise changed
from time to time, the “Mortgage”) to be recorded in land records.
D.    Pursuant to the Lease dated [April _____], 2013, (the “Lease”) between
Landlord and Tenant, Landlord leased to Tenant a portion of the Property, as
said portion is more particularly described in the Lease (the “Leased
Premises”).
E.    Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.
NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:
1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
2.    Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which Mortgagee becomes owner of
the Property; or (iii) delivery by Landlord to Mortgagee (or its designee or
nominee) of a deed or other conveyance of Landlord’s interest in the Property in
lieu of any of the foregoing.
3.    Former Landlord. A “Former Landlord” means Landlord and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.




--------------------------------------------------------------------------------




4.    Offset Right. An “Offset Right” means any right or alleged right of Tenant
to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord’s breach or default under the Lease.
5.    Rent. The “Rent” means any fixed rent, base rent or additional rent under
the Lease.
6.    Successor Landlord. A “Successor Landlord” means any party that becomes
owner of the Property as the result of a Foreclosure Event.
7.    Termination Right. A “Termination Right” means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord’s breach or
default under the Lease.
8.    Other Capitalized Terms. If any capitalized term is used in this Agreement
and no separate definition is contained in this Agreement, then such term shall
have the same respective definition as set forth in the Lease.
9.    Subordination. The Lease, as the same may hereafter be modified, amended
or extended, shall be, and shall at all times remain, subject and subordinate to
the Mortgage (but not to the terms thereof), the lien imposed by the Mortgage,
and all advances made under the Mortgage. Notwithstanding the foregoing,
Mortgagee may elect, in its sole and absolute discretion, to subordinate the
lien of the Mortgage to the Lease.
10.    Nondisturbance, Recognition and Attornment.
11.    No Exercise of Mortgage Remedies Against Tenant. So long as the Tenant is
not in default under the Lease beyond any applicable grace or cure periods (an
“Event of Default”), Mortgagee (i) shall not terminate or disturb Tenant’s
possession of the Leased Premises under the Lease, except in accordance with the
terms of the Lease and (ii) shall not name or join Tenant as a defendant in any
exercise of Mortgagee’s rights and remedies arising upon a default under the
Mortgage unless applicable law requires Tenant to be made a party thereto as a
condition to proceeding against Landlord or prosecuting such rights and
remedies. In the latter case, Mortgagee may join Tenant as a defendant in such
action only for such purpose and not to terminate the Lease or otherwise
adversely affect Tenant’s rights under the Lease or this Agreement in such
action.
12.    Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms (except as provided in this Agreement), between Successor

2



--------------------------------------------------------------------------------




Landlord and Tenant. Tenant hereby acknowledges that pursuant to the Mortgage
and assignment of rents, leases and profits, Landlord has granted to the
Mortgagee an absolute, present assignment of the Lease and Rents which provides
that Tenant continue making payments of Rents and other amounts owed by Tenant
under the Lease to the Landlord and to recognize the rights of Landlord under
the Lease until notified otherwise in writing by the Mortgagee. After receipt of
such notice from Mortgagee, the Tenant shall thereafter make all such payments
directly to the Mortgagee or as the Mortgagee may otherwise direct, without any
further inquiry on the part of the Tenant. Landlord specifically agrees that
Tenant may conclusively rely upon any written notice Tenant receives from
Mortgagee notwithstanding any claim by Landlord contesting the validity of any
term or condition of such notice, including, but not limited to, any default
claimed by Mortgagee, and that Landlord shall not make any claim of any kind
whatsoever against Tenant or Tenant’s leasehold interest with respect to any
amounts paid to Mortgagee by Tenant or any acts performed by Tenant pursuant to
such written notice.
13.    Further Documentation. The provisions of this Article 3 shall be
effective and self-operative without any need for Successor Landlord or Tenant
to execute any further documents. Tenant and Successor Landlord shall, however,
confirm the provisions of this Article 3 in writing upon request by either of
them within ten (10) days of such request.
14.    Protection of Successor Landlord. Notwithstanding anything to the
contrary in the Lease or the Mortgage, Successor Landlord shall not be liable
for or bound by any of the following matters:
15.    Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord, unless (i) such Offset Right arises after the date
Mortgagee encumbers the Property with the Mortgage and (ii) Tenant shall have
given written notice to Mortgagee of such Offset Right prior to commencement of
a Foreclosure Event. The foregoing shall not limit either (x) Tenant’s right to
exercise against Successor Landlord any Offset Right otherwise available to
Tenant because of events occurring after the date of attornment or (y) Successor
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and violate Successor Landlord’s obligations as landlord under the
Lease.
16.    Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment or such payment was delivered to Mortgagee or Successor Landlord.
17.    Security Deposit. Any obligation with respect to any security deposited
with Former Landlord, unless such security was actually delivered to Mortgagee
or Successor Landlord.
18.    Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of the terms of the Lease, made without Mortgagee’s written
consent,

3



--------------------------------------------------------------------------------




excepting, however, commercially reasonable amendments or modifications of the
Lease which are the result of good faith, arm’s length negotiations between
Landlord and Tenant.
19.    Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.
20.    Casualty and Condemnation. Mortgagee agrees that, notwithstanding any
provision of the Mortgage or any instrument secured by the Mortgage, any
insurance proceeds and any condemnation awards which may be received by any
party hereto and which relate to the Property shall be used or disbursed in
accordance with the terms of the Lease.
21.    Mortgagee’s Right to Cure. Notwithstanding anything to the contrary in
the Lease or this Agreement, before exercising any Offset Right or Termination
Right:
22.    Notice to Mortgagee. Tenant shall provide Mortgagee with notice of the
breach or default by Landlord giving rise to same (the “Default Notice”) and,
thereafter, the opportunity to cure such breach or default as provided for
below.
23.    Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days under the Lease in which to
cure the breach or default by Landlord. Mortgagee shall have no obligation to
cure (and, without limiting anything contained in Section 4.a. above, shall have
no liability or obligation for not curing) any breach or default by Landlord,
except to the extent that Mortgagee agrees or undertakes otherwise in writing.
In addition, as to any breach or default by Landlord the cure of which requires
possession and control of the Property, if Mortgagee undertakes such cure or
causes such cure to be commenced by a receiver within the period permitted by
this paragraph, and so long as Mortgagee continues to or causes a receiver to
diligently and in good faith cure such breach or default, Mortgagee’s cure
period shall continue for such additional time as Mortgagee may reasonably
require.
24.    Miscellaneous.
25.    Notices. Any notice or request given or demand made under this Agreement
by one party to the other shall be in writing, and may be given or be served by
hand delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by telefax transmission, with the original machine‑
generated transmit confirmation report as evidence of transmission. Notice
deposited in the mail in the manner hereinabove described shall be effective
from and after the expiration of three (3) days after it is so deposited;
however, delivery by overnight courier service shall be deemed effective on the
next succeeding business day after it is so deposited and notice by personal
service or telefax transmission shall be deemed effective when delivered to its
addressee or within two (2) hours after its transmission unless given after 3:00
p.m. on a business day, in which case it shall be deemed effective at 9:00 a.m.
on the

4



--------------------------------------------------------------------------------




next business day. For purposes of notice, the addresses and telefax number of
the parties shall, until changed as herein provided, be as follows:
26.    If to the Mortgagee, at:
and
27.    If to the Tenant, at:
Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802
Attn: ____________________
Telecopy No.: (___) _______
28.    Successors and Assigns. This Agreement shall bind and benefit the
parties, their successors and assigns, any Successor Landlord, and its
successors and assigns. If Mortgagee assigns the Mortgage, then upon delivery to
Tenant of written notice thereof accompanied by the assignee’s written
assumption of all obligations under this Agreement, all liability of the
assignor shall terminate.
29.    Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.
30.    Interaction with Lease and with Mortgage. If this Agreement conflicts
with the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.
31.    Mortgagee’s Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease. If an attornment occurs pursuant to this Agreement, then all rights
and obligations of Mortgagee under this Agreement shall terminate, without
thereby affecting in any way the rights and obligations of Successor Landlord
provided for in this Agreement or under the Lease.
32.    Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State in which the Leased Premises are located, excluding
such State’s principles of conflict of laws.

5



--------------------------------------------------------------------------------




33.    Amendments.    This Agreement may be amended, discharged or terminated,
or any of its provisions waived, only by a written instrument executed by the
party to be charged.
34.    Due Authorization. Tenant represents to Mortgagee that it has full
authority to enter into this Agreement, which has been duly authorized by all
necessary actions. Mortgagee represents to Tenant that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions.
35.    Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
[THIS SPACE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Mortgagee, Tenant and Landlord have caused this
Agreement to be executed as of the date first above written.
MORTGAGEE:
[Signature Pages Continue on Following Page]



7



--------------------------------------------------------------------------------




TENANT:
MOLINA HEALTHCARE, INC.
a Delaware corporation
By:    
Name:
Title:






--------------------------------------------------------------------------------




LANDLORD:
AGNL Clinic, L.P.,
a Delaware limited partnership
By: AGNL Clinic GP, L.L.C.,
Its general partner
By: AGNL Manager II,
Its manager
By:    
Name: Gordon J. Whiting
Title: President






--------------------------------------------------------------------------------




MORTGAGEE’S ACKNOWLEDGEMENT
STATE OF ____________    )
) ss.
COUNTY OF __________    )
On the ____ day of _________ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally, appeared __________________,
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.
    
Signature of Notary Public






--------------------------------------------------------------------------------




TENANT’S ACKNOWLEDGMENT
STATE OF ____________    )
) ss.
COUNTY OF __________    )
On the ____ day of _________ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally, appeared __________________,
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.
    
Signature of Notary Public






--------------------------------------------------------------------------------




LANDLORD’S ACKNOWLEDGMENT
STATE OF ____________    )
) ss.
COUNTY OF __________    )
On the ____ day of _________ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally, appeared __________________,
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.
    
Signature of Notary Public






--------------------------------------------------------------------------------




LIST OF EXHIBITS
If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.
Exhibit “A” - Legal Description of the Land






--------------------------------------------------------------------------------




EXHIBIT K
List of Leases, Access Agreements and License Agreements
LEASE AGREEMENTS, ACCESS AGREEMENTS AND LICENSE AGREEMENTS ASSOCIATED WITH 200 &
300 OCEANGATE, LONG BEACH, CALIFORNIA, WITH MOLINA AS LANDLORD:
•
3-Dee International

•
Arthritis National Research Foundation

•
Lisa Brandon, CFLS

•
California Coastal Commission

•
Crowell, Weedon & Co.

•
Department of Industrial Relations

•
High Rise Goodies Restaurant Group, Inc.

•
J. Perez Associates, Inc.

•
Long Beach Publishing Company, Inc. (aka Press Telegram)

•
Lynn E. Moyer

•
D. Michael Trainotti

•
Michael W. Binning

•
Molina Healthcare, Inc.

•
MVP Energy, LLC

•
Pacific Maritime Association

•
Pacific Merchant Shipping

•
Bruce A. Dybens, AP

•
California State Lands Commission

•
US Department of Veterans Affairs

•
Perona, Langer, Beck Serbin & Mendoza

•
Rose, Klein & Marias, LLP

•
United Parcel Services, Inc.

•
APB Car Wash & Detailing Specialist – License

•
Steel Coil

•
Mikko Myong Pivonka, an individual

•
TCG Los Angeles, Inc. (aka AT&T) – ACCESS AND LICENSE

•
XO Communications Services, LLC – LICENSE

•
Molina Healthcare of California (undocumented license agreement)

LEASE AGREEMENTS, ACCESS AGREEMENTS AND LICENSE AGREEMENTS ASSOCIATED WITH 3000
CORPORATE EXCHANGE DRIVE, COLUMBUS, OHIO, WITH MOLINA AS LANDLORD:
•
Bresco Solutions, LLC – LICENSE

•
iQor, Inc.

•
Prime Engineering & Architecture, Inc.

•
U.S. Congressman Patrick Tiberi

•
XO Communications Services, Inc. – ACCESS AGREEMENT





--------------------------------------------------------------------------------




Exhibit L
Form of Sublease SNDA
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Sheppard Mullin Richter & Hampton LLP
1300 I Street NW, Washington, DC 20005
Attention: Michele E. Williams


THIS SPACE ABOVE FOR RECORDER’S USE
SUBORDINATION AGREEMENT; ATTORNMENT AND NON-DISTURBANCE AGREEMENT, AND CONSENT
TO SUBLEASE DATED AS OF ____________ __, 2013, EXECUTED BY AGNL CLINIC, L.P., A
DELAWARE LIMITED PARTNERSHIP, AS “AGNL”, MOLINA HEALTHCARE, INC., A DELAWARE
CORPORATION, AS “MOLINA”, __________________________________, COLLECTIVELY, AS
“LENDER” AND ______________________________, A _______________________________,
AS “SUB-TENANT”.
NOTICE: SUBJECT TO THE NON-DISTURBANCE PROVISIONS CONTAINED HEREIN, THIS
SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBORDINATE TO, SUBJECT
TO AND OF LOWER PRIORITY THAN THE GROUND LEASE (DEFINED BELOW)
THIS SUBORDINATION AGREEMENT, ATTORNMENT AND NON‑DISTURBANCE AGREEMENT AND
CONSENT TO SUBLEASE (this “Agreement”) is made _______________ __, 2013 (the
“Effective Date”), by and among AGNL Clinic, L.P., a Delaware limited
partnership (“AGNL”), Molina Healthcare, Inc., a Delaware corporation
(“Molina”), ________________________________ (collectively, “Lender”) and
__________________, a ____________________ (“Sub-Tenant”).
RECITALS:
1.Molina Center LLC, a Delaware limited liability company (“Center”), as
landlord, and Sub-Tenant, as tenant (or their respective predecessors in
interest), entered into a Lease made and entered into as of
______________________________ (the “Lease”). Pursuant to the Lease, Sub-Tenant
leases from Center that certain portion of the Property (defined below) as more
particularly described on Exhibit B attached hereto and incorporated herein by
this reference (the “Premises”). A copy of the Lease is attached hereto as
Exhibit C and incorporated herein by this reference.
2.On the Effective Date, Center, sold and conveyed to AGNL the fee simple
interest in that certain real property with an address of 200 and 300 Oceangate
Blvd., Long Beach, California 90802, and described on Exhibit A attached hereto
and incorporated herein by this reference (which




--------------------------------------------------------------------------------




property, together with all improvements now or hereafter located on the
property, is defined as the “Property”) and Center assigned the Lease to Molina.
3.On the Effective Date, AGNL, as landlord, and Molina, as tenant, entered into
a Lease Agreement dated as of the Effective Date (together with any amendments,
modifications, replacements or extensions, the “Ground Lease”) pursuant to which
AGNL leased to Molina all of the Property and improvements located thereon as
more fully described in the Ground Lease and Lender made a loan (the “Loan”) to
AGNL secured by, among other things, that certain
_______________________________________ (the “Security Instrument”) encumbering
AGNL’s interest in the Property.
4.As a condition to completing the sale and purchase of the Property and
entering into the Ground Lease, AGNL and Lender have required that Molina and
Sub-Tenant acknowledge and agree that (notwithstanding the fact that the Lease
was entered into prior to the Ground Lease) unconditionally and at all times the
Ground Lease shall be prior and superior in title to the Lease and that Molina
and Sub-Tenant specifically and unconditionally subordinate their respective
interests in the Lease to the priority in title of the Ground Lease, subject to
certain “non-disturbance” protections for Sub-Tenant described herein.
5.Subject to certain “non-disturbance” protections for Sub-Tenant described
herein, the effect of the foregoing subordination shall be that the Ground Lease
shall be deemed a master lease or superior lease and that the Lease shall be
deemed a sublease under the Ground Lease.
6.The parties have agreed to the foregoing and to all of the other agreements
and understandings set forth in this Agreement.
NOW, THEREFORE, for valuable consideration and to induce AGNL to enter into the
transaction described in the recitals, AGNL, Molina, Lender and Sub-Tenant
hereby agree as follows:

2



--------------------------------------------------------------------------------




1.    Subordination; Consent to Sublease. AGNL, Molina, Lender and Sub-Tenant
hereby agree that:
1.1    Recitals. The foregoing recitals are incorporated herein by reference as
if fully set forth in this Agreement.
1.2    Prior Title. Subject to Section 4 of this Agreement, the Ground Lease,
and any modifications, renewals or extensions thereof, is and shall
unconditionally be and at all times remain prior and superior in title to the
Lease. Molina shall be the direct landlord under the Lease and shall continue to
be liable and obligated to Sub-Tenant for all of landlord’s liabilities and
obligations thereunder.
2.    Additional Agreements. It is covenanted and agreed that so long as the
Ground Lease is in effect:
2.1    No Advance Rents. Sub-Tenant will make no payments or prepayments of rent
more than one (1) month in advance of the time when the same become due under
the Lease except as may be expressly required of Sub-Tenant under the Lease.
2.2    Assignment of Rents. Upon receipt by Sub-Tenant of written notice from
AGNL that AGNL has elected to terminate the Ground Lease or that an Event of
Default (as defined in the Ground Lease) has occurred, Sub-Tenant will pay
directly to AGNL all rents due and payable under the Lease. Sub-Tenant shall
comply with such direction to pay and shall not be required to determine whether
the Ground Lease has been terminated or whether Molina is in default under the
Ground Lease; Molina and AGNL hereby agreeing with Sub-Tenant that Sub‑Tenant
shall be given credit under the Lease for any such payments as though such
payments had been made to Molina.
2.3    Assignment and Subletting. Sub-Tenant shall not exercise any of its
rights to assign, sublet, license, lease, sublease or otherwise transfer any
right of use or occupancy for the Premises which requires the prior consent of
Molina under the Lease without obtaining the prior written consent of AGNL in
accordance with Section 2.6 hereof (the foregoing requirement for AGNL’s consent
shall exist independent of and regardless of whether Molina has granted its
consent to such assignment, subletting, license, lease, sublease or other
transfer).
2.4    Alterations and Repairs. Tenant shall not make any alteration (as defined
in the Lease) at the Premises which requires the prior consent of Molina under
the Lease without obtaining the prior written consent of AGNL in accordance with
Section 2.6 hereof.
2.5    AGNL Agreement. So long as Molina (or any successor landlord) does not
have the right to terminate the Lease by reason of default (after any applicable
notice and cure periods) on the part of Sub-Tenant, then, in such event, (a)
unless any applicable law requires same, Sub-Tenant shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
AGNL for the purpose of terminating the Ground Lease by reason of any default
thereunder, (b) Sub-Tenant shall not be evicted from the Premises nor shall any
of Sub-Tenant’s rights under the Lease be affected in any way by reason of any
default under the Ground

3



--------------------------------------------------------------------------------




Lease, and (c) Sub-Tenant’s estate under the Lease shall not be terminated or
disturbed by reason of any default on the part of Molina under the Ground Lease.
2.6    Consents. AGNL covenants and agrees that any consents by AGNL provided
for hereunder generally shall be given, deemed given or withheld under the same
standard as would be the case for Molina under the Lease provided that Tenant
also delivers to AGNL any notices related to such matters at the same time as
delivered to Molina in accordance with the terms of the Lease. Tenant agrees
that, if Tenant contends that AGNL improperly withheld its consent to any action
or occurrence which requires AGNL’s consent hereunder, then Tenant may seek an
action for declaratory judgment against AGNL seeking to reverse such decision,
or otherwise avail itself of any other remedies against AGNL to the extent
available against the landlord under the Lease. The foregoing shall not limit
any and all remedies or claims that Tenant may have against Molina under or
pursuant to the Lease.
3.    Attornment. Sub-Tenant agrees for the benefit of AGNL and any transferee,
successor or assign of AGNL or lender of AGNL, including, without limitation,
Lender, which succeeds to the rights of AGNL, as landlord, pursuant to a
foreclosure, deed-in-lieu of foreclosure or other exercise of remedies
(hereafter referred to, collectively, as “Prime Landlord”) following a
termination of the Ground Lease, but subject in each case to Section 4 of this
Agreement, as follows:
3.1    Payment of Rent. Sub-Tenant shall pay to Prime Landlord all rental
payments required to be made by Sub-Tenant pursuant to the terms of the Lease
for the duration of the term of the Lease.
3.2    Continuation of Performance. Sub-Tenant shall be bound to Prime Landlord
in accordance with all of the provisions of the Lease for the balance of the
term thereof, and Sub-Tenant hereby attorns to Prime Landlord as its landlord
following a termination of the Ground Lease, such attornment to be effective and
self-operative without the execution of any further instrument immediately upon
Prime Landlord’s termination of the Ground Lease and delivery of written notice
thereof to Sub-Tenant.
3.3    No Offset. Prime Landlord shall not be liable for, nor subject to, any
offsets, credits or defenses which Sub-Tenant may have by reason of any act or
omission of Molina under the Lease (except to the extent specifically provided
in the Lease as of the Effective Date and solely for such offsets, credits or
defenses accruing or continuing after Prime Landlord becomes the landlord under
the Lease), nor for the return of any sums which Sub‑Tenant may have paid to
Molina under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by Molina
to Prime Landlord (and provided that the foregoing provisions shall not exempt
Prime Landlord, if Prime Landlord succeeds to the interest of Molina under the
Lease, from the performance of the obligations of the “Landlord” under the Lease
accruing during and applicable to Prime Landlord’s period of ownership).
3.4    Subsequent Transfer. If Prime Landlord, by succeeding to the interest of
Molina under the Lease, should become obligated to perform the covenants of
Molina thereunder, then, upon any further transfer of Prime Landlord’s interest
by Prime Landlord and assumption

4



--------------------------------------------------------------------------------




thereof by the transferee, all of such obligations (except those assumed by
Prime Landlord during and applicable to Prime Landlord’s period of ownership)
shall terminate as to Prime Landlord.
4.    Non-Disturbance. In the event of a termination of the Ground Lease, or
other action to enforce AGNL’s remedies under the Ground Lease or any other
termination or surrender thereof, including, without limitation, pursuant to
Section 365(h) of the U.S. Bankruptcy Code or Lender’s exercise of remedies
under the Security Instrument, so long as there shall then exist no right of the
landlord to exercise remedies pursuant to the Lease by reason of default (beyond
any applicable notice and cure period) by Sub-Tenant such that there is a right
to terminate the Lease, AGNL and Lender each agree for itself and each of its
successors and assigns that the leasehold interest of Sub-Tenant under the Lease
shall not be extinguished or terminated by reason of such termination or
exercise of remedies by AGNL or Lender, but rather the Lease shall continue in
full force and effect and AGNL or Lender (and any party that shall become a
transferee of the Property by reason thereof), as applicable, shall recognize
and accept Sub-Tenant as tenant under the Lease subject to and upon the terms
and provisions of the Lease except as modified by this Agreement; If a default
(beyond any applicable notice and cure period) exists under the Lease such that
there is a right to terminate the Lease at the time of the termination of the
Ground Lease or the exercise of any of AGNL’s remedies thereunder, then both
AGNL and Lender may elect to continue the Lease as provided for in this
Agreement or terminate the Lease upon written notice from AGNL and/or Lender to
Sub-Tenant.
5.    Miscellaneous.
5.1    Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto including, without limitation, Lender or any other lender of
AGNL that becomes landlord under the Ground Lease or the Lease.
5.2    Notices. All notices or other communications required or permitted to be
given pursuant to the provisions hereof shall be deemed served upon delivery or,
if mailed, upon the first to occur of receipt or the expiration of three (3)
days after deposit in United States Postal Service, certified mail, postage
prepaid and addressed to the address of AGNL, Molina or Sub‑Tenant appearing
below:
“AGNL”    AGNL Clinic, L.P.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094
Phone No.: (212) 883-4157
Fax No.: (212) 883-4141
Attn: Gordon J. Whiting
With a copy to:    AGNL Manager II, Inc.
c/o Angelo, Gordon & Co., L.P.
245 Park Avenue, 26th Floor
New York, NY 10167-0094

5



--------------------------------------------------------------------------------




Phone No.: (212) 692-2296
Fax No.: (212) 867-6448
Attn: Joseph R. Wekselblatt
With a copy to:    Sheppard, Mullin, Richter & Hampton LLP
1300 I Street, N.W., Suite 1100
Washington, D.C. 20005
Phone No.: (202) 469-4943
Fax No.: (202) 312-9411
Attn: Michele E. Williams, Esquire
“Molina”    Director of Facilities
Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802-4317
Phone No.: (562) 435-3666
Fax No.: (562) 901-1086
with a copy to:    Sidley Austin LLP
555 West 5th Street
40th Floor
Los Angeles, CA 90013
Phone No.: (213) 896-6018
Fax No.: (213) 896-6600
Attn.: Marc I. Hayutin, Esquire
and to:    Sidley Austin LLP
555 West 5th Street
40th Floor
Los Angeles, CA 90013
Phone No.: (213) 896-6048
Fax No.: (213) 896-6600
Attn.: Edward C. Prokop, Esquire
“Lender”    [insert lender’s contact information]
“Sub-Tenant”    [insert tenant’s contact information]
provided, however, that any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other parties in
the manner set forth in this Agreement.

6



--------------------------------------------------------------------------------




5.3    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument.
5.4    Remedies Cumulative. All rights of AGNL herein to collect rents on behalf
of Molina under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and by other agreements between AGNL
and Molina or others.
5.5    Paragraph Headings. Paragraph headings in this Agreement are for
convenience only and are not to be construed as part of this Agreement or in any
way limiting or applying the provisions hereof.
5.6    Representations. Each of AGNL, Molina, Lender and Sub-Tenant represents
to the other respective parties that it has the power and authority to enter
into this Agreement.
5.7    Intentionally Omitted.
5.8    Governing Law. It is the intention of the parties hereto that this
Agreement (and the terms and provisions hereof) shall be construed and enforced
in accordance with the laws of the State of California, without regard to any
conflict of law principles.
5.9    Recordation. At AGNL’s option, this Agreement may be recorded in the land
records where the Property is located. Any recordation of this Agreement or any
memorandum thereof, whether at the request of AGNL, Lender or otherwise, shall
not be at SubTenant’s expense.
5.10    Fee Lender Subordination. AGNL, Molina, Lender and Sub-Tenant agree that
the Lease shall be subordinate to the Loan and the Security Instrument and any
mortgage or other security instrument hereafter placed upon the Property (which
includes the Premises) by AGNL, and to any and all advances made or to be made
thereunder, to the interest thereon, and all renewals, replacements and
extensions thereof; provided, however, that the foregoing shall not limit
Lender’s agreements contained herein, including, without limitation, as
described in Section 5.4 hereof.
INCORPORATION. Exhibit A, Exhibit B and Exhibit C are attached hereto and
incorporated herein by this reference.
(SIGNATURES FOLLOW)



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above-written.
NOTICE:
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

“MOLINA”
MOLINA HEALTHCARE, INC.,
a Delaware corporation
 
By: _____________________________________
 
Name: ___________________________________
Date: ________________________
Its: ______________________________________






Signature Page to
Sublease SNDA



--------------------------------------------------------------------------------




“AGNL”
AGNL CLINIC, L.P.,
a Delaware limited partnership
By: AGNL CLINIC GP, L.L.C.,
its general partner
By: AGNL Manager II, Inc.,
its manager
Date: ________________________
By: __________________________________
 
Gordon J. Whiting, President






Signature Page to
Sublease SNDA



--------------------------------------------------------------------------------




“LENDER”
Date: __________________
 
 
By: _____________________________
 
Name: __________________________
 
Its: _____________________________
Date: __________________
 
 
By: ______________________________
 
Name: ___________________________
 
Its: ______________________________






Signature Page to
Sublease SNDA



--------------------------------------------------------------------------------




“SUB-TENANT”
[_____________]
Date: ____________________
By: _________________________________
 
Name: ______________________________
 
Its: _________________________________






Signature Page to
Sublease SNDA



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
(For Molina)
STATE OF CALIFORNIA    )
) ss:
COUNTY OF ____________    )
On _________________, before me, _________________________________, a Notary
Public, personally appeared _______________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature    (Seal)



Signature Page to
Sublease SNDA



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
(For AGNL)
STATE OF _____________
COUNTY OF ___________
On [May] __, 2013 before me, ________________________________, a Notary Public
in and for said state, personally appeared _________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.
Witness my hand and official seal.
    
Notary Public in and for said State



Signature Page to
Sublease SNDA



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
(For Lender)
STATE OF _____________
COUNTY OF ___________
On [May] __, 2013 before me, ________________________________, a Notary Public
in and for said state, personally appeared _________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.
Witness my hand and official seal.
    
Notary Public in and for said State
ACKNOWLEDGEMENT
(For Lender)
STATE OF _____________
COUNTY OF ___________
On [May] __, 2013 before me, ________________________________, a Notary Public
in and for said state, personally appeared _________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.
Witness my hand and official seal.
    
Notary Public in and for said State



Acknowledgement to
Sublease SNDA



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
(For Sub-Tenant)
[STATE OF CALIFORNIA    )
) ss:
COUNTY OF____________    )
On __________, before me, ________________________________, a Notary Public
personally appeared _________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument, the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
Witness my hand and official seal.
Signature ______________________________ (Seal)]



Acknowledgement to
Sublease SNDA



--------------------------------------------------------------------------------




EXHIBIT A
PROPERTY
LEGAL DESCRIPTION
PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.
APN: 7278-003-035 AND 7278-003-036



Exhibit A



--------------------------------------------------------------------------------




EXHIBIT B
PREMISES
The premises leased from Molina to Sub-Tenant under the Lease, consisting of
approximately ________ rentable square feet, on portions of the ground and
second floors of the office building located at 200 and 300 Oceangate Blvd.,
Long Beach, California.



Exhibit B



--------------------------------------------------------------------------------




EXHIBIT C
LEASE





Exhibit C

